Exhibit 10.1

 

Execution Copy

 

SECOND AMENDMENT TO

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is made and entered into as of October 14, 2016, by and among Vail
Holdings, Inc., a Colorado corporation (“Borrower”), Bank of America, N.A., as
Administrative Agent, a Swing Line Lender, a L/C Issuer and Lender (in its
capacity as administrative agent, “Administrative Agent”), and the other
Lenders, Swing Line Lenders and L/C Issuers named on the signature pages hereto.

 

R E C I T A L S

 

A.                                    The Borrower has entered into that certain
Seventh Amended and Restated Credit Agreement dated as of May 1, 2015, with
Administrative Agent and the Lenders (as amended by the First Amendment to
Seventh Amended and Restated Credit Agreement dated as of December 4, 2015, as
amended hereby, and as further amended, restated, or otherwise modified from
time to time, the “Credit Agreement”), providing for revolving credit loans,
letters of credit, and swing line loans.

 

B.                                    The Borrower has requested certain
amendments to the Credit Agreement.

 

Subject to the terms and conditions set forth herein, the Borrower, the Required
Lenders party hereto, the Guarantors, and the Administrative Agent agree as
follows:

 

1.                                      Definitions.  Unless otherwise defined
in this Amendment, each capitalized term used but not otherwise defined herein
has the meaning given such term in the Credit Agreement.

 

2.                                      Amendment of the Credit Agreement.  On
the Execution Date, (a) the Credit Agreement is hereby amended to delete the red
stricken text (indicated in the same manner as the following example: stricken
text) and to add the blue double underlined text (indicated in the same manner
as the following example: underlined text) as and where indicated in Annex A
attached hereto, (b) the “Lenders and Commitments” table set forth on Schedule 1
to the Credit Agreement is amended and restated in its entirety as set forth on
Annex B attached hereto and (c) Schedule 8.2 to the Credit Agreement is replaced
with Annex C attached hereto.

 

3.                                      Guarantors’ Consent.  Each of the
undersigned Guarantors hereby (a) consents to this Amendment, (b) acknowledges
and agrees that its obligations and liabilities under and pursuant to its
Guaranty are not released, diminished, impaired, or otherwise adversely affected
by this Amendment, and that all such obligations and liabilities are, and shall
continue to be, in full force and effect, and (c) agrees that its Guaranty is
hereby ratified in all respects.

 

4.                                      Execution and Delivery of this
Amendment.  This Amendment shall be effective, and shall constitute a binding
agreement among the parties hereto, on the date (the “Execution Date”) that each
of the following conditions precedent has been satisfied:

 

(a)                                 Receipt by Administrative Agent of
counterparts of this Amendment executed by Required Lenders, each Term Loan
Lender, Borrower, the Swing Line Lenders and L/C Issuers;

 

(b)                                 With respect to any Term Loan Lender
requesting a promissory note, a Term Loan Note executed by Borrower;

 

(c)                                       a certificate of each Company dated as
of the Execution Date signed by a Responsible Officer of Borrower and each
Guarantor (A) certifying and attaching the resolutions adopted by each such
entity approving or consenting to this Amendment, and (B) in the case of
Borrower, certifying that, before

 

--------------------------------------------------------------------------------


 

and after giving effect to this Amendment, (1) the representations and
warranties contained in Section 8 of the Credit Agreement and the other Loan
Papers are true and correct on and as of the Execution Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
(2) no Default or Potential Default exists or would result from this Amendment;
and

 

(d)                                      Legal opinions of David T. Shapiro,
General Counsel of VRI, Gibson, Dunn & Crutcher, LLP, special New York counsel
to the Restricted Companies, each in form and substance satisfactory to
Administrative Agent.

 

5.                                      Representations and Warranties.  In
order to induce Administrative Agent, the Lenders, the Swing Line Lenders and
the L/C Issuers to enter into this Amendment, Borrower represents and warrants
to Administrative Agent, the Lenders, the Swing Line Lenders and the L/C Issuers
as follows:

 

(a)                                      This Amendment and each Loan Paper has
been duly authorized, executed, and delivered by Borrower and constitutes its
legal, valid, and binding obligations enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium, and similar laws affecting creditors’ rights generally and to
general principles of equity).

 

(b)                                      The representations and warranties set
forth in the Loan Papers are true and correct in all material respects (except
to the extent qualified by materiality, in which case they shall be true and
correct).

 

(c)                                       On the Closing Date, before and after
giving effect to this Amendment, no Event of Default exists.

 

6.                                      Effect of Amendment.  Except as
specifically set forth herein, this Amendment shall not impair the validity or
enforceability of the Credit Agreement or any other Loan Paper, or alter,
modify, or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement, all of which are
hereby ratified and affirmed in all respects.  Nothing herein shall act as a
waiver of any Default or of any of Administrative Agent’s or any Lender’s rights
under the Loan Papers (except as specifically set forth herein), or prejudice
any right which Administrative Agent or any Lender may have under or in
connection with the Credit Agreement.

 

7.                                      Assignment and Reallocation of
Commitments.  On the Execution Date, each Lender hereby sells, assigns,
transfers and conveys to the other Lenders, and each Lender (other than Compass
Bank) hereby purchases and accepts, so much of the Revolver Commitment, the
outstanding Revolver Commitment Usage, the Term Loan Principal Debt, LC Exposure
and Swing Line Borrowings under the Credit Agreement such that immediately after
giving effect to this Amendment, the Revolver Commitment and the Term Loan
Commitment of each Lender shall be as set forth on Annex B hereto.  The
foregoing assignments, transfers and conveyances are without recourse to any
Lender and without warranties whatsoever by Administrative Agent, L/C Issuer or
Swing Line Lender as to title, enforceability, collectability, documentation or
freedom from liens and encumbrances, in whole or in part, other than the
warranty or any such assigning Lender that it has not previously sold,
transferred, conveyed, encumbered or assigned such interests.

 

8.                                      Designation of Unrestricted
Subsidiaries.          Pursuant to Section 9.11 of the Credit Agreement, the
Borrower hereby designates the entities listed on Annex D attached hereto as
Unrestricted Subsidiaries and hereby confirms that such designation satisfies
the requirements set forth in Section 9.11 of the Credit Agreement

 

2

--------------------------------------------------------------------------------


 

9.                                      Pro Forma Effect for Whistler
Acquisition.  It is understood and agreed that for purposes of incurring Term
Loans on the date hereof to finance the Whistler Acquisition, pro forma effect
shall be given to the Whistler Acquisition as if it were to be consummated on
the date hereof, notwithstanding that the Whistler Acquisition shall be
consummated on October 17, 2016.

 

10.                               Miscellaneous.  This Amendment is a “Loan
Paper” as defined in the Credit Agreement.  This Amendment shall be governed by,
and construed in accordance with, the laws of the State of New York.  The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof.  This Amendment may be executed in
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which together shall constitute one instrument.  In proving
this Amendment, it shall not be necessary to produce or account for more than
one such counterpart.  Delivery of an executed counterpart of this Amendment by
telecopier or other electronic means shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

11.                               Entire Agreement.  The Credit Agreement, this
Amendment and the other Loan Papers represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.

 

Remainder of Page Intentionally Blank.

Signature Pages to Follow.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.

 

 

VAIL HOLDINGS, INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ Michael Z. Barkin

 

 

Michael Z. Barkin

 

 

Executive Vice President and Chief Financial Officer

 

Signature Page to Second Amendment to

Seventh Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ David McCauley

 

 

David McCauley

 

 

Senior Vice President

 

Signature Page to Second Amendment to

Seventh Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as an L/C Issuer, a Swing Line Lender, a Revolver Lender and a Term Loan Lender

 

 

 

 

 

By:

/s/ David McCauley

 

 

David McCauley

 

 

Senior Vice President

 

Signature Page to Second Amendment to

Seventh Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Swing Line Lender, a Revolver Lender and a Term Loan Lender

 

 

 

 

 

By:

/s/Greg Blanchard

 

Name:

Greg Blanchard

 

Title:

Vice President

 

Signature Page to Second Amendment to

Seventh Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer, a Revolver Lender and
a Term Loan Lender

 

 

 

 

 

By:

/s/ Jason Weston

 

Name:

Jason Weston

 

Title:

Vice President

 

Signature Page to Second Amendment to

Seventh Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Revolver Lender and a Term Loan Lender

 

 

 

 

 

By:

/s/ Justin Lien

 

Name:

Justin Lien

 

Title:

Director

 

Signature Page to Second Amendment to

Seventh Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST,

 

as a Revolver Lender and a Term Loan Lender

 

 

 

 

 

By:

/s/ Duc Duong

 

Name:

Duc Duong

 

Title:

Director

 

Signature Page to Second Amendment to

Seventh Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BOKF, N.A. DBA COLORADO STATE BANK & TRUST, as a Revolver Lender and a Term Loan
Lender

 

 

 

 

 

By:

/s/ Kevin T. Shaw

 

Name:

Kevin T. Shaw

 

Title:

Senior Vice President

 

Signature Page to Second Amendment to

Seventh Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Revolver Lender solely to accept and agree to Section 7

 

 

 

 

 

By:

/s/ Mark Sunderland

 

Name:

Mark Sunderland

 

Title:

Senior Vice President

 

Signature Page to Second Amendment to

Seventh Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

Vail Resorts, Inc.

 

All Media Associates, Inc.

 

All Media Holdings, Inc.

 

Arrabelle at Vail Square, LLC

 

 

By: Vail Resorts Development Company

 

Beaver Creek Associates, Inc.

 

Beaver Creek Consultants, Inc.

 

Beaver Creek Food Services, Inc.

 

Booth Creek Ski Holdings, Inc.

 

BCRP Inc.

 

Breckenridge Resort Properties, Inc.

 

Colorado Mountain Express, Inc.

 

Colter Bay Café Court, LLC

 

 

By: Grand Teton Lodge Company

 

Colter Bay Convenience Store, LLC

 

 

By: Grand Teton Lodge Company

 

Colter Bay Corporation

 

Colter Bay General Store, LLC

 

 

By: Grand Teton Lodge Company

 

Colter Bay Marina, LLC

 

 

By: Grand Teton Lodge Company

 

Crystal Peak Lodge of Breckenridge, Inc.

 

DTPC, LLC

 

 

By: Rockresorts International, LLC

 

 

By: Vail RR, Inc.

 

EpicSki, Inc.

 

Flagg Ranch Company

 

Gillett Broadcasting, Inc.

 

Grand Teton Lodge Company

 

Heavenly Valley, Limited Partnership

 

 

By: VR Heavenly I, Inc.

 

HVLP Kirkwood Services, LLC

 

 

By: Heavenly Valley, Limited Partnership

 

 

By: VR Heavenly I, Inc.

 

Jackson Hole Golf and Tennis Club, Inc.

 

Jackson Hole Golf & Tennis Club Snack Shack, LLC

 

 

By: Grand Teton Lodge Company

 

Jackson Lake Lodge Corporation

 

Jenny Lake Lodge, Inc.

 

Jenny Lake Store, LLC

 

 

By: Grand Teton Lodge Company

 

JHL&S LLC

 

 

By: Teton Hospitality Services, Inc.

 

Keystone Conference Services, Inc.

 

Keystone Development Sales, Inc.

 

Keystone Food & Beverage Company

 

Keystone Resort Property Management Company

 

Lake Tahoe Lodging Company

 

Lodge Properties Inc.

 

Signature Page to Second Amendment to

Seventh Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Lodge Realty, Inc.

 

La Posada Beverage Service, LLC

 

 

By: Rockresorts International, LLC

 

 

By: Vail RR, Inc.

 

National Park Hospitality Company

 

Northstar Group Commercial Properties LLC

 

 

By: VR Acquisition, Inc.

 

Northstar Group Restaurant Properties, LLC

 

 

By: VR Acquisition, Inc.

 

One Ski Hill Place, LLC

 

 

By: Vail Resorts Development Company

 

Property Management Acquisition Corp., Inc.

 

RCR Vail, LLC

 

 

By: Vail Resorts Development Company

 

Rockresorts Arrabelle, LLC

 

 

By: Rockresorts International, LLC

 

 

By: Vail RR, Inc.

 

Rockresorts Cordillera Lodge Company, LLC

 

 

By: Rockresorts International, LLC

 

 

By: Vail RR, Inc.

 

Rockresorts DR, LLC

 

 

By: Rockresorts International, LLC

 

 

By: Vail RR, Inc.

 

Rockresorts Equinox, Inc.

 

Rockresorts Hotel Jerome, LLC

 

 

By: Rockresorts International, LLC

 

 

By: Vail RR, Inc.

 

Rockresorts International, LLC

 

 

By: Vail RR, Inc.

 

Rockresorts LLC

 

 

By: Rockresorts International, LLC

 

 

By: Vail RR, Inc.

 

Rockresorts International Management Company

 

 

By: Rockresorts International, LLC

 

 

By: Vail RR, Inc.

 

Rockresorts Ski Tip, LLC

 

 

By: Rockresorts International, LLC

 

 

By: Vail RR, Inc.

 

Rockresorts Wyoming, LLC

 

 

By: Rockresorts International, LLC

 

 

By: Vail RR, Inc.

 

Soho Development, LLC

 

 

By: Vail Associates Holdings, Ltd.

 

SSI Venture LLC

 

 

By: SSV Holdings, Inc.

 

SSV Online Holdings, Inc.

 

SSV Online LLC

 

 

By: SSV Holdings, Inc.

 

SSV Holdings, Inc.

 

Stampede Canteen, LLC

 

 

By: Grand Teton Lodge Company

 

Signature Page to Second Amendment to

Seventh Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Teton Hospitality Services, Inc.

 

The Chalets at the Lodge at Vail, LLC

 

 

By: Vail Resorts Development Company

 

The Vail Corporation (D/B/A “Vail Associates, Inc.”)

 

The Village at Breckenridge Acquisition Corp., Inc.

 

Trimont Land Company

 

VA Rancho Mirage I, Inc.

 

VA Rancho Mirage II, Inc.

 

VA Rancho Mirage Resort, L.P.

 

 

By: VA Rancho Mirage I, Inc.

 

Vail/Arrowhead, Inc.

 

Vail Associates Holdings, Ltd.

 

Vail Associates Investments, Inc.

 

Vail Associates Real Estate, Inc.

 

Vail/Beaver Creek Resort Properties, Inc.

 

Vail Food Services, Inc.

 

Vail Hotel Management Company, LLC

 

 

By: Rockresorts International, LLC

 

 

By: Vail RR, Inc.

 

Vail Resorts Development Company

 

Vail Resorts Lodging Company

 

Vail RR, Inc.

 

Vail Summit Resorts, Inc.

 

Vail Trademarks, Inc.

 

VAMHC, Inc.

 

VR Acquisition, Inc.

 

VR CPC Holdings, Inc.

 

VR CPC Services, LLC

 

VR Heavenly Concessions, Inc.

 

VR Heavenly I, Inc.

 

VR Heavenly II, Inc.

 

VR Holdings, Inc.

 

VR US Holdings, Inc.

 

VR WM Holdings, LLC

 

 

By: VR US Holdings, INC.

 

 

 

 

 

 

 

By:

/s/ Ryan H. Siurek

 

 

Ryan H. Siurek

 

 

Vice President, Controller and Chief Accounting Officer

 

Signature Page to Second Amendment to

Seventh Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

 

CUSIP NUMBERS: 91879UAB6

91879UAC4

 

 

 

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of May 1, 2015

 

among

 

VAIL HOLDINGS, INC.

as Borrower

 

BANK OF AMERICA, N.A.

as Administrative Agent

 

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

 

BBVA COMPASS

as Documentation Agent

 

and

 

The Lenders Party Hereto

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

U.S. BANK NATIONAL ASSOCIATION,

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

 

WELLS FARGO SECURITIES, LLC

as Joint Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1 DEFINITIONS AND TERMS

 

1

1.1

 

Definitions

 

1

1.2

 

Number and Gender of Words

 

3335

1.3

 

Accounting Principles

 

3335

1.4

 

Rounding

 

3436

1.5

 

References to Agreements and Laws

 

3436

1.6

 

Times of Day

 

3536

1.7

 

L/C Amounts

 

3537

1.8

 

Whistler Acquisition Subsidiaries

 

37

1.9

 

Rates; Currency Equivalents

 

3537

 

 

 

 

 

SECTION 2 COMMITMENT

 

3537

2.1

 

Credit Facility

 

3537

2.2

 

Loan Procedure

 

3638

2.3

 

L/C Subfacility

 

3740

2.4

 

Swing Line Loans

 

4850

2.5

 

Increase in Revolver Commitments; Incremental Term Loan Facility

 

5053

 

 

 

 

 

SECTION 3 TERMS OF PAYMENT

 

5255

3.1

 

Notes and Payments

 

5255

3.2

 

Interest and Principal Payments; Prepayments; Voluntary Commitment Reductions

 

5356

3.3

 

Interest Options

 

5557

3.4

 

Quotation of Rates

 

5558

3.5

 

Default Rate

 

5558

3.6

 

Interest Recapture

 

5558

3.7

 

Interest Calculations; Retroactive Adjustments of Applicable Margin

 

5658

3.8

 

Maximum Rate

 

5659

3.9

 

Interest Periods

 

5659

3.10

 

Order of Application

 

5659

3.11

 

Payments Generally

 

5760

3.12

 

Sharing of Payments, Etc.

 

5860

3.13

 

Booking Loans

 

5861

3.14

 

Cash Collateral

 

5861

3.15

 

Defaulting Lenders

 

5962

 

 

 

 

 

SECTION 4 TAXES, YIELD PROTECTION, AND ILLEGALITY

 

6164

4.1

 

Taxes

 

6164

4.2

 

Illegality

 

6669

4.3

 

Inability to Determine Rates

 

6669

4.4

 

Increased Costs; Reserves on LIBOREurocurrency Rate Loans

 

6770

4.5

 

Compensation for Losses

 

6871

4.6

 

Mitigation Obligations; Replacement of Lenders

 

6972

4.7

 

Survival

 

6972

 

 

 

 

 

SECTION 5 FEES

 

6972

5.1

 

Treatment of Fees

 

6972

5.2

 

Fee Letter

 

7072

 

i

--------------------------------------------------------------------------------


 

5.3

 

L/C Fees

 

7072

5.4

 

Revolver Commitment Fee

 

7173

 

 

 

 

 

SECTION 6 GUARANTY AND SECURITY

 

7174

6.1

 

Guaranty

 

7174

6.2

 

Collateral

 

7174

6.3

 

Additional Collateral and Guaranties

 

7174

6.4

 

Additional Documents or Information

 

7174

 

 

 

 

 

SECTION 7 CONDITIONS PRECEDENT

 

7174

7.1

 

Initial Advance

 

7274

7.2

 

Each Loan

 

7376

 

 

 

 

 

SECTION 8 REPRESENTATIONS AND WARRANTIES

 

7476

8.1

 

Regulation U

 

7477

8.2

 

Corporate Existence, Good Standing, Authority, and Compliance

 

7477

8.3

 

Subsidiaries

 

7477

8.4

 

Authorization and Contravention

 

7477

8.5

 

Binding Effect

 

7578

8.6

 

Financial Statements

 

7578

8.7

 

Litigation

 

7578

8.8

 

Taxes

 

7578

8.9

 

Environmental Matters

 

7578

8.10

 

Employee Plans

 

7679

8.11

 

Properties and Liens

 

7679

8.12

 

Government Regulations

 

7780

8.13

 

Transactions with Affiliates

 

7780

8.14

 

Debt

 

7780

8.15

 

Material Agreements

 

7780

8.16

 

Labor Matters

 

7780

8.17

 

Solvency

 

7780

8.18

 

Intellectual Property

 

7780

8.19

 

Full Disclosure

 

7881

8.20

 

Insurance

 

7881

8.21

 

Compliance with Laws

 

7881

8.22

 

OFAC

 

7881

8.23

 

Anti-Corruption Laws

 

7881

8.24

 

Taxpayer Identification Number

 

81

8.25

 

EEA Financial Institution

 

81

 

 

 

 

 

SECTION 9 AFFIRMATIVE COVENANTS

 

7881

9.1

 

Items to be Furnished

 

7881

9.2

 

Use of Proceeds

 

8184

9.3

 

Books and Records

 

8184

9.4

 

Inspections

 

8184

9.5

 

Taxes

 

8184

9.6

 

Payment of Obligations

 

8184

9.7

 

Maintenance of Existence, Assets, and Business

 

8184

9.8

 

Insurance

 

8285

9.9

 

Environmental Laws

 

8285

9.10

 

Subsidiaries

 

8285

 

ii

--------------------------------------------------------------------------------


 

9.11

 

Designation and Re-designation of Subsidiaries

 

8386

9.12

 

Keepwell Requirements

 

8386

9.13

 

Anti-Corruption Laws

 

8487

 

 

 

 

 

SECTION 10 NEGATIVE COVENANTS

 

8487

10.1

 

Taxes

 

8487

10.2

 

Payment of Obligations

 

8487

10.3

 

Employee Plans

 

8488

10.4

 

Debt

 

8588

10.5

 

Liens

 

8588

10.6

 

Transactions with Affiliates

 

8588

10.7

 

Compliance with Laws and Documents

 

8588

10.8

 

Loans, Advances and Investments

 

8588

10.9

 

Distributions

 

8891

10.10

 

Sale of Assets

 

8992

10.11

 

Acquisitions, Mergers, and Dissolutions

 

8992

10.12

 

Assignment

 

9194

10.13

 

Fiscal Year and Accounting Methods

 

9194

10.14

 

New Businesses

 

9194

10.15

 

Government Regulations

 

9194

10.16

 

Burdensome Agreements

 

9194

10.17

 

Use of Proceeds

 

9295

10.18

 

Capital Improvements

 

9295

10.19

 

Subsidiaries

 

9295

10.20

 

Sanctions

 

9295

 

 

 

 

 

SECTION 11 FINANCIAL COVENANTS

 

9295

11.1

 

Maximum Leverage Ratios

 

9296

11.2

 

Interest Coverage Ratio

 

9296

 

 

 

 

 

SECTION 12 DEFAULT

 

9396

12.1

 

Payment of Obligation

 

9396

12.2

 

Covenants

 

9396

12.3

 

Debtor Relief

 

9396

12.4

 

Judgments and Attachments

 

9397

12.5

 

Government Action

 

9397

12.6

 

Misrepresentation

 

9397

12.7

 

Ownership

 

9497

12.8

 

Default Under Other Agreements

 

9497

12.9

 

Subordinated Debt

 

9497

12.10

 

Validity and Enforceability of Loan Papers

 

9497

12.11

 

Employee Plans

 

9498

 

 

 

 

 

SECTION 13 RIGHTS AND REMEDIES

 

9598

13.1

 

Remedies Upon Default

 

9598

13.2

 

Company Waivers

 

9598

13.3

 

Performance by Administrative Agent

 

9598

13.4

 

Not in Control

 

9599

13.5

 

Course of Dealing

 

9599

13.6

 

Cumulative Rights

 

9699

13.7

 

Enforcement

 

9699

 

iii

--------------------------------------------------------------------------------


 

13.8

 

Application of Proceeds

 

96100

13.9

 

Diminution in Value of Collateral

 

96100

13.10

 

Certain Proceedings

 

96100

 

 

 

 

 

SECTION 14 ADMINISTRATIVE AGENT

 

97100

14.1

 

Appointment and Authority

 

97100

14.2

 

Delegation of Duties

 

97100

14.3

 

Rights as a Lender

 

97100

14.4

 

Reliance by Administrative Agent

 

97101

14.5

 

Exculpatory Provisions

 

98101

14.6

 

Resignation or Removal as Administrative Agent

 

99102

14.7

 

Non-Reliance on Administrative Agent and Other Lenders

 

100103

14.8

 

Administrative Agent May File Proofs of Claim

 

100103

14.9

 

Collateral and Guaranty Matters

 

101104

14.10

 

Financial Hedges

 

102106

14.11

 

Bond L/Cs and Bond Documents

 

103106

14.12

 

No Other Duties, Etc.

 

103106

 

 

 

 

 

SECTION 15 MISCELLANEOUS

 

103106

15.1

 

Headings

 

103106

15.2

 

Nonbusiness Days; Time

 

103107

15.3

 

Notices and Other Communications; Facsimile Copies

 

103107

15.4

 

Expenses; Indemnity; Damage Waiver

 

105109

15.5

 

Exceptions to Covenants; Conflict with Agreement

 

107110

15.6

 

Governing Law

 

107110

15.7

 

Severability

 

108112

15.8

 

Waiver of Jury Trial

 

108112

15.9

 

Amendments, Etc.

 

109112

15.10

 

Counterparts; Integration; Effectiveness

 

110114

15.11

 

Successors and Assigns; Participation

 

111114

15.12

 

Payments Set Aside

 

115118

15.13

 

Right of Setoff

 

115118

15.14

 

Replacement of Lenders

 

116119

15.15

 

Confidentiality

 

116119

15.16

 

No Advisory or Fiduciary Responsibility

 

117120

15.17

 

USA PATRIOT Act Notice

 

117121

15.18

 

Survival of Representations and Warranties

 

118121

15.19

 

Execution of Assignments and Certain Other Documents

 

118121

15.20

 

ENTIRE AGREEMENT

 

118121

15.21

 

Restatement of Existing Agreement

 

118122

15.22

 

Judgment Currency

 

119122

15.23

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

122

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Schedule 1

Parties, Addresses, Commitments, and Wiring Information

Schedule 2.3

Existing L/Cs and Scheduled Debt

Schedule 7.1

Post-Closing Items

Schedule 8.2

Corporate Organization and Structure

Schedule 8.7

Material Litigation Summary

Schedule 8.9

Material Environmental Matters

Schedule 8.11

Existing Critical Assets

Schedule 8.13

Non-Standard Transactions with Affiliates

Schedule 8.24

Taxpayer Identification

Schedule 10.8

Loans, Advances and Investments

Schedule 10.9

Permitted Distributions

Schedule 10.16

Existing Burdensome Agreements

 

 

Exhibit A-1

Form of Revolver Note

Exhibit A-2

Form of Swing Line Note

Exhibit A-3

Form of Term Loan Note

Exhibit B-1

Form of Guaranty

Exhibit B-2

Form of Confirmation of Guaranty

Exhibit C-1

Form of Loan Notice

Exhibit C-2

Form of Swing Line Loan Notice

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Assignment and Assumption

Exhibit F-1

Form of Pledge Agreement

Exhibit F-2

Form of Confirmation of Pledge Agreement

Exhibit G-1:

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit G-2:

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit G-3:

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit G-4:

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)

 

i

--------------------------------------------------------------------------------


 

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This Seventh Amended and Restated Credit Agreement is entered into as of May 1,
2015, among Vail Holdings, Inc., a Colorado corporation (“Borrower”), Lenders
(defined below), and Bank of America, N.A., as Administrative Agent for itself
and the other Lenders.

 

RECITALS

 

A.            Reference is made to that certain Sixth Amended and Restated
Credit Agreement dated as of March 13, 2014, among the Borrower, Bank of
America, N.A., as administrative agent, and the lender therein named (the
“Existing Credit Agreement”).

 

B.            The parties wish to amend and restate the Existing Credit
Agreement on the terms and conditions of this Agreement.

 

In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Existing Credit Agreement is hereby amended and restated to
read in its entirety as follows:

 

SECTION 1                            DEFINITIONS AND TERMS.

 

1.1                               Definitions.

 

2019 VRI Senior Subordinated Indenture means the Indenture, dated as of
April 25, 2011, among VRI, as issuer, The Bank of New York Mellon Trust Company,
N.A. as trustee, and certain of VRI’s Subsidiaries, as guarantors, as
supplemented from time to time.

 

2019 VRI Subordinated Notes means the 6.50% Senior Subordinated Notes issued
under the 2019 VRI Senior Subordinated Indenture.

 

Additional Critical Assets means Critical Assets acquired by the Companies after
the Closing Date.

 

Adjusted EBITDA means, without duplication, for any period of determination, the
sum of (a) EBITDA of the Restricted Companies, plus (b) insurance proceeds
received in cash by the Restricted Companies under policies of business
interruption insurance (or under policies of insurance which cover losses or
claims of the same character or type) in a maximum amount not to exceed the
EBITDA of the Restricted Companies for the most-recently-ended four fiscal
quarters attributable to the applicable property or asset (as agreed upon by
Administrative Agent and pro rated over a period of determination as deemed
appropriate by Administrative Agent), plus (c) non-cash losses of the Restricted
Companies from foreign exchange conversions and mark-to-market adjustments to
foreign exchange hedge agreements (or other derivatives), plus (d) cash
dividends or distributions based on income from any Unrestricted Subsidiary to a
Restricted Subsidiary in an amount not to exceed the EBITDA of such Unrestricted
Subsidiary for the most-recently-ended four fiscal quarters, plus
(e) extraordinary, unusual, or non-recurring charges, costs, and expenses of the
Restricted Companies, including, without limitation, such charges, costs, and
expenses for (i) financing fees, financial, and other advisory fees, accounting
fees, legal fees (and similar advisory and consulting fees), and related costs
and expenses incurred by the

 

--------------------------------------------------------------------------------


 

Restricted Companies in connection with permitted acquisitions and permitted
asset sales (whether or not consummated), (ii) the restructuring, integration or
reorganization of any Restricted Company or the Restricted Companies, (iii) the
settlement of litigation or other claims against any Restricted Company,
(iv) the severance of employees of any Restricted Company (in an aggregate
amount for any such expenses in clauses (i) through (iv) of this clause (e) with
respect to the most-recently-ended four fiscal quarters not to exceed 10% of
EBITDA of the Restricted Companies for the most-recently-ended four fiscal
quarters), and (v) charges, costs and expenses associated with the PCMR
Litigation (including ongoing litigation expenses and settlement costs), plus
(f) non-cash costs of sales of real estate by the Restricted Companies in an
amount not to exceed negative real estate EBITDA of Restricted Companies for
such period, plus (g) non-recurring losses included in the calculation of EBITDA
of the Restricted Companies, minus (h) non-recurring gains included in the
calculation of EBITDA of the Restricted Companies, minus (i) non-cash gains of
the Restricted Companies from foreign exchange conversions and mark-to-market
adjustments to foreign exchange hedge agreements (or other derivatives), minus
(j) for any payments by the Northstar Subsidiaries in respect of the portion of
the Northstar Leases, if any, that is classified as a Capital Lease, the amount
of such payment that would have been recorded as an operating lease expense had
such portion of the Northstar Leases been classified as an operating lease. 
Adjusted EBITDA, for all purposes under this Agreement, shall (x) include, on a
pro forma basis without duplication, all EBITDA of the Restricted Companies from
assets acquired in accordance with this Agreement (including, without
limitation, Restricted Subsidiaries formed or acquired in accordance with
Section 9.10 hereof, and Unrestricted Subsidiaries re-designated as Restricted
Subsidiaries in accordance with Section 9.11(b) hereof, and if Borrower or any
Restricted Company acquires, leases or otherwise gains control of the Park City
base area from Park City Mountain Resort or the land subject to the PCMR
Litigation, such event shall be treated as an acquisition for purposes of the
definition of Adjusted EBITDA) during any applicable period, calculated as if
such assets were acquired on the first day of such period and including actual
and identifiable cost synergies (provided by Borrower to Administrative Agent in
writing) from acquisitions in an aggregate amount for such period not to exceed
10% of the EBITDA of the Restricted Companies for the most-recently-ended four
fiscal quarters, and (y) exclude, on a pro forma basis, all EBITDA of the
Restricted Companies from assets disposed in accordance with this Agreement
during such period (including, without limitation, Restricted Subsidiaries
re-designated as Unrestricted Subsidiaries in accordance with
Section 9.11(a) hereof), calculated as if such assets were disposed on the first
day of such period.

 

Administrative Agent means Bank of America, N.A., a national banking
association, and its permitted successor as administrative agent for Lenders
under this Agreement.

 

Administrative Agent’s Office means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1, or such other address or
account as Administrative Agent may from time to time notify to Borrower and
Lenders.

 

Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

Affiliate means with respect to any Person (the “Relevant Person”) (a) any other
Person that directly, or indirectly through one or more intermediaries, controls
the relevant Person (a “Controlling Person”), or (b) any Person (other than the
Relevant Person) which is controlled by or is under common control with a
Controlling Person.  As used herein, the term “control” means

 

--------------------------------------------------------------------------------


 

possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

 

Agreement means this Sixth Amended and Restated Credit Agreement, and all
schedules and exhibits thereto, as renewed, extended, amended, supplemented, or
restated from time to time.

 

Agreement Currency has the meaning specified in Section 15.22.

 

Alternative Currency means (a) with respect to L/Cs, Australian Dollars, and
(b) with respect to Term Loans, Canadian Dollars.

 

Alternative Currency Equivalent means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the Alternative
Currency as determined by Administrative Agent or the Australian L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of the Alternative
Currency with Dollars.

 

Anti-Corruption Laws means the United States Foreign Corrupt Practices Act of
1977, the United Kingdom Bribery Act 2010 and any other applicable U.S. federal
or state laws concerning or related to bribery or corruption.

 

Applicable Margin means, for any day, the margin of interest over the Base Rate
or LIBOREurocurrency Rate, as the case may be, that is applicable when any
interest rate is determined under this Agreement.  The Applicable Margin is
subject to adjustment (upwards or downwards, as appropriate) based on the ratio
of Net Funded Debt to Adjusted EBITDA, as follows:

 

 

 

Ratio of Net Funded Debt to Adjusted EBITDA

 

Applicable Margin for
LIBOREurocurrency
Rate Loans

 

Applicable Margin
Base Rate Loans

 

I

 

Less than 1.50 to 1.00

 

1.125

%

0.125

%

II

 

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

 

1.250

%

0.250

%

III

 

Greater than or equal to 2.00 to 1.00, but less than 3.00 to 1.00

 

1.500

%

0.500

%

IV

 

Greater than or equal to 3.00 to 1.00, but less than 4.00 to 1.00

 

2.000

%

1.000

%

V

 

Greater than or equal to 4.00 to 1.00

 

2.500

%

1.500

%

 

Prior to Administrative Agent’s receipt of the Companies’ consolidated Financial
Statements for the Companies’ fiscal quarter ended January 31, 2014, the ratio
of Net Funded Debt to Adjusted EBITDA shall be fixed at Level III.  Thereafter,
the ratio of Net Funded Debt to Adjusted EBITDA shall be calculated on a
consolidated basis for the Companies in accordance with GAAP for the most
recently completed fiscal quarter of the Companies for which results are
available.  The ratio shall be determined from the Current Financials and any
related Compliance Certificate and any change in the Applicable Margin resulting
from a change in such ratio shall be effective as of the date of delivery of
such Compliance Certificate.  However, if Borrower fails to furnish to
Administrative Agent the Current Financials and any related Compliance
Certificate when required

 

--------------------------------------------------------------------------------


 

pursuant to Section 9.1, then the ratio shall be deemed to be at Level V until
Borrower furnishes the required Current Financials and any related Compliance
Certificate to Administrative Agent.  Furthermore, if the Companies’ audited
Financial Statements delivered to Administrative Agent for any fiscal year
pursuant to Section 9.1(a) result in a different ratio, such revised ratio
(whether higher or lower) shall govern effective as of the date of such
delivery.

 

Applicable Percentage means, for any day, the commitment fee percentage
applicable under Section 5.4 when commitment fees are determined under this
Agreement.  The Applicable Percentage is subject to adjustment (upwards or
downwards, as appropriate) based on the ratio of Net Funded Debt to Adjusted
EBITDA, as follows:

 

 

 

Ratio of Net Funded Debt to Adjusted EBITDA

 

Applicable Percentage

 

I

 

Less than 1.50 to 1.00

 

0.200

%

II

 

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

 

0.250

%

III

 

Greater than or equal to 2.00 to 1.00, but less than 3.00 to 1.00

 

0.300

%

IV

 

Greater than or equal to 3.00 to 1.00, but less than 4.00 to 1.00

 

0.350

%

V

 

Greater than or equal to 4.00 to 1.00

 

0.400

%

 

Prior to Administrative Agent’s receipt of the Companies’ consolidated Financial
Statements for the Companies’ fiscal quarter ended January 31, 2014, the ratio
of Net Funded Debt to Adjusted EBITDA (which shall be determined as described in
the definition of Applicable Margin) shall be fixed at Level III.

 

Applicable Time means, with respect to any Loan or L/C in Alternative Currency,
the local time in the place of settlement for Alternative Currency as may be
determined by Administrative Agent or the Australian L/C Issuer, as the case may
be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.

 

Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Assignee Group means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

Assignment and Assumption means an Assignment and Assumption substantially in
the form of Exhibit E hereto or any other form (including electronic
documentation generated by use of an electronic platform) approved by
Administrative Agent.

 

Attorney Costs has the meaning set forth in Section 7.1(k).

 

Australian Dollar means the lawful currency of Australia.

 

Australian L/C Issuer means Bank of America, N.A.

 

--------------------------------------------------------------------------------


 

Auto-Extension L/C has the meaning set forth in Section 2.3(b)(iii).

 

Availability means, on any date of determination, (a) the Revolver Commitment on
such date minus (b) the Revolver Commitment Usage on such date.

 

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

Bank of America means Bank of America, N.A., a national banking association, in
its individual capacity and not as Administrative Agent, and its permitted
successors and assigns.

 

Base Rate means, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) LIBOREurocurrency Rate for an interest period of one month
plus 1%; and if the Base Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions, and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

Base Rate Loan means a Loan bearing interest at the sum of the Base Rate plus
the Applicable Margin.

 

Bond Documents means (a) when used in connection with any Bond L/C, those
certain Bonds or other certificates of indebtedness with respect to which such
Bond L/C has been issued as credit support, together with any remarketing
agreement, trust indenture, purchased bond custody agreement, funding agreement,
pledge agreement, and other documents executed pursuant to or in connection with
such bonds or other certificates of indebtedness, and all amendments or
supplements thereto, and (b) in all other cases, collectively, all Bond
Documents as defined in the preceding clause (a) relating to Bond L/Cs then
outstanding.

 

Bond L/Cs means all L/Cs issued by any L/C Issuer at the request of (a) Borrower
and any Housing District in support of Bonds issued by such Housing District, or
(b) Borrower and any Metro District in support of Bonds issued by such Metro
District, which L/Cs satisfy the conditions set forth in
Section 2.3(i)(i) herein, and renewals or extensions thereof.

 

Bond Purchase Drawing has the meaning set forth in Section 2.3(i)(ii).

 

Bond Rights has the meaning set forth in Section 2.3(i)(iv).

 

--------------------------------------------------------------------------------


 

Bonds means revenue bonds issued by (a) any Housing District or other Person for
the purpose of financing, directly or indirectly, the development of housing
projects designated for employees of the Companies, or (b) any Metro District or
other Person for the purpose of financing, directly or indirectly, the 
operation, construction, and maintenance of infrastructure projects, which
projects are related to the Companies’ business activities in the region in
which the projects are being developed, and for which a Restricted Company has
issued credit support in the form of a Bond L/C for such revenue bonds.

 

Borrower is defined in the preamble to this Agreement.

 

Borrower Materials has the meaning specified in Section 9.1.

 

Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to be closed under the Laws of, or are in fact
closed in, Dallas, Texas or New York, New York, or if such day relates to any
LIBOREurocurrency Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

 

Canadian Dollar means the lawful currency of Canada.

 

Canyons-Park City Lease means that certain Master Agreement of Lease, dated as
of May 29, 2013, by and between Talisker Canyons LeaseCo LLC, as lessor, and VR
CPC Holdings, Inc., as lessee, as the same may be amended from time to time.

 

Capital Lease means any capital lease or sublease that has been (or under GAAP
should be) capitalized on a balance sheet.

 

Cash Collateralize means to pledge and deposit with or deliver to Administrative
Agent, for the benefit of Administrative Agent, L/C Issuers or Swing Line
Lenders (as applicable), and the Lenders, as collateral for L/C Exposure,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances, or if the applicable L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to Administrative Agent and such L/C Issuer or Swing Line
Lender (as applicable).  Cash Collateral shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

Change in Law means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation, or
treaty, (b) any change in any Law, rule, regulation, or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline,
or directive (whether or not having the force of Law) by any Governmental
Authority; provided, that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, or directives thereunder or issued in connection
therewith, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III,

 

--------------------------------------------------------------------------------


 

shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, or issued.

 

Change of Control Transaction means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent, or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 40% or more of the equity securities of VRI entitled to vote for
members of the board of directors or equivalent governing body of VRI on a
fully-diluted basis;

 

(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of VRI
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)           any Person or two or more Persons acting in concert shall have
acquired, by contract or otherwise, control over the equity securities of VRI
entitled to vote for members of the board of directors or equivalent governing
body of VRI on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 51% or more of the combined voting power of such
securities.

 

Closing Date means the first date that all conditions precedent set forth in
Section 7.1 have been satisfied or waived in accordance with such Section.

 

Code means the Internal Revenue Code of 1986, as amended from time to time, and
related rules and regulations from time to time in effect.

 

Collateral means the property and assets described in Sections 6.2 and 6.3.

 

Commitment means a Term Loan Commitment or a Revolver Commitment, as the context
may require.

 

Commitment Percentage means (a) with respect to any Term Loan Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term Loan
Facility represented by (i) on or prior to the Closing Date, such Term Loan
Lender’s Term Loan Commitment at such time, subject to adjustment as provided in
Section 3.15, and (ii) thereafter, the principal amount of such Term Loan
Lender’s Term Loans at such time, subject to adjustment as provided in
Section 2.5 and Section 3.15, and (b) with respect to any Revolver Lender at any
time, the percentage (carried out

 

--------------------------------------------------------------------------------


 

to the ninth decimal place) of the Revolver Facility represented by such
Revolver Lender’s Revolver Commitment at such time, subject to adjustment as
provided in Section 2.5 and Section 3.15.  If the commitment of each Revolver
Lender to make Revolver Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 13.1 or if the
Revolver Commitment has expired, then the Commitment Percentage of each Revolver
Lender shall be determined based on the Commitment Percentage of such Revolver
Lender most recently in effect, giving effect to any subsequent assignments. 
The initial Commitment Percentage of each Lender in respect of the Revolver
Facility and the Term Loan Facility, as applicable, is set forth opposite the
name of such Lender on Schedule 1 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable.

 

Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.

 

Companies means VRI and each of VRI’s Restricted and Unrestricted Subsidiaries
now or hereafter existing, and Company means any of the Companies.

 

Completion Guaranty means, with respect to any Real Estate Project of an
Unrestricted Subsidiary, a completion guaranty or similar agreement entered into
by a Restricted Company pursuant to which such Restricted Company (a) guarantees
the timely completion of construction of such construction project in accordance
with applicable plans and specifications, the payment of all costs incurred in
connection with the construction of such construction project, the payment of
the premiums of all insurance required to be maintained in connection with the
Real Estate Project, or such other matters customarily included by institutional
lenders in a completion guaranty, or (b) otherwise indemnifies a construction
lender or other party from loss resulting from a failure to timely complete and
pay all costs incurred in connection with construction of any project financed
by such lender or other party in accordance with the applicable plans and
specifications.

 

Compliance Certificate means a certificate substantially in the form of
Exhibit D and signed by Borrower’s Chief Financial Officer, together with the
calculation worksheet described therein.

 

Concessioner Subsidiaries means, collectively, (a) Grand Teton Lodge Company, a
Wyoming corporation, (b) Flagg Ranch Company, a Colorado corporation, and
(c) each other Restricted Subsidiary (other than Borrower) that is awarded a
concession contract or similar agreement by the National Park Service (each, a
“Concession Contract”) that prohibits the Equity Interests of such Restricted
Subsidiary from being pledged to Administrative Agent under the Loan Papers;
provided, that (i) a true and correct copy of the applicable Concession Contract
has been delivered to Administrative Agent and such Concession Contract has not
expired or been terminated, (ii) the Equity Interests of such Restricted
Subsidiary have not, and will not, be pledged to any other Person, (iii) such
Restricted Subsidiary does not, and will not own, any material assets or
property other than the Concession Contract, the revenues generated by such
Concession Contract, and the improvements, assets, and Rights necessary to
perform its obligations under such Concession Contract, (iv) such Restricted
Subsidiary has executed a Guaranty, and (v) Administrative Agent has agreed to
the designation of such Restricted Subsidiary as a Concessioner Subsidiary in
writing.

 

--------------------------------------------------------------------------------


 

Confirmation of Guaranty means a Confirmation of Guaranty executed and delivered
by any Guarantor that has executed a Guaranty in favor of Administrative Agent,
for the benefit of Lenders (including, without limitation, a Confirmation of
Guaranty, dated of even date herewith and substantially in the form of
Exhibit B-2 hereto).

 

Confirmation of Pledge Agreement means a Confirmation of Pledge Agreement
executed and delivered by any Restricted Company that has executed a Pledge
Agreement in favor of Administrative Agent, for the benefit of Lenders
(including, without limitation, a Confirmation of Pledge Agreement, dated of
even date herewith and substantially in the form of Exhibit F-2 hereto).

 

Connection Income Taxes means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

Consolidated Net Income means, with respect to any Person, the aggregate of the
Section 10.9 Net Income of such Person and its Restricted Subsidiaries for such
period, on a consolidated basis, determined in accordance with GAAP; provided
that (a) the net income (but not loss) of any Person that is not a Restricted
Subsidiary of such Person or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid in cash by such Person during such period to the referent
Person or a Restricted Subsidiary thereof, (b) premiums paid and the write-off
of any unamortized balance of original issue discount in connection with a
redemption of, or tender offer for, the 2019 VRI Subordinated Notes and
amortization of debt issuance costs shall be excluded, (c) the cumulative effect
of a change in accounting principles shall be excluded and (d) non-cash
compensation expenses incurred in respect of stock option plans shall be
excluded.

 

Critical Assets means all improvements, assets, and Rights essential to ski
resort operations owned or acquired by any Company.; provided that the assets of
the Whistler Acquisition Subsidiaries shall not be deemed “Critical Assets”.

 

Current Financials means, initially, the consolidated Financial Statements of
the Companies for the period ended January 31, 2015, and thereafter, the
consolidated Financial Statements of the Companies most recently delivered to
Administrative Agent under Sections 9.1(a) or 9.1(b), as the case may be.

 

Customary Recourse Exceptions means, with respect to any Non-Recourse Debt of an
Unrestricted Subsidiary, exclusions from the exculpation provisions with respect
to such Non-Recourse Debt for the bankruptcy of such Unrestricted Subsidiary,
fraud, misapplication of cash, environmental claims, waste, willful destruction,
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

 

Daily Floating LIBOR means, for any day, a fluctuating rate per annum equal to
the LIBO Rate or a comparable or successor rate, which rate is approved by
Administrative Agent, as published on the applicable Bloomberg screen page (or
other commercially available source providing such quotations as designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, on such day for Dollar deposits with a term equivalent to

 

--------------------------------------------------------------------------------


 

one (1) month; provided, that to the extent a comparable or successor rate is
approved by Administrative Agent in connection herewith, the approved rate shall
be applied in a manner consistent with market practice; provided, further that
to the extent such market practice is not administratively feasible for
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by Administrative Agent and disclosed to
Borrower; and provided, further and if Daily Floating LIBOR shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement

 

Daily Floating LIBOR Loan means a Loan at such time as it is made and/or
maintained at a rate of interest based upon Daily Floating LIBOR.

 

Debt of any Person means at any date, without duplication (and calculated in
accordance with GAAP), (a) all obligations of such Person for borrowed money
(whether as a direct obligation on a promissory note, bond, zero coupon bond,
debenture, or other similar instrument, or as an unfulfilled reimbursement
obligation on a drawn letter of credit or similar instrument, or otherwise),
including, without duplication, all Capital Lease obligations (other than the
interest component of such obligations) of such Person, (b) all obligations of
such Person to pay the deferred purchase price of property or services, other
than (i) obligations under employment contracts or deferred employee
compensation plans and (ii) trade accounts payable and other expenses or
payables arising in the ordinary course of business, (c) all Debt of others
secured by a Lien on any asset of such Person (or for which the holder of the
Debt has an existing Right, contingent or otherwise, to be so secured), whether
or not such Debt is assumed by such Person, and (d) all guaranties and other
contingent obligations (as a general partner or otherwise) of such Person with
respect to Debt of others; provided, that repayment or reimbursement obligations
of the Restricted Companies with respect to Permitted Recourse Obligations shall
not be considered Debt unless and until an event or circumstance occurs that
triggers such Restricted Company’s direct payment liability or reimbursement
obligation (as opposed to contingent or performance obligations) to the lender
or other party to whom such Permitted Recourse Obligation is actually owed, in
which case the amount of such direct payment liability to such lender or other
party shall constitute Debt; provided, that the satisfaction of performance
obligations by any Restricted Company on behalf of any Unrestricted Subsidiary
under a Completion Guaranty shall not constitute Debt.

 

Debtor Relief Laws means the Bankruptcy Reform Act of 1978, as amended from time
to time, and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar Laws affecting creditors’ Rights from time to time in
effect.

 

Default is defined in Section 12.

 

Default Rate means (a) when used with respect to Obligations other than L/C
Fees, an interest rate equal to (i) the Base Rate plus (ii) the Applicable
Margin, if any, applicable to Base Rate Loans plus (iii) 2% per annum; provided
however, that with respect to a LIBOREurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to L/C Fees calculated based on the Applicable Margin, a rate equal
to the Applicable Margin plus 2% per annum.

 

--------------------------------------------------------------------------------


 

Defaulting Lender means, subject to Section 3.15(b), any Lender that (a) has
failed to fund any portion of the Revolver Loans or the Term Loans, unless such
Lender notifies Administrative Agent in writing that such failure is the result
of such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, participations
in L/C Exposure, or participations in Swing Line Loans required to be funded by
it hereunder within two  Business Days of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, unless the subject of a good faith dispute,
(c) has notified Borrower or Administrative Agent in writing that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder (unless such
writing or public statement relates to such Lender’s obligation to fund a
Revolver Loan or a Term Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing or public statement) cannot be
satisfied) or under other agreements in which it commits to extend credit,
(d) has failed, within three Business Days after request by Administrative
Agent, to confirm in writing to Administrative Agent that it will comply with
its funding obligations (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (d) upon Administrative Agent’s
receipt of such written confirmation), or (e) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors, or similar Person charged with reorganization or
liquidation of its business, or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-in Action; provided, that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority, so long as such ownership interest does not result in or provide such
Lender with immunity from jurisdiction of courts within the United States from
enforcement of judgments or writs of attachment on assets or permit such Lender
(or such Governmental Authority or instrumentality) to reject, repudiate,
disavow, or disaffirm any contract or agreement made with such Lender.  Any
determination by Administrative Agent that a Lender is a Defaulting Lender under
any one or more of clauses (a) through (e) above, and of the effective date of
such status, shall be conclusive and binding absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 3.15(b)) as
of the date established therefor by Administrative Agent in a written notice of
such determination, which shall be delivered by Administrative Agent to
Borrower, the L/C Issuers, the Swing Line Lenders and each other Lender promptly
following such determination.

 

Designated Condominium Sale means the sale or other disposition of any
condominium unit owned on the Closing Date, or prior to the Closing Date if the
proceeds from such sale or other disposition have not been distributed as of the
Closing Date, by any Company situated in the Ritz-Carlton Residences, Vail,
Colorado and One Ski Hill Place, Breckenridge, Colorado.

 

Designated Jurisdiction means any country that is the subject of a Sanction.

 

Disqualified Equity Interests means capital stock or other Equity Interests that
by their terms (or by the terms of any debt or security into which they are
convertible or for which they are

 

--------------------------------------------------------------------------------


 

exchangeable) or upon the happening of any event, mature or are mandatorily
redeemable pursuant to a sinking fund, demand of the holder, or otherwise, in
whole or in part, including, without limitation, any Equity Interests issued in
exchange for or in redemption of any Subordinated Debt.

 

Distribution means, with respect to any shares of any capital stock or other
Equity Interests issued by VRI or any Subsidiary of VRI, (a) the retirement,
redemption, purchase, or other acquisition for value of such capital stock or
other Equity Interests by such Person (including, without limitation, in
connection with the merger or consolidation of any Company), (b) the payment of
any dividend (whether in cash, securities, or property) on or with respect to
such capital stock or other Equity Interests by such Person (including, without
limitation, in connection with the merger or consolidation of any Company),
(c) any loan or advance by that Person to, or other investment by that Person
in, the holder of any such capital stock or other Equity Interests, and (d) any
other payment by that Person with respect to such capital stock or other Equity
Interests, including any sinking fund or general deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation, or termination of
any such capital stock or other Equity Interests, or on account of any return of
capital to such Person’s stockholders, partners, or members (or the equivalent
Person), if any.

 

Dollars and $ mean lawful money of the United States.

 

Dollar Equivalent means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in the
Alternative Currency, the equivalent amount thereof in Dollars as determined by
Administrative Agent or the Australian L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with the Alternative Currency.

 

EBITDA means, for any period of calculation with respect to any Person (or group
of Persons whose Financial Statements are consolidated in accordance with GAAP),
Net Income before interest expense, Taxes based on or measured by income, and
Non-Cash Operating Charges, in each case to the extent deducted in determining
Net Income.

 

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

EEA Member Country means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Eligible Assignee means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, the L/C Issuers, and the Swing Line Lenders, and
(ii) unless a Default has occurred and is continuing,

 

--------------------------------------------------------------------------------


 

Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, Eligible Assignee shall not include
Borrower, any of Borrower’s Affiliates, or the Companies.

 

Employee Plan means an employee pension benefit plan covered by Title IV of
ERISA and established or maintained by any Company or any ERISA Affiliate.

 

Environmental Law means any Law that relates to the pollution or protection of
ambient air, water or land or to Hazardous Substances.

 

Equity Interests means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options, or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities (other than debt securities) convertible into
or exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights, or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member, or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights, or other interests
are outstanding on any date of determination.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
related rules and regulations.

 

ERISA Affiliate means any trade or business (whether or not incorporated) that,
together with any Company, is treated as a single employer under section
414(b) or (c) of the Code or, solely for purposes of section 302 of ERISA and
section 412 of the Code, is treated as a single employer under section 414 of
the Code.

 

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

Eurocurrency Rate means:

 

(a)          for Loans denominated in Dollars:

 

(i)            for any Interest Period with respect to a Eurocurrency Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBO Rate”) or a
comparable or successor rate, which rate is approved by Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first (1st) day of such Interest
Period) with a term equivalent to such Interest Period; and

 

--------------------------------------------------------------------------------


 

(ii)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) the LIBO Rate, at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day;

 

(b)          for Loans denominated in Canadian Dollars, for any Interest Period,
the rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:00 a.m.  (Toronto,
Ontario time) on the Rate Determination Date with a term equivalent to such
Interest Period

 

provided, that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent and disclosed to Borrower; and provided,
further and if Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

Eurocurrency Rate Loan means (a) with respect to Loans (other than Swing Line
Loans), a Loan bearing interest at the sum of Eurocurrency Rate plus the
Applicable Margin, and (b) with respect to Swing Line Loans (or participations
therein), a Loan bearing interest at Daily Floating LIBOR plus the Applicable
Margin.  All Loans denominated in an Alternative Currency must be Eurocurrency
Rate Loans.

 

Exchangeco means 1068877 B.C. Ltd., a corporation existing under the Laws of the
Province of British Columbia.

 

Excluded Swap Obligation means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 9.12 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Restricted Companies) and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of such security interest, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes excluded in accordance with the first sentence
of this definition.

 

--------------------------------------------------------------------------------


 

Excluded Taxes means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient: 
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by Borrower under
Section 15.14), or (ii)  pursuant to Section 4.1(a)(ii), or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.1(e) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

 

Existing Credit Agreement is defined in the Recitals of this Agreement.

 

Existing Critical Assets means each of the Critical Assets owned by the
Companies on the Closing Date.

 

Existing Housing Bonds means the following Bonds issued by Housing Districts
before June 10, 2003 (the date of the Third Amended and Restated Agreement), and
re-issuances of such Housing Bonds in accordance with the related Bond
Documents: (a) $10,600,000 of Eagle County, Colorado, Taxable Housing Facilities
Revenue Bonds (BC Housing, LLC Project) Series 1997A and 1997B, (b) $19,980,000
of Breckenridge Terrace LLC Taxable Housing Facilities Revenue Notes
(Breckenridge Terrace Project), Series 1999A and 1999B, (c) $10,410,000 of Eagle
County, Colorado, Taxable Housing Facilities Revenue Bonds (The Tarnes at BC,
LLC Project), Series 1999A and 1999B, and (d) $11,585,000 of the Tenderfoot
Seasonal Housing, LLC Taxable Housing Facilities Revenue Notes (Tenderfoot
Seasonal Housing, LLC Project), Series 2000A and 2000B, and renewals or
extensions of each of the foregoing (but not increases thereof) on or after
June 10, 2003.

 

Existing Housing Districts means, collectively, Tenderfoot Seasonal Housing LLC,
The Tarnes at BC Housing LLC, BC Housing LLC (Riveredge), and Breckenridge
Terrace LLC, and Existing Housing District means any one of the Existing Housing
Districts.

 

Existing L/C means each Bond L/C and other letter of credit issued by an L/C
Issuer for the account of any of the Companies and described on Part A of
Schedule 2.3.

 

Existing Metro Districts means, collectively, Holland Creek Metropolitan
District and Red Sky Ranch Metropolitan District, and Existing Metro District
means any one of the Existing Metro Districts.

 

Facility Amount means the Total Commitment (including any increase in the
aggregate Commitments pursuant to Section 2.5) plus the aggregate amount of all
Incremental Term Loan Facilities.

 

--------------------------------------------------------------------------------


 

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).

 

Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by Administrative Agent.

 

Fee Letters means, collectively, (a) the letter agreement dated February 3,
2014, among VRI, TVC, Borrower, Bank of America, and MLPF&S, as Joint Lead
Arranger, (b) the letter agreement dated March 11, 2015, among VRI, Borrower,
Wells Fargo Bank, National Association and U.S. Bank National Association, and
(c) the letter agreement dated March 11, 2015, among VRI, Borrower and MLPF&S;
and Fee Letter means one of the Fee Letters.

 

Financial Hedge means a transaction between Borrower and any Lender or an
Affiliate of any Lender (or another Person reasonably acceptable to
Administrative Agent), which is intended to reduce or eliminate the risk of
fluctuations in one or more interest rates, foreign currencies, commodity
prices, equity prices, or other financial measures, whether or not such
transaction is governed by or subject to any master agreement conforming to ISDA
standards and which is legal and enforceable under applicable Law.

 

Financial Statements of a Person means balance sheets, profit and loss
statements, reconciliations of capital and surplus, and statements of cash flow
prepared (a) according to GAAP, and (b) other than as stated in Section 1.3, in
comparative form to prior year-end figures or corresponding periods of the
preceding fiscal year, as applicable.

 

Foreign Lender means a Lender that is not a U.S. Person.  For purposes of this
definition, the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

Forest Service Permit Agreements means (a) that certain Second Amended and
Restated Multiparty Agreement Regarding Forest Service Special Use Permit
No. 4056-01; (b) that certain Second Amended and Restated Multiparty Agreement
Regarding Forest Service Special Use Permit No. 4065-03; (c) that certain Second
Amended and Restated Multiparty Agreement Regarding Forest Service Special Use
Permit No. 5289-01; (d) that certain Second Amended and Restated Multiparty
Agreement Regarding Forest Service Special Use Permit No. 5289-04; (e) that
certain Amended and Restated Multiparty Agreement Regarding Forest Service
Special Use Permit No. ELD508901; (f) any similar agreement or instrument
relating to Term Special Use Permit Holder No. AMA282; (g) any similar agreement
or instrument relating to any Forest Service Permit and authorized or
contemplated by the provisions of the documents executed in connection with the

 

--------------------------------------------------------------------------------


 

issuance of the Vail Bonds; and (h) all renewals, extensions and restatements
of, and amendments and supplements to, any of the foregoing.

 

Forest Service Permits means (a) Ski Area Term Special Use Permit Holder
No. 4056-01 issued by the Service to Borrower for the Vail ski area on
November 23, 1993, and expiring on October 31, 2031; (b) Term Special Use Permit
No. Holder 4065-03 issued by the Service to Borrower’s wholly-owned subsidiary,
Beaver Creek Associates, Inc., for the Beaver Creek ski area on November 17,
1999, and expiring on December 31, 2038; (c) Term Special Use Permit Holder
No. 5289-01 for Keystone ski area issued by the Service to Ralston
Resorts, Inc., now known as Vail Summit Resorts, on December 30, 1996, and
expiring on December 30, 2032; (d) Term Special Use Permit Holder No. 5289-04
for Breckenridge ski area issued by the Service to Ralston Resorts, Inc., now
known as Vail Summit Resorts, on December 31, 1996, and expiring on December 31,
2029; (e) Term Special Use Permit Holder No. EDL508901 for Heavenly ski area
issued by the Service to Heavenly Valley, Limited Partnership on May 7, 2002,
and expiring on May 1, 2042; (f) Term Special Use Permit Holder No. AMA282 for
Kirkwood ski area issued by the Service to Heavenly Valley, Limited Partnership,
d/b/a Kirkwood Mountain Resort on April 11, 2012, and expiring on March 19,
2052; and (g) any replacements of any of the foregoing.

 

Fronting Exposure means, at any time there is a Defaulting Lender, (a) with
respect to the applicable L/C Issuer, such Defaulting Lender’s Commitment
Percentage of the Dollar Equivalent of the outstanding L/C Exposure other than
L/C Exposure as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding, or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

Funded Debt means, without duplication, on any date of determination, the sum of
the following, calculated on a consolidated basis for the Restricted Companies
in accordance with GAAP: (a) all obligations for borrowed money (whether as a
direct obligation on a promissory note, bond, zero coupon bond, debenture, or
other similar instrument, as a direct (as opposed to contingent) payment
obligation arising under a guaranty, or as an unfulfilled reimbursement
obligation on a drawn letter of credit or similar instrument, or otherwise),
plus (b) all Capital Lease obligations (other than (x) the interest component of
such obligations and (y) obligations under the Northstar Leases (to the extent
such leases constitute Capital Leases)) of any Restricted Company, plus (c)
reimbursement obligations and undrawn amounts under Bond L/Cs supporting Bonds
(other than Existing Housing Bonds) issued by Unrestricted Subsidiaries, plus
(d) payment obligations with respect to Permitted Recourse Obligations which
constitutes Debt hereunder, provided, that Funded Debt shall expressly exclude
Debt under Existing Housing Bonds.

 

Funding Loss means any loss or expense that any Lender reasonably incurs because
(a) Borrower fails or refuses (for any reason whatsoever, other than a default
by Administrative Agent or Lender claiming such loss or expense) to take any
Loan that it has requested under this Agreement, or (b) Borrower pays any
Revolver Loan or Term Loan that is a LIBOREurocurrency

 

--------------------------------------------------------------------------------


 

Rate Loan or converts any Revolver Loan or Term Loan that is a LIBOREurocurrency
Rate Loan to a Base Rate Loan, in each case, before the last day of the
applicable Interest Period.

 

GAAP means generally accepted accounting principles of the Accounting Principles
Board of the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the United States accounting profession)
that are applicable from time to time.

 

Gillett means Gillett Broadcasting, Inc., a Delaware corporation, a direct
Subsidiary of VRI.

 

Governmental Authority means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

Guarantor means each Person executing a Guaranty.

 

Guaranty means, collectively, a guaranty substantially in the form of
Exhibit B-1, executed and delivered by any Person pursuant to the requirements
of the Loan Papers, each Confirmation of Guaranty executed in connection
therewith, and any other amendment, modification, supplement, restatement,
ratification, or reaffirmation of any Guaranty made in accordance with the Loan
Papers.

 

Hazardous Substance means any substance that is defined or classified as a
hazardous waste, hazardous material, pollutant, contaminant, or toxic or
hazardous substance under any Environmental Law.

 

High-Yield Debt means any senior unsecured indebtedness for borrowed money in
the form of high-yield debt securities for which a Company is directly and
primarily obligated and that is issued pursuant to documentation with terms that
are no more restrictive upon such Company than the terms of this Agreement.

 

Honor Date has the meaning set forth in Section 2.3(c)(i).

 

Housing Districts means, collectively, (a) the Existing Housing Districts, and
(b) any other Person which issues Bonds after the Closing Date to finance the
development of housing projects for employees of the Companies; and Housing
District means one of the Housing Districts.

 

Incremental Term Loan means any amount disbursed by any Lender to Borrower
pursuant to the Incremental Term Loan Facility.

 

Incremental Term Loan Facility has the meaning set forth in Section 2.5.

 

--------------------------------------------------------------------------------


 

Indemnified Taxes means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Restricted
Company under any Loan Papers and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

Intellectual Property means (a) common law, federal statutory, state statutory,
and foreign trademarks or service marks (including, without limitation, all
registrations and pending applications and the goodwill of the business
symbolized by or conducted in connection with any such trademark or service
mark), trademark or service mark licenses and all proceeds of trademarks or
service marks (including, without limitation, license royalties and proceeds
from infringement suits), (b) U.S. and foreign patents (including, without
limitation, all pending applications, continuations, continuations-in-part,
divisions, reissues, substitutions, and extensions of existing patents or
applications), patent licenses, and all proceeds of patents (including, without
limitation, license royalties and proceeds from infringement suits),
(c) copyrights (including, without limitation, all registrations and pending
applications), copyright licenses, and all proceeds of copyrights (including,
without limitation, license royalties and proceeds from infringement suits), and
(d) trade secrets, but does not include (i) any licenses (including, without
limitation, liquor licenses) or any permits (including, without limitation,
sales Tax permits) issued by a Governmental Authority and in which (y) the
licensee’s or permittee’s interest is defeasible by such Governmental Authority
and (z) the licensee or permittee has no right beyond the terms, conditions, and
periods of the license or permit, or (ii) trade names or “dba”s to the extent
they do not constitute trademarks or service marks.

 

Interest Period means, as to each Revolver Loan or Term Loan that is a
LIBOREurocurrency Rate Loan, the period commencing on the date such Revolver
Loan or Term Loan is disbursed or converted to or continued as a Revolver Loan
or Term Loan that is a LIBOREurocurrency Rate Loan and ending on the date one,
three, or six months thereafter, as selected by Borrower in its Loan Notice;
provided, that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Termination Date.

 

Internal Control Event means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

Investment Limit (Joint Ventures) means, on any date of determination, the sum
of (a) $75,000,000, plus (b) 10% of Total Assets, plus (c) net reductions in
investments permitted by Section 10.8(m) as a result of (i) dispositions of any
such investments sold or otherwise liquidated or repaid to the extent of the net
cash proceeds and the fair market value of any assets or property

 

--------------------------------------------------------------------------------


 

(as determined in good faith by the Board of Directors of VRI) received by a
Restricted Company, or (ii) dividends reducing any such investment, repayment of
the outstanding principal amount of loans or advances, or other transfers of
assets to VRI or any Restricted Subsidiary of VRI, or (iii) the portion
(proportionate to VRI’s direct or indirect interest in the equity therein) of
the fair market value of the net assets of a joint venture in which a Restricted
Company has made an investment permitted by Section 10.8(m) immediately prior to
the time such Person is designated or becomes a Restricted Subsidiary of VRI in
accordance with Sections 9.10 or 9.11(b), minus (d) loans made in accordance
with Section 10.8(r).

 

Investment Limit (Similar Businesses) means, on any date of determination, the
sum of (a) $100,000,000, plus (b) 15% of Total Assets, plus (c) net reductions
in investments permitted by Section 10.8(l) as a result of (i) dispositions of
any such investments sold or otherwise liquidated or repaid to the extent of the
net cash proceeds and the fair market value of any assets or property (as
determined in good faith by the Board of Directors of VRI) received by a
Restricted Company, (ii) dividends reducing any such investment, repayment of
the outstanding principal amount of loans or advances, or other transfers of
assets to VRI or any Restricted Subsidiary of VRI, or (iii) the portion
(proportionate to VRI’s direct or indirect interest in the equity of a Person)
of the fair market value of the net assets of an Unrestricted Subsidiary
immediately prior to the time such Unrestricted Subsidiary is designated or
becomes a Restricted Subsidiary of VRI in accordance with Sections 9.10 or
9.11(b).

 

ISP means, with respect to any L/C, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance).

 

Issuer Documents means with respect to any L/C, the L/C Agreement and any other
document, agreement, and instrument entered into by the applicable L/C Issuer
and Borrower (or any other Company) or in favor of such L/C Issuer and relating
to such L/C.

 

Joint Lead Arrangers means MLPF&S and U.S. Bank National Association, in their
respective capacities as joint lead arrangers and joint bookrunners, and Wells
Fargo Securities, LLC, it its capacity as joint lead arranger.

 

Laws means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, and judgments.

 

L/C means each Existing L/C and other letter of credit issued by an L/C Issuer
under this Agreement providing for the payment of cash upon the honoring of a
presentation thereunder.  An L/C may be a standby or commercial letter of
credit. L/Cs may be issued in Dollars or in the Alternative Currency.

 

L/C Agreement means an application and agreement for the issuance or amendment
of an L/C in the form from time to time in use by the applicable L/C Issuer.

 

L/C Borrowing means an extension of credit resulting from a drawing under any
L/C that has not been reimbursed on the date when made or refinanced as a
Revolver Loan.

 

--------------------------------------------------------------------------------


 

L/C Credit Extension means, with respect to any L/C, the issuance thereof, the
extension of the expiry date thereof, or the increase of the amount thereof.

 

L/C Expiration Date means the day that is seven (7) days prior to the
Termination Date for the Revolver Facility then in effect (or, if such day is
not a Business Day, the next preceding Business Day).

 

L/C Exposure means, on any date of determination, without duplication, the sum
of (a) the aggregate amount available to be drawn under all outstanding L/Cs
(including, without limitation, any reinstatement of or increase in the face
amount thereof effected pursuant to the terms of any Bond L/C), plus (b) the
aggregate unpaid reimbursement obligations of Borrower with respect to drawings,
drafts, or other forms of demand honored under any L/C (including, without
limitation, all L/C Borrowings and unpaid reimbursement obligations under any
Bond L/C).  For purposes of computing the amount available to be drawn under any
L/C, the amount of such L/C shall be determined in accordance with Section 1.7. 
For all purposes of this Agreement, if on any date of determination an L/C has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such L/C shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

L/C Fees has the meaning set forth in Section 3.10(b).

 

L/C Issuers means Bank of America, Wells Fargo Bank, National Association and
the Australian L/C Issuer, in their respective capacities as issuers of L/Cs
hereunder, and any additional Lender approved by Administrative Agent and
Borrower that has agreed to act as an “L/C Issuer”, or any successor issuer of
L/Cs hereunder; and L/C Issuer means one of the L/C Issuers.

 

L/C Subfacility means a subfacility under the Agreement for the issuance of
L/Cs, as described in Section 2.3, under which the L/C Exposure may never exceed
the L/C Sublimit.

 

L/C Sublimit means the lesser of (a) $200,000,000 and (b) the Revolver
Commitment (as the same may be increased or reduced in accordance with the Loan
Papers).  The L/C Sublimit is part of, and not in addition to, the Revolver
Commitment.

 

Lenders means (a) each of the lenders named on the attached Schedule 1 (and as
the context so requires, the Swing Line Lenders) and, subject to this Agreement,
their respective successors and assigns (but not any Participant who is not
otherwise a party to this Agreement), and (b) additional lenders who become
party to this Agreement in accordance with Section 2.5 hereof.

 

Lending Office means as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

LIBO Rate has the meaning set forth in the definition of “LIBOREurocurrency
Rate”.

 

LIBOR means:

 

(a)           for any Interest Period with respect to a LIBOR Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBO Rate”) or a comparable
or successor

 

--------------------------------------------------------------------------------


 

rate, which rate is approved by Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first (1st) day of such Interest Period) with a term equivalent to such
Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) the LIBO Rate, at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day;

 

provided, that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent and disclosed to Borrower; and provided,
further and if LIBOR shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

LIBOR Loan means (a) with respect to Loans (other than Swing Line Loans), a Loan
bearing interest at the sum of LIBOR plus the Applicable Margin, and (b) with
respect to Swing Line Loans (or participations therein), a Loan bearing interest
at Daily Floating LIBOR plus the Applicable Margin.

 

Lien means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease, or other title
retention agreement relating to such asset.

 

Litigation means any action, suit, proceeding, claim, or dispute by or before
any Governmental Authority.

 

Loan means any amount disbursed by any Lender to Borrower or on behalf of any
Company under the Loan Papers, either as an original disbursement of funds, the
continuation of an amount outstanding, or payment under an L/C.

 

Loan Date is defined in Section 2.2(a).

 

Loan Notice means a request executed by a Responsible Officer substantially in
the form of Exhibit C-1 or such other form as may be approved by Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by Administrative Agent).

 

Loan Papers means (a) this Agreement, (b) the Notes, (c) each Guaranty, (d) all
L/Cs and L/C Agreements, (e) the Security Documents, and (f) all renewals,
extensions, restatements of, amendments and supplements to, and confirmations or
ratifications of, any of the foregoing.

 

--------------------------------------------------------------------------------


 

Material Adverse Event means any (a) material impairment of the ability of the
Restricted Companies as a whole to perform their payment or other material
obligations under the Loan Papers or material impairment of the ability of
Administrative Agent or any Lender to enforce any of the material obligations of
the Restricted Companies as a whole under the Loan Papers; (b) material and
adverse effect on the operations, business, properties, liabilities (actual or
contingent), or condition (financial or otherwise) of the Restricted Companies
as a whole; or (c) a material adverse effect upon the legality, validity, or
binding effect against the Restricted Companies of any Loan Paper to which such
Restricted Companies are parties (determined with respect to the Loan Papers of
the Restricted Companies taken as a whole).

 

Material Agreement means, for any Person, any agreement (excluding purchase
orders for material, services, or inventory in the ordinary course of business)
to which that Person is a party, by which that Person is bound, or to which any
assets of that Person may be subject, that is not cancelable by that Person upon
30 or fewer days’ notice without liability for further payment, other than
nominal penalty, and that requires that Person to pay more than $2,000,000
during any 12-month period.

 

Maximum Amount and Maximum Rate respectively mean, for a Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest that, under
applicable Law, such Lender is permitted to contract for, charge, take, reserve,
or receive on the Obligation held by such Lender.

 

Maximum Facility Amount  means, on any date of determination, the greater of
(a) $950,000,000, and (b) the product of (i) 2.75 and (ii) Adjusted EBITDA for
the four fiscal quarters ending on the last day of the immediately preceding
fiscal quarter.

 

Metro Districts means, collectively, (a) the Existing Metro Districts, and
(b) any other Person which issues Bonds after the Closing Date to finance the
operation, construction, and maintenance of infrastructure projects in
municipalities, which projects are related to the Companies’ business activities
in the region in which the projects are being developed; and Metro District
means one of the Metro Districts.

 

MLPF&S means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

Moody’s means Moody’s Investor’s Service, Inc.

 

Multiemployer Plan means a multiemployer plan as defined in Sections 3(37) or
4001(a)(3) of ERISA or Section 414(f) of the Code to which any Company or any
ERISA Affiliate is making, or has made, or is accruing, or has accrued, an
obligation to make contributions.

 

Net Funded Debt means, on any date of determination, an amount equal to
(a) Funded Debt minus (b) the amount of Unrestricted Cash in excess of
$10,000,000.

 

Net Income means, for any period with respect to any Person (or group of Persons
whose Financial Statements are consolidated in accordance with GAAP), the net
income of such Person or Persons from continuing operations after extraordinary
items (excluding gains or losses from the disposition of assets) for that period
determined in accordance with GAAP; provided however, that for purposes of
calculating Net Income of the Restricted Companies under this Agreement:

 

--------------------------------------------------------------------------------


 

(a)           if any Restricted Company owns an interest in a Person that is not
consolidated in the consolidated financial statements of VRI and its Restricted
Subsidiaries in accordance with GAAP (a “Non-Consolidated Entity”), then such
equity interest shall not be accounted for under the equity method of
accounting, but the “Net Income” of such Restricted Company shall be increased
to the extent cash is distributed to such Restricted Company by any such
Non-Consolidated Entity during such period and shall be decreased to the extent
cash is contributed in the form of equity to such Non-Consolidated Entity in
order to fund losses of such Non-Consolidated Entity during such period;

 

(b)           premiums paid and the write-off of any unamortized balance of
original issue discount in connection with a redemption of, or tender offer for,
debt that is consummated in accordance with the Loan Papers, and the
amortization and write-off of any unamortized balance of debt issuance costs,
shall be excluded; and

 

(c)           any income or expense that increases or decreases Net Income and
occurs as a result of any change in the amount of contingent consideration
reflected on the balance sheet of VRI shall be excluded.

 

Non-Cash Operating Charges means depreciation expense, amortization expense, and
any other non-cash charges determined in accordance with GAAP (including,
without limitation, non-cash compensation expenses incurred in respect of stock
option plans, including, without limitation, pursuant to FAS 123R).

 

Non-Consenting Lender means any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all Lenders or all affected
Lenders, in accordance with the terms of Section 15.9 and (b) has been approved
by the Required Lenders.

 

Non-Recourse Debt means, for any Unrestricted Subsidiary, any Debt of such
Unrestricted Subsidiary with respect to which the holder of such Debt (a) may
not look to such Unrestricted Subsidiary directly for repayment, other than to
the extent of any security therefor, or (b) may look to such Unrestricted
Subsidiary directly for repayment (but not to any direct or indirect constituent
equity holder of such Unrestricted Subsidiary, other than with respect to
Permitted Recourse Obligations entered into by such direct or indirect
constituent equity holder).

 

Nonextension Notice Date has the meaning set forth in Section 2.3(b)(iii).

 

Northstar Leases means, collectively, (a) that certain Amended and Restated
Lease Agreement, dated as of October 25, 2010, by and between CNL Income
Northstar, LLC, as lessor, and Trimont Land Company, a California corporation,
as lessee, (b) that certain Amended and Restated Personal Property Lease
Agreement by and between CNL Income Northstar TRS Corp., a Delaware corporation,
as lessor, and Trimont Land Company, a California corporation, as lessee, dated
as of October 25, 2010, and (c) that certain Amended and Restated Lease
Agreement, dated as of October 25, 2010, by and between CNL Income Northstar
Commercial, LLC, a Delaware limited liability company, as lessor, and Northstar
Group Commercial Properties, LLC, a Delaware limited liability company, as
lessee, each as amended from time to time.

 

Northstar Subsidiaries means, collectively, VR Acquisition, Inc., a California
corporation, BCRP, Inc., a Delaware corporation, Booth Creek Ski Holdings, Inc.,
a Delaware

 

--------------------------------------------------------------------------------


 

corporation, Trimont Land Company, a California corporation, Northstar Group
Commercial Properties, LLC, a Delaware limited liability company, and Northstar
Group Restaurant Properties, LLC, a Delaware limited liability company.

 

Notes means, collectively, the Revolver Notes, the Swing Line Notes and the Term
Loan Notes, and Note means any of the Notes.

 

Obligation means all present and future indebtedness and obligations, and all
renewals, increases, and extensions thereof, or any part thereof, now or
hereafter owed to Administrative Agent, the L/C Issuers, and any Lender
(including, without limitation, the Swing Line Lenders) by the Companies under
the Loan Papers, together with all interest accruing thereon, fees, costs, and
expenses (including, without limitation, all attorneys’ fees and expenses
incurred in the enforcement or collection thereof) payable under the Loan Papers
or in connection with the protection of Rights under the Loan Papers; provided,
that, all references to the Obligation in the Security Documents, the Guaranty,
and Section 3.10 herein shall, in addition to the foregoing, also include all
present and future indebtedness, liabilities, and obligations (and all renewals
and extensions thereof or any part thereof) now or hereafter owed to any Lender
or any Affiliate of a Lender arising from, by virtue of, or pursuant to any
Financial Hedge entered into by any Restricted Company; provided, that
Obligation shall exclude any Excluded Swap Obligations.

 

OFAC means the Office of Foreign Assets Control of the United States Department
of the Treasury.

 

Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Paper, or sold or assigned an interest in any Loan or Loan Papers).

 

Other Taxes means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Papers, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.6).

 

Outstanding Amount means (a) with respect to Term Loans, Revolver Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolver Loans and Swing Line Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Exposure on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Exposure on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Exposure as of such
date, including as a result of any reimbursements by Borrower of Unreimbursed
Amounts.

 

Participant has the meaning specified in Section 15.11(d).

 

--------------------------------------------------------------------------------


 

Participant Register has the meaning specified in Section 15.11(d).

 

PBGC means the Pension Benefit Guaranty Corporation, or any successor thereof,
established under ERISA.

 

PCMR Litigation means Case No. 120500157, 3rd District Court, Summit County,
Utah and all related proceedings involving Talisker Land Holdings, LLC, Talisker
Land Resolution LLC, VR CPC Holdings, Inc., Flera, LLC, Talisker Canyons LeaseCo
LLC, TCFC Finance Co. LLC (formerly Talisker Canyons Finance Co. LLC), United
Park City Mines Company, Greater Properties, Inc. or Greater Park City Company
(formerly Treasure Mountain Resort Company).

 

Permitted Debt means:

 

(a)           the Obligation;

 

(b)           Debt of any Company which is listed on Part B of Schedule 2.3;

 

(c)           Debt of any Company arising from endorsing negotiable instruments
for collection in the ordinary course of business;

 

(d)           Subordinated Debt (and guaranties by Restricted Companies of
Subordinated Debt of other Restricted Companies, if such guaranties are
subordinated to the payment and collection of the Obligation on the same terms
as such Subordinated Debt or otherwise upon terms satisfactory to Administrative
Agent), so long as after giving effect to the incurrence of such Debt, the
Companies are in pro forma compliance with the financial covenants set forth in
Section 11 herein and no Default or Potential Default exists or would result
after giving effect thereto;

 

(e)           Debt of any Company arising under or pursuant to the Existing
Housing Bonds to which any such Company is a party;

 

(f)            Debt of any Company arising under or pursuant to Bonds (other
than Existing Housing Bonds) to which any such Company is a party, so long as
after giving effect to the incurrence of such Debt and, without duplication,
Debt incurred by Borrower or any other Company in support thereof, (i) the
Companies are in pro forma compliance with the financial covenants set forth in
Section 11 herein, and (ii) no Default or Potential Default exists or would
result after giving effect thereto;

 

(g)           (i) Non-Recourse Debt of Unrestricted Subsidiaries, and (ii) other
Debt of Unrestricted Subsidiaries that is recourse to the Restricted Companies,
so long as the guaranties or other contingent obligations of the Restricted
Companies in respect of such Debt is permitted pursuant to clause (h)(ii) below;

 

(h)           guaranties and other contingent obligations of Restricted
Companies with respect to (i) Debt of Restricted Companies, (ii) Debt of
Unrestricted Subsidiaries permitted hereunder in an amount not to exceed the
Investment Limit (Similar Businesses), and (iii) Debt of joint ventures in which
a Restricted Company has made an investment

 

--------------------------------------------------------------------------------


 

permitted under Section 10.8(m) in an amount not to exceed the Investment Limit
(Joint Ventures);

 

(i)            fees and other amounts payable under the Forest Service Permits
in the ordinary course of business;

 

(j)            inter-company Debt between Restricted Companies;

 

(k)           Debt of the Restricted Companies in a maximum aggregate amount not
to exceed $75,000,000 at any time for (i) Capital Lease obligations (excluding,
for the avoidance of doubt, Capital Lease obligations permitted under clause
(m) below), (ii) obligations to pay the deferred purchase price of property or
services, and (iii) obligations under surety bonds or similar instruments;

 

(l)            Debt of Borrower that is secured by the Collateral on a pari
passu basis in a maximum aggregate amount (after giving effect to any such Debt
previously incurred and then outstanding) not to exceed the difference between
the Maximum Facility Amount and the Facility Amount when incurred, so long as
Borrower, Administrative Agent, and the lender thereof (or applicable agent or
trustee therefor) have entered into intercreditor arrangements in form and
substance reasonably satisfactory to Administrative Agent;

 

(m)          (i) if the Northstar Leases and Canyons-Park City Lease are Capital
Leases, the obligations of the Northstar Subsidiaries and VR CPC Holdings, Inc.,
respectively, thereunder, and (ii) obligations of Restricted Subsidiaries under
other Capital Leases of assets or properties owned by any Restricted Subsidiary,
provided, that (A) such Restricted Subsidiary has complied with the terms of
Section 9.10, (B) no Default or Potential Default exists or would result after
giving effect thereto, (C) the Companies are in pro forma compliance with the
financial covenants set forth in Section 11, and (D) such Restricted Subsidiary
did not own such assets or property or Critical Assets on the Closing Date;

 

(n)           Debt of the Restricted Companies in connection with the
acquisition of assets or a new Restricted Subsidiary (including Debt that was
incurred by the prior owner of such assets or by such Restricted Subsidiary
prior to such acquisition by the Restricted Companies); provided, that the
aggregate principal amount of Debt pursuant to this clause (n) does not exceed
$100,000,000 at any time outstanding;

 

(o)           Debt of any Restricted Company organized outside the United States
in an aggregate principal amount which does not exceed $50,000,000 at any time
outstanding; and

 

(p)           in addition to Debt permitted under clauses (a) through (o) above,
senior unsecured Debt (including High-Yield Debt) of the Restricted Companies;
provided, that (x) the maximum aggregate amount of such Debt that has a stated
maturity prior to the Termination Date for the Revolver Facility shall not
exceed $250,000,000 at any time; and (y) the maximum aggregate amount of such
Debt incurred by Restricted Subsidiaries other than Borrower shall not exceed
$50,000,000 at any time.

 

--------------------------------------------------------------------------------


 

Permitted Liens means:

 

(a)           Liens created by the Security Documents or other Liens securing
the Obligation, and so long as the Obligation is ratably secured therewith,
Liens securing Debt incurred by any Company under any Financial Hedge with any
Lender or an Affiliate of any Lender to the extent permitted under
Section 10.8(i);

 

(b)           Liens created by, or pursuant to, the Forest Service Permit
Agreements for the benefit of the holders of the Vail Bonds and Liens on the
amounts in the “Bond Fund” established and maintained in accordance with the
provisions of the documents executed in connection with the issuance of the Vail
Bonds (and Liens created on all or any portion of the same assets in connection
with any refinancing of such bonds in accordance with the terms of this
Agreement);

 

(c)           Liens on assets of Unrestricted Subsidiaries securing Debt of
Unrestricted Subsidiaries permitted by clause (g) of the definition of
“Permitted Debt”;

 

(d)           Liens on the Collateral securing Debt of Borrower permitted by
clause (l) of the definition of “Permitted Debt”;

 

(e)           Liens on assets of any Company securing Permitted Debt arising
under or pursuant to any Bond Documents to which any such Company is a party,
but only to the extent such Liens secure the assets financed by such Permitted
Debt (and proceeds thereof);

 

(f)            purchase money liens which encumber only the assets acquired;

 

(g)           pledges or deposits made to secure payment of workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits (other than ERISA) or to participate in any fund in connection with
workers’ compensation, unemployment insurance, pensions (other than ERISA) or
other social security programs;

 

(h)           good-faith pledges or deposits made to secure performance of bids,
tenders, contracts (other than for the repayment of borrowed money), or leases,
or to secure statutory obligations, surety or appeal bonds, or indemnity,
performance, or other similar bonds in the ordinary course of business;

 

(i)            encumbrances and restrictions on the use of real property which
do not materially impair the use thereof;

 

(j)            the following, if either (1) no amounts are due and payable and
no Lien has been filed or agreed to, or (2) the validity or amount thereof is
being contested in good faith by lawful proceedings diligently conducted,
reserve or other provision required by GAAP has been made, levy and execution
thereon have been (and continue to be) stayed or payment thereof is covered in
full (subject to the customary deductible) by insurance:  (i) Liens for Taxes;
(ii) Liens upon, and defects of title to, property, including any attachment of
property or other legal process prior to adjudication of a dispute on the
merits; (iii) Liens imposed by operation of Law (including, without limitation,
Liens of mechanics,

 

--------------------------------------------------------------------------------


 

materialmen, warehousemen, carriers, and landlords, and similar Liens); and
(iv) adverse judgments on appeal;

 

(k)           any interest or title of a lessor or licensor in assets being
leased or licensed to a Company;

 

(l)            licenses, leases, or subleases granted to third Persons which do
not interfere in any material respect with the business conducted by the
Companies;

 

(m)          any Lien on any asset of any entity that becomes a Subsidiary of
VRI, which Lien exists at the time such entity becomes a Subsidiary of VRI, so
long as (i) any such Lien was not created in contemplation of such acquisition,
merger, or consolidation, and (ii) any such Lien does not and shall not extend
to any asset other than the assets secured immediately prior to the acquisition
in formation of such Subsidiary;

 

(n)           in respect of Water Rights, the provisions of the instruments
evidencing such Water Rights and any matter affecting such Water Rights which
does not affect the Companies’ rights to sufficient quantity and quality of
water to conduct business as in effect on the date hereof or any expansion
planned as of the date hereof (including, without limitation, any Lien of the
Colorado Water Conservation Board, or its successors and assigns, on stock owned
by any Company in a Colorado ditch and reservoir company formed in accordance
with the Colorado Corporation Code, as amended);

 

(o)           in respect of the Forest Service Permits, the provisions of the
instruments evidencing such permits and all rights of the U.S. and its agencies
with respect thereto or with respect to the land affected thereby;

 

(p)           Liens on cash accounts not to exceed $250,000 in the aggregate at
the FirstBank of Vail established in connection with collateralizing a portion,
if any, of certain second mortgage loans made by such bank, and guaranteed by
Borrower, as part of the Vail Associates Home Mortgage Program for Borrower’s
employees; and

 

(q)           Liens on assets of any Restricted Company organized outside the
United States securing Debt permitted under clause (o) of the definition of
“Permitted Debt”.

 

Permitted Recourse Obligations means, collectively, for any Restricted Company,
obligations or liabilities arising with respect to Customary Recourse
Exceptions, Completion Guaranties, and letters of credit or similar arrangements
entered into in support of obligations of an Unrestricted Subsidiary with
respect to its Real Estate Project.

 

Person means any individual, partnership, joint venture, other entity, or
Governmental Authority.

 

Platform has the meaning specified in Section 9.1

 

Pledge Agreement means, collectively, (a) a pledge agreement substantially in
the form of Exhibit F-1, executed and delivered by any Person pursuant to the
requirements of the Loan Papers, together with (b) any related Confirmation of
Pledge Agreement and any other amendment,

 

--------------------------------------------------------------------------------


 

modification, supplement, restatement, ratification, or reaffirmation of any
Pledge Agreement made in accordance with the Loan Papers.

 

Potential Default means the occurrence of any event or existence of any
circumstance that would, upon notice or lapse of time or both, become a Default.

 

Principal Debt means, at any time, the sum of the Revolver Principal Debt and
Term Loan Principal Debt.

 

Public Lender has the meaning specified in Section 9.1.

 

Purchase Price means, with respect to any acquisition or merger consummated in
accordance with the provisions of Section 10.11 herein, all (a) direct and
indirect cash payments, and (b) deferred cash payments determined by Borrower to
be reasonably likely to be payable following the closing date of such
acquisition or merger, which payments pursuant to clauses (a) and (b) herein are
made to or for the benefit of the Person being acquired (or whose assets are
being acquired), its shareholders, or its Affiliates in connection with such
acquisition or merger, including, without limitation, the amount of any Debt
being assumed in connection with such acquisition or merger (and subject to the
limitations on Permitted Debt hereunder) or seller financing, and excluding,
without limitation, payments to Affiliates of the Person being acquired (or
whose assets are being acquired) for usual and customary transitional services
or other operating services provided by such Affiliates of the Person being
acquired (or whose assets are being acquired) pursuant to agreements that have
been entered into in good faith by the parties thereto.

 

Qualified ECP Guarantor means, in respect of any Swap Obligation, Borrower and
each Guarantor with total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest became effective with
respect to such Swap Obligation or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act or any regulation
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Quarterly Date means each January 31, April 30, July 31, and October 31;
provided, that if any such Quarterly Date is not a Business Day, the provisions
of Section 15.2 shall apply to payments required on such day.

 

Rate Determination Date means two (2) Business Days prior to the commencement of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

Real Estate Project means the acquisition, development, and operation or resale
of any real estate asset or group of related real estate assets (and directly
related activities) by any Unrestricted Subsidiary.

 

--------------------------------------------------------------------------------


 

Recipient means Administrative Agent, any Lender, any L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of any
Restricted Company hereunder.

 

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, and advisors of
such Person and of such Person’s Affiliates.

 

Representatives means representatives, officers, directors, employees,
attorneys, and agents.

 

Required Lenders means Lenders holding more than (a) 50% of the Total
Commitment, prior to the termination of the Total Commitment, or (b) 50% of the
Principal Debt, after the termination of the Total Commitment (with the
aggregate amount of each Revolver Lender’s risk participation and funded
participation in L/Cs and Swing Line Loans being deemed “held” by such Revolver
Lender for purposes of this definition); provided, that the Commitment of, and
the portion of the Principal Debt held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

Required Revolver Lenders means Revolver Lenders holding more than (a) 50% of
the Revolver Commitment, prior to the termination of the Revolver Commitment, or
(b) 50% of the Revolver Principal Debt, after the termination of the Revolver
Commitment (with the aggregate amount of each Revolver Lender’s risk
participation and funded participation in L/Cs and Swing Line Loans being deemed
“held” by such Revolver Lender for purposes of this definition); provided, that
the Revolver Commitment of, and the portion of the Revolver Principal Debt held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolver Lenders.

 

Required Term Loan Lenders means at least two (2) Term Loan Lenders holding more
than 50% of the Term Loan Principal Debt; provided, that the Term Loan
Commitment of, and the portion of the Term Loan Principal Debt held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term Loan Lenders.

 

Responsible Officer means (a) the Chairman, President, Chief Executive Officer,
Chief Financial Officer or Executive Vice President and Chief Financial Officer,
Executive Vice President, General Counsel and Secretary, or Senior Vice
President, Controller and Chief Accounting Officer of Borrower (including any
person holding any such position on an interim basis), (b) solely for purposes
of the delivery of Loan Notices, L/C Agreements or Swing Line Loan Notices
pursuant to Section 2, any officer of Borrower so designated by any officer
referenced in clause (a) above in a notice to Administrative Agent, and
(c) solely for purposes of the delivery of any incumbency certificates, any
Secretary or Assistant Secretary of the applicable Restricted Company.

 

Restricted Companies means VRI and all of VRI’s Restricted Subsidiaries; and
Restricted Company means any of the Restricted Companies.

 

--------------------------------------------------------------------------------


 

Restricted Subsidiaries means (a) Gillett, (b) Borrower and (c) all of
Borrower’s Subsidiaries (other than Unrestricted Subsidiaries); and Restricted
Subsidiary means any of the Restricted Subsidiaries.

 

Revaluation Date means (a) with respect to any L/C, each of the following: (ai)
each date of issuance, amendment and/or extension of a L/C denominated in the
Alternative Currency, (bii) each date of any payment by the Australian L/C
Issuer under any L/C denominated in the Alternative Currency, and (ciii)  such
additional dates as Administrative Agent or the Australian L/C Issuer shall
determine or the Required Revolver Lenders shall require, and (b) with respect
to any Term Loan, each of the following:  (i) each date of a borrowing of a
Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date of
a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.2, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require.

 

Revolver Commitment means, as to each Revolver Lender, its obligation to
(a) make Revolver Loans to Borrower pursuant to Section 2.1, (b) purchase
participations in the L/C Exposure, and (c) purchase participations in Swing
Line Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolver Lender’s name on Schedule 1
under the caption “Revolver Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Revolver Lender becomes a party
hereto, as applicable (which amount is subject to increase, reduction, or
cancellation in accordance with the Loan Papers).

 

Revolver Commitment Usage means, at the time of any determination thereof, the
sum of (a) the aggregate Outstanding Amount of all Revolver Loans, plus, without
duplication, (b) the L/C Exposure.

 

Revolver Facility means the credit facility as described in and subject to the
limitations set forth in Section 2.1(a) hereof, including the L/C Subfacility.

 

Revolver Lenders means, collectively, on any date of determination, Lenders
having a Revolver Commitment under the Revolver Facility or that are owed
Revolver Principal Debt, and Revolver Lender means any one of the Revolver
Lenders.

 

Revolver Loan means any Loan made under the Revolver Facility, other than a
Swing Line Loan or an L/C Borrowing.  All Revolver Loans shall be denominated in
Dollars.

 

Revolver Note means a promissory note in substantially the form of Exhibit A-1,
and all renewals and extensions of all or any part thereof.

 

Revolver Principal Debt means, at any time, the aggregate unpaid principal
balance of all Revolver Loans, together with the aggregate unpaid reimbursement
obligations of Borrower in respect of drawings under any L/C (including, without
limitation, any L/C Borrowing).

 

Rights means rights, remedies, powers, privileges, and benefits.

 

S&P means Standard & Poor’s Ratings Group (a division of The McGraw Hill
Companies, Inc.).

 

--------------------------------------------------------------------------------


 

Same Day Funds means (a) with respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

 

Sanction means a sanctions program identified on the list maintained by OFAC and
available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.any international economic sanction
administered or enforced by a United States Governmental Authority (including,
without limitation, OFAC), a Canadian Governmental Authority, the United Nations
Security Council, the European Union or Her Majesty’s Treasury.

 

Sanctioned Person means a Person named on the list of “Specially Designated
Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time.

 

Section 10.9 Capital Lease Obligation means, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized on a balance sheet in
accordance with GAAP.

 

Section 10.9 Capital Stock means (a) in the case of a corporation, corporate
stock, (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

Section 10.9 Customary Recourse Exceptions means, with respect to any
Section 10.9 Non-Recourse Indebtedness of an Unrestricted Subsidiary, exclusions
from the exculpation provisions with respect to such Section 10.9 Non-Recourse
Indebtedness for the bankruptcy of such Unrestricted Subsidiary, fraud,
misapplication of cash, environmental claims, waste, willful destruction, and
other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

 

Section 10.9 Guarantee means a guarantee (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
direct or indirect, in any manner (including, without limitation, letters of
credit and reimbursement agreements in respect thereof), of all or any part of
any Section 10.9 Indebtedness.

 

Section 10.9 Hedging Obligations means, with respect to any Person, the
obligations of such Person under (a) currency exchange or interest rate swap,
cap or collar agreements and (b) other agreements or arrangements designed to
protect such Person against fluctuations in currency exchange or interest rates.

 

--------------------------------------------------------------------------------


 

Section 10.9 Indebtedness means, with respect to any Person, without
duplication, (a) any indebtedness of such Person, whether or not contingent, in
respect of borrowed money or evidenced by bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof) or bankers’ acceptances or representing Section 10.9 Capital Lease
Obligations or the balance deferred and unpaid of the purchase price of any
property (which purchase price is due more than one year after taking title to
such property) or services or representing any Section 10.9 Hedging Obligations,
except any such balance that constitutes an accrued expense or trade payable, if
and to the extent any of the foregoing indebtedness (other than letters of
credit and Section 10.9 Hedging Obligations) would appear as a liability upon a
balance sheet of such Person prepared in accordance with GAAP; (b) all
indebtedness of others secured by a Lien on any asset of such Person (whether or
not such indebtedness is assumed by such Person the amount of such obligation,
to the extent it is without recourse to such Person, being deemed to be the
lesser of the value of such property or assets or the amount of the obligation
so secured); (c) to the extent not otherwise included, the Section 10.9
Guarantee by such Person of any Section 10.9 Indebtedness of any other Person;
provided, however, that (i) the amount outstanding at any time of any
Section 10.9 Indebtedness issued with original issue discount is the face amount
of such indebtedness less the remaining unamortized portion of the original
issue discount of such Section 10.9 Indebtedness at such time as determined in
conformity with GAAP; (ii) Section 10.9 Indebtedness shall not include any
liability for federal, state, local or other taxes; and (iii) obligations of VRI
or any Restricted Subsidiary with respect to Permitted Recourse Obligations
shall not constitute Section 10.9 Indebtedness unless and until an event or
circumstance occurs that triggers VRI’s or a Restricted Subsidiary’s direct
payment liability or reimbursement obligation (as opposed to contingent or
performance obligations) to the lender or other party to whom such Permitted
Recourse Obligation is actually owed, in which case the amount of such direct
payment liability to such lender or other party shall constitute Section 10.9
Indebtedness; and (d) with respect to any Restricted Subsidiary of VRI,
Section 10.9 Preferred Stock of such Person (in an amount equal to the greater
of (x) the sum of all obligations of such Person with respect to redemption,
repayment or repurchase thereof and (y) the book value of such Section 10.9
Preferred Stock as reflected on the most recent financial statements of such
Person).

 

Section 10.9 Net Income means, with respect to any Person, the net income (or
loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of Section 10.9 Preferred Stock dividends, excluding,
however, (a) any gain (or loss), together with any related provision for taxes
on such gain (or loss), realized in connection with (i) any disposition of
assets (including, without limitation, dispositions pursuant to Section 10.9
Sale and Leaseback Transactions) or (ii) the disposition of any securities by
such Person or any of its Subsidiaries or the extinguishment of any Section 10.9
Indebtedness of such Person or any of its Subsidiaries and (b) any extraordinary
or nonrecurring gain or income (or loss, expense or charge), together with any
related provision for taxes on such extraordinary or nonrecurring gain or income
(or loss, expense or charge).

 

Section 10.9 Non-Recourse Indebtedness means any Section 10.9 Indebtedness of an
Unrestricted Subsidiary with respect to which the holder of such Section 10.9
Indebtedness (a) may not look to such Unrestricted Subsidiary directly for
repayment, other than to the extent of any security therefor, or (b) may look to
such Unrestricted Subsidiary directly for repayment (but not to any direct or
indirect holder of the Section 10.9 Capital Stock of such Unrestricted
Subsidiary, other than with respect to Permitted Recourse Obligations entered
into by such direct or indirect holder).

 

--------------------------------------------------------------------------------


 

Section 10.9 Preferred Stock of any Person means Section 10.9 Capital Stock of
such Person of any class or classes (however designated) that ranks prior, as to
the payment of dividends or as to the distribution of assets upon any voluntary
or involuntary liquidation, dissolution or winding up of such Person, to shares
of Section 10.9 Capital Stock of any other class of such Person.

 

Section 10.9 Sale and Leaseback Transaction means an arrangement relating to
property now owned or hereafter acquired whereby VRI or a Restricted Subsidiary
transfers such property to a Person and VRI or a Restricted Subsidiary leases it
from such Person.

 

Second Amendment Closing Date means October 14, 2016.

 

Securities Laws means the Securities Act of 1933, the Securities Exchange Act of
1934, and the applicable accounting and auditing principles, rules, standards,
and practices promulgated, approved, or incorporated by the Securities and
Exchange Commission, or any Governmental Authority succeeding to any of its
principal functions, or the Public Company Accounting Oversight Board, as each
of the foregoing may be amended and in effect on any applicable date hereunder.

 

Security Documents means, collectively, (a) each Pledge Agreement, each
Confirmation of Pledge Agreement, any security agreement, mortgage, deed of
trust, control agreement, or other agreement or document, together with all
related financing statements and stock powers, in form and substance reasonably
satisfactory to Administrative Agent and its legal counsel, executed and
delivered by any Person in connection with this Agreement to create a Lien in
favor of Lenders on any of its real or personal property, as amended, modified,
supplemented, restated, ratified, or reaffirmed; and (b) with respect to each
Bond L/C, the trust indenture entered into in connection with such Bond L/C, and
such other agreements and documents delivered by the Issuer (as defined in the
applicable Bond L/C) and the applicable Trustee, pursuant to which such Issuer’s
interest in the Trust Estate (as defined in the applicable trust indenture) and,
upon payment in full of the applicable Bonds, such Trustee’s interest in the
applicable Bond Documents, are assigned to the applicable L/C Issuer as security
for payment of such Bonds.

 

Service means the U.S. Department of Agriculture Forest Service or any successor
agency.

 

Similar Business means any business conducted by VRI or any of its Subsidiaries
on the Closing Date or any other recreation, leisure, and/or hospitality
business, including, without limitation, ski mountain resort operations or any
business or activity that is reasonably similar thereto, a reasonable extension,
development, or expansion thereof, or reasonably ancillary thereto.

 

Solvent means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its liabilities (whether contingent, subordinated, unmatured,
unliquidated, or otherwise), (b) it has sufficient cash flow to enable it to pay
its Debts as they mature, and (c) it does not have unreasonably small capital to
conduct its businesses.

 

Spot Rate for a currency means the rate determined by the Administrative Agent
or Australian L/C Issuer, as the case may be, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two

 

--------------------------------------------------------------------------------


 

(2) Business Days prior to the date as of which the foreign exchange computation
is made; provided that the Administrative Agent or Australian L/C Issuer, as the
case may be, may obtain such spot rate from another financial institution
designated by the Administrative Agent or Australian L/C Issuer, as the case may
be, if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the Administrative Agent or Australian L/C Issuer, as the case may be, may
use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Term Loan or L/C denominated in the
Alternative Currency.

 

Subordinated Debt means any unsecured indebtedness for borrowed money for which
a Company is directly and primarily obligated, so long as such Debt (a) does not
have any stated maturity before the latest maturity of any part of the
Obligation, and (b) is subordinated, upon terms satisfactory to Administrative
Agent, to the payment and collection of the Obligation.

 

Subsidiary means, with respect to any Person, any corporation, or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.

 

Swap Obligations means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

Swing Line Borrowing means a borrowing of a Swing Line Loan pursuant to
Section 2.4.

 

Swing Line Lenders means, collectively, Bank of America and U.S. Bank National
Association, in their respective capacities as providers of Swing Line Loans,
and any additional Lender approved by Administrative Agent and Borrower that has
agreed to act as a “Swing Line Lender”, and any successor swing line lender
hereunder; and Swing Line Lender means any one of the Swing Line Lenders.

 

Swing Line Loan has the meaning set forth in Section 2.4(a).

 

Swing Line Loan Notice means a notice of a Swing Line Borrowing pursuant to
Section 2.4(b), which, if in writing, is substantially in the form of
Exhibit C-2 or such other form as approved by Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by Administrative Agent).

 

Swing Line Note means a promissory note in substantially the form of
Exhibit A-2, and all renewals and extensions of all or any part thereof.

 

Swing Line Subfacility means a subfacility under the Agreement (the portion of
the Loans attributable to which may never exceed in the aggregate the Swing Line
Sublimit) as described in, and subject to the limitations of, Section 2.4
hereof.

 

Swing Line Sublimit means, on any date, an amount equal to the lesser of
(a) $75,000,000 and (b) the Revolver Commitment (as the same may be increased or
reduced in accordance with the

 

--------------------------------------------------------------------------------


 

Loan Papers).  The Swing Line Sublimit is part of, and not in addition to, the
Revolver Commitment.

 

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees, or other charges
imposed by any Governmental Authority, including any interest, additions to tax,
or penalties applicable thereto.

 

Temporary Cash Investments means investments of the Restricted Companies
permitted under clauses (b) through (g), (p), and (q) of Section 10.8 hereof.

 

Term Loan means any Loan made under the Term Loan Facility.  All Term Loans
shall be denominated in Dollars.

 

Term Loan Borrowing means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of LIBOREurocurrency Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to
Section 2.1(b).

 

Term Loan Commitment means, as to each Term Loan Lender, its obligation to make
Term Loans to the Borrower pursuant to Section 2.1(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Loan Lender’s name on Schedule 1 under the caption “Term Loan
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term Loan Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

Term Loan Facility means the credit facility as described in and subject to the
limitations set forth in Section 2.1(b) hereof.

 

Term Loan Lenders means, collectively, on any date of determination, Lenders
having a Term Loan Commitment under the Term Loan Facility or that are owed any
Term Loan Principal Debt, and Term Loan Lender means any one of the Term Loan
Lenders.

 

Term Loan Note means a promissory note substantially in the form of Exhibit A-3,
and all renewals and extensions of all or any part thereof.

 

Term Loan Principal Debt means, at any time, the aggregate unpaid principal
balance of all Loans under the Term Loan Facility.

 

Termination Date means (a) for purposes of the Revolver Facility, the earlier of
(i) May 1, 2020October 14, 2021; and (ii) the effective date upon which Revolver
Lenders’ Revolver Commitments are otherwise canceled or terminated, and (b) for
purposes of the Term Loan Facility, (i) the earlier of May 1, 2020,October 14,
2021, and (ii) the effective date of any other termination, cancellation or
acceleration of the Term Loan Facility.

 

Threshold Amount means $25,000,000.

 

Total Assets means, as of any date of determination for the Restricted Companies
on a consolidated basis, the book value of all assets of the Restricted
Companies (as determined in accordance with GAAP).

 

--------------------------------------------------------------------------------


 

Total Commitment means, at any time, the sum of all Commitments in effect for
all Lenders in respect of the Revolver Facility and the Term Loan Facility (as
reduced or canceled under this Agreement).

 

Total Leverage Ratio means, as of any date of determination, the ratio of
(a) Funded Debt on the last day of the fiscal quarter immediately preceding such
date, to (b) Adjusted EBITDA for the four fiscal quarters ending on such last
day.

 

Trustee means any Trustee designated as the beneficiary of a Bond L/C.

 

Type means any type of Loan determined with respect to the applicable interest
option.

 

Unreimbursed Amount has the meaning set forth in Section 2.3(c)(i).

 

Unrestricted Cash means, on any date of determination, the aggregate amount of
all cash and Temporary Cash Investments of the Restricted Companies not subject
to any Lien or restriction (except for Liens of depository institutions securing
payment of customary service charges, transfer fees, account maintenance fees,
and charges for returned or dishonored items, and restrictions with respect to
compensating balances).

 

Unrestricted Subsidiary means any existing Subsidiary or newly-formed Subsidiary
created by Borrower pursuant to Section 9.10 (which may be a partnership, joint
venture, corporation, limited liability company, or other entity) (a) which does
not own any Forest Service Permit, the stock of any Restricted Company, or any
Critical Assets (except as otherwise permitted under this Agreement), (b) which
has (and whose other partners, joint venturers, members, or shareholders have)
no Debt or other material obligation which is recourse to any Restricted Company
or to the assets of any Restricted Company (other than (i) pursuant to Permitted
Recourse Obligations and (ii) as otherwise permitted in clause (g) of the
definition of “Permitted Debt”), and (c) which is specifically identified in
this definition or has been designated by Borrower as an Unrestricted Subsidiary
by notice to Administrative Agent under Section 9.11 hereof.  The Unrestricted
Subsidiaries are reflected on Schedule 8.2 hereto (as the same may be updated
from time to time).

 

U.S. means the United States of America.

 

U.S. Person means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Tax Compliance Certificate has the meaning specified in
Section 4.1(e)(ii)(B)(III).

 

Vail Bonds means the Eagle County, Colorado Sports Facilities Revenue Refunding
Bonds Series 1998, in the original principal amount of $41,200,000, and any
refinancing thereof to the extent the structure of any such refinancing is
substantially similar to the structure of the Debt refinanced thereby, and the
principal amount refinanced does not exceed the original principal amount of
such Debt.

 

Vail Summit Resorts means Vail Summit Resorts, Inc. (f/k/a “Ralston
Resorts, Inc.”), a Colorado corporation and a Wholly Owned Subsidiary of
Borrower.

 

--------------------------------------------------------------------------------


 

VHF B.V. means Vail Holdings Finance, B.V., a besloten vennootschap existing
under the Laws of The Netherlands.

 

VRI means Vail Resorts, Inc., a Delaware corporation and the direct owner of
Borrower.

 

Water Rights means all water rights and conditional water rights that are
appurtenant to real property owned by the Companies or that have been used or
are intended for use in connection with the conduct of the business of the
Companies, including but not limited to (a) ditch, well, pipeline, spring, and
reservoir rights, whether or not adjudicated or evidenced by any well or other
permit, (b) all rights with respect to groundwater underlying any real property
owned by the Companies, (c) any permit to construct any water well, water from
which is intended to be used in connection with such real property, and (d) all
right, title, and interest of the Companies under any decreed or pending plan of
augmentation or water exchange plan.

 

WBHI means Whistler Blackcomb Holdings Inc., a corporation existing under the
Laws of the Province of British Columbia.

 

Whistler Acquisition means the acquisition of WBHI by VRI pursuant the Whistler
Acquisition Agreement.

 

Whistler Acquisition Agreement means the Arrangement Agreement, dated as of
August 5, 2016 by and among WBHI, VRI and Exchangeco.

 

Whistler Acquisition Subsidiaries means, collectively, VHF B.V. and any direct
or indirect Subsidiary of the Borrower not organized under the Laws of the
United States that owns a direct or indirect Equity Interest in WBHI.

 

Wholly Owned when used in connection with any Subsidiary means any corporation,
partnership, limited liability company, or other entity of which all of the
equity securities or other ownership interests are owned, directly or
indirectly, by VRI, Borrower, or one or more of their Wholly Owned Restricted
Subsidiaries.

 

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Number and Gender of Words.

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          (i)            The words “herein,” “hereto,” “hereof,” and
“hereunder” and words of similar import when used in any Loan Paper shall refer
to such Loan Paper as a whole and not to any particular provision thereof.

 

(ii)           Article, Section, Exhibit, and Schedule references are to the
Loan Papers in which such reference appears.

 

--------------------------------------------------------------------------------


 

(iii)          The term “including” is by way of example and not limitation.

 

(iv)          The terms “documents” and “papers” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements, and other writings, however evidenced, whether in physical or
electronic form.

 

(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(d)           Section headings herein and in the other Loan Papers are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Papers.

 

1.3                               Accounting Principles.

 

(a)           Under the Loan Papers and any documents delivered thereunder,
unless otherwise stated, (i) all accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited Financial Statements
delivered pursuant to Section 9.1, (ii) all accounting principles applied in a
current period must be comparable in all material respects to those applied
during the preceding comparable period, and (iii) while VRI has any consolidated
Restricted Subsidiaries, all accounting and financial terms and compliance with
financial covenants must be on a consolidating and consolidated basis, as
applicable.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Debt of the Companies shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Paper, and either
Borrower or Required Lenders shall so request, Administrative Agent, Lenders,
and Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein, and (ii) Borrower shall provide to Administrative Agent
and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(c)           All references herein to consolidated financial statements of VRI
and its Subsidiaries or its Restricted Subsidiaries, or to the determination of
“Adjusted EBITDA” or “Funded Debt” for VRI and its Subsidiaries or its
Restricted Subsidiaries on a

 

--------------------------------------------------------------------------------


 

consolidated basis, or any similar reference, shall, in each case, be deemed to
include each variable interest entity that VRI is required to consolidate
pursuant to FASB Interpretation No. 46 — Consolidation of Variable Interest
Entities: an interpretation of ARB No. 51 (January 2003) or is otherwise
required to consolidate in accordance with GAAP; provided, that in determining
such amounts, (i) the Funded Debt and Adjusted EBITDA of the Existing Housing
Districts in respect of the Existing Housing Bonds shall be excluded, and
(ii) the Funded Debt and Adjusted EBITDA of the Existing Metro Districts in
respect of any Bonds issued prior to January 28, 2005 (the date of the Existing
Agreement) shall be excluded.

 

(d)           Any non-cash reduction in Net Income as a result of an increase in
the liability of participating rent under the Canyons-Park City Lease will be
treated as a Non-Cash Operating Charge for purposes of the calculation of
“EBITDA” and shall not be considered interest expense for any purpose under this
Agreement.

 

1.4                               Rounding.  Any financial ratios required to be
maintained by the Companies pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.5                               References to Agreements and Laws.  Unless
otherwise expressly provided herein, (a) references to organization documents,
agreements (including the Loan Papers), and other contractual instruments shall
be deemed to include all subsequent amendments, restatements, extensions,
supplements, and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements, and other modifications are
not prohibited by any Loan Papers, and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing, or interpreting such Law.

 

1.6                               Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

1.7                               L/C Amounts.  Unless otherwise specified, all
references herein to the amount of an L/C at any time shall be deemed to mean
the Dollar Equivalent of the stated amount of such L/C in effect at such time;
provided, however, that with respect to any L/C that, by its terms or the terms
of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such L/C shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such L/C after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

1.8                               Whistler Acquisition Subsidiaries. 
Notwithstanding any requirement to the contrary in this Agreement, the Whistler
Acquisition Subsidiaries shall be deemed “Unrestricted Subsidiaries”; provided
that the Whistler Acquisition Subsidiaries shall be treated as “Restricted
Subsidiaries” for the purposes of the definition of Adjusted EBITDA for all
purposes under this Agreement and Net Funded Debt and interest on Funded Debt
attributable to the Whistler Acquisition Subsidiaries shall be included in the
calculation of the financial covenants set forth in Sections 11.1 and 11.2
(provided, in each case, only Borrower’s equity ownership percentage of Adjusted
EBITDA, Net Funded Debt and interest on Funded Debt attributable to the Whistler

 

--------------------------------------------------------------------------------


 

Acquisition Subsidiaries shall be included in such calculation).  The Borrower
shall pledge 65% of the Equity Interest of VHF B.V.to the Administrative Agent,
for the benefit of the Secured Parties.

 

1.9                                    1.8 Rates; Currency Equivalents. 
           (a)           The Australian L/C Issuer shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of L/C Credit Extensions and Outstanding Amounts denominated in the
Alternative Currency.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur. 
Except for purposes of financial statements delivered by Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Papers shall be such Dollar Equivalent amount as so determined by
the Australian L/C Issuer.

 

(ab)         Wherever in this Agreement in connection with the issuance,
amendment or extension of an L/C, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such L/C is denominated in the
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of the Alternative
Currency, with 0.5 of a unit being rounded upward), as determined by the
Australian L/C Issuer.

 

SECTION 2                            COMMITMENT.

 

2.1                                    Credit Facility.  (a)       Subject to
the provisions in the Loan Papers, each Revolver Lender hereby severally and not
jointly agrees to lend to Borrower its Commitment Percentage of one or more
Revolver Loans in an aggregate principal amount outstanding at any time up to
such Revolver Lender’s Revolver Commitment; provided that:  (i) each Revolver
Loan must occur on a Business Day and no later than the Business Day immediately
preceding the Termination Date for the Revolver Facility; (ii) each Revolver
Loan must be in an amount not less than (A) $500,000 or a greater integral
multiple of $100,000 (if a Base Rate Loan), or (B) $1,000,000 or a greater
integral multiple of $100,000 (if a LIBOREurocurrency Rate Loan); and (iii) on
any date of determination, after giving effect to the requested Revolver Loan,
(A) the Revolver Commitment Usage may not exceed the Revolver Commitment then in
effect, and (B) the aggregate Outstanding Amount of the Revolver Loans of any
Revolver Lender, plus such Revolver Lender’s Commitment Percentage of the
Outstanding Amount of all L/C Exposure, plus such Revolver Lender’s Commitment
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolver Lender’s Revolver Commitment.  Revolver Loans may be repaid or
reborrowed from time to time in accordance with the terms and provisions of the
Loan Papers.

 

(b)           Each Term Loan Lender made Term Loans to Borrower on the Closing
Date.  Subject to and in reliance upon the terms, conditions, representations,
and warranties in the Loan Papers, each Term Loan Lender severally, but not
jointly, agrees to make one or more Term Loans in Dollars or Canadian Dollars to
Borrower on the Second Amendment Closing Date, in an aggregate amount together
with the Term Loans made on the Closing Date not to exceed such Term Loan
Lender’s Commitment Percentage of the Term Loan Facility. Each Term Loan
Borrowing shall consist of Term Loans made

 

--------------------------------------------------------------------------------


 

simultaneously by the Term Loan Lenders in accordance with their respective
Commitment Percentage of the Term Loan Facility. Amounts borrowed under this
Section 2.1(b) and repaid or prepaid may not be reborrowed.

 

2.2                               Loan Procedure.

 

(a)           Each borrowing of Revolver Loans or Term Loans hereunder,
conversion of Revolver Loans or Term Loans from one Type to the other, and
continuation of Revolver Loans or Term Loans that are LIBOREurocurrency Rate
Loans shall be made upon Borrower’s irrevocable notice to Administrative Agent,
which may be given by (A) telephone or (B) a Loan Notice; provided that any
telephone notice must be confirmed immediately by delivery to Administrative
Agent of a Loan Notice.  Each Loan Notice must be received by Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Revolver Loans or Term Loans of, conversion to, or continuation of
Revolver Loans or Term Loans that are LIBOREurocurrency Rate Loans or of any
conversion of Revolver Loans or Term Loans that are LIBOREurocurrency Rate Loans
to Base Rate Loans, and (ii) on the requested date of any Base Rate Loan.  Each
borrowing of, conversion to, or continuation of Revolver Loans or Term Loans
that are LIBOREurocurrency Rate Loans shall be in amounts set forth in
Section 2.1.  Each Loan Notice shall specify (i) whether Borrower is requesting
a Revolver Loan or a Term Loan, (ii) whether Borrower is requesting a Loan, a
conversion of Loans from one Type to the other, or a continuation of Loans as
LIBOREurocurrency Rate Loans, (iii) the requested date of the borrowing (such
date, a “Loan Date”), conversion, or continuation, as the case may be (which
shall be a Business Day), (iv) the principal amount of Loans to be borrowed,
converted, or continued, (v) the Type of Loans to be borrowed or to which
existing Revolver Loans or Term Loans are to be converted, and (vi) if
applicable, the duration of the Interest Period with respect thereto.  If
Borrower fails to specify a Type of Loan in a Loan Notice or if Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Revolver Loans or Term Loans  shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Revolver Loans that are LIBOREurocurrency Rate Loans. 
If Borrower requests a borrowing of, conversion to, or continuation of Loans
that are LIBOREurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  Administrative Agent shall promptly notify each Lender of
its receipt of any Loan Notice and its contents.

 

(b)           Each Lender shall remit its Commitment Percentage of each
requested Revolver Loan or Term Loan to Administrative Agent’s principal office
in Dallas, Texas, in funds that are available for immediate use by
Administrative Agent by 12:00 noon on the applicable Loan Date, in the case of
any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice.  Subject to receipt of such funds, Administrative Agent shall (unless to
its actual knowledge any of the applicable conditions precedent have not been
satisfied by Borrower

 

--------------------------------------------------------------------------------


 

or waived by Required Lenders, Required Revolver Lenders or Required Term Loan
Lenders, as applicable) make such funds available to Borrower as directed in the
Loan Notice; provided however, that if on the date of such Loan Notice with
respect to a Revolver Loan, there are L/C Borrowings outstanding, then the
proceeds of such Revolver Loans shall be provided, first, to the payment in full
of any such L/C Borrowing, and then, to Borrower as provided herein.

 

(c)           Unless Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Loan that such Lender will not make
available to Administrative Agent such Lender’s share of such Loan (or, in the
case of any Base Rate Loan, prior to 12:00 noon on the date of such Base Rate
Loan), Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.2(b) and may, in reliance
upon such assumption, make available to Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable Loan
available to Administrative Agent, then the applicable Lender and Borrower
severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Administrative Agent, at (A) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing,
or similar fees customarily charged by Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by Borrower, the
interest rate applicable to Base Rate Loans.  If Borrower and such Lender shall
pay such interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period.  If such Lender pays its share of the
applicable Revolver Loan or Term Loan to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Loan.  Any payment
by Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.  A
notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (c) shall be conclusive, absent manifest
error.

 

(d)           Unless Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to Administrative Agent
for the account of Lenders or any L/C Issuer hereunder that Borrower will not
make such payment, Administrative Agent may assume that Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to Lenders or the applicable L/C Issuer, as the case may
be, the amount due.  In such event, if Borrower has not in fact made such
payment, then each Lender or the applicable L/C Issuer, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or the applicable L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.  A notice of Administrative Agent

 

--------------------------------------------------------------------------------


 

to any Lender or Borrower with respect to any amount owing under this subsection
(d) shall be conclusive, absent manifest error.

 

(e)           The obligations of Lenders hereunder to make Revolver Loans and
Term Loans, to fund participations in L/Cs and Swing Line Loans, and to make
payments pursuant to Section 15.4(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation, or to make any
payment under Section 15.4(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation, or to make its payment under
Section 15.4(c).

 

2.3                               L/C Subfacility.

 

(a)           The L/C Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the other Revolver Lenders
set forth in this Section 2.3, (1) from time to time on any Business Day during
the period from the Closing Date until the L/C Expiration Date, to issue L/Cs in
Dollars or with respect to the Australian L/C Issuer, the Alternative Currency,
for the account of Borrower or its Subsidiaries, and to amend or renew L/Cs
previously issued by it, in accordance with subsection (b) below, and (2) to
honor sight drafts under the L/Cs; and (B) Revolver Lenders severally agree to
participate in L/Cs issued for the account of Borrower; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
L/C, and no Revolver Lender shall be obligated to participate in any L/C, if as
of the date of such L/C Credit Extension (after giving effect to any proposed
L/C Credit Extension on such date), (x) the Revolver Commitment Usage would
exceed the Revolver Commitment, (y) the aggregate Outstanding Amount of the
Revolver Loans of such Revolver Lender, plus such Revolver Lender’s Commitment
Percentage of the Outstanding Amount of all L/C Exposure, plus such Revolver
Lender’s Commitment Percentage of the Outstanding Amount of all Swing Line Loans
would exceed such Revolver Lender’s Revolver Commitment, or (z) the Outstanding
Amount of the L/C Exposure would exceed the L/C Sublimit.  Each request by
Borrower for the issuance or amendment of an L/C shall be deemed to be a
representation by Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence.  Within
the foregoing limits, and subject to the terms and conditions hereof, Borrower’s
ability to obtain L/Cs shall be fully revolving; accordingly Borrower may,
during the foregoing period, obtain L/Cs to replace L/Cs that have expired or
that have been drawn upon and reimbursed.  All Existing L/Cs shall be deemed to
have been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

 

(ii)           The L/C Issuers shall not issue any L/C if:

 

--------------------------------------------------------------------------------


 

(A)          subject to Section 2.3(b)(iii), the expiry date of such requested
L/C would occur more than thirteentwelve months after the date of issuance or
last renewal, unless Required Revolver Lenders have approved such expiry date or
unless the requested L/C is a Bond L/C, in which case the Bond L/C will expire
in accordance with the terms set forth in the applicable Bond L/C as approved by
the applicable L/C Issuer and Administrative Agent in accordance with
Section 2.3(i); or

 

(B)          the expiry date of the requested L/C would occur after the L/C
Expiration Date, unless (x) all the Revolver Lenders and the applicable L/C
Issuer have approved such expiry date or (y) such L/C is cash collateralized on
terms and pursuant to arrangements satisfactory to the applicable L/C Issuer.

 

(iii)          The L/C Issuers shall not be under any obligation to issue any
L/C if:

 

(A)          any order, judgment, or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable L/C
Issuer from issuing such L/C, or any Law applicable to the applicable L/C Issuer
or any request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the applicable L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such L/C in particular or shall impose upon the
applicable L/C Issuer with respect to such L/C any restriction, reserve, or
capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the
applicable L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)          the issuance of such L/C would violate one or more policies of the
applicable L/C Issuer applicable to letters of credit generally;

 

(C)          such L/C is to be denominated in a currency other than Dollars (or
the Alternative Currency with respect to L/Cs issued by the Australian L/C
Issuer);

 

(D)          any Revolver Lender is at that time a Defaulting Lender, unless the
applicable L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
Borrower or such Revolver Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 3.15(a)(iv)) with
respect to the Defaulting Lender arising from either the L/C then proposed to be
issued or that L/C and all other L/C Exposure as to which such L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion;
or

 

--------------------------------------------------------------------------------


 

(E)           the Australian L/C Issuer does not as of the issuance date of the
requested L/C issue L/Cs in the Alternative Currency.

 

(iii)          No L/C Issuer shall be under any obligation to amend any L/C if
(A) such L/C Issuer would have no obligation at such time to issue such L/C in
its amended form under the terms hereof, or (B) the beneficiary of such L/C does
not accept the proposed amendment to such L/C.

 

(iv)          No L/C Issuer shall amend any L/C if such L/C Issuer would not be
permitted at such time to issue the L/C in its amended form under the terms
hereof.

 

(v)           Each L/C Issuer shall act on behalf of the Revolver Lenders with
respect to any L/C issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Section 14 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with each L/C issued by it or proposed
to be issued by it and L/C Agreements pertaining to such L/C as fully as if the
term “Administrative Agent” as used in Section 14 included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit: 
Auto-Extension Letters of Credit.

 

(i)            Each L/C shall be issued or amended, as the case may be, upon the
request of Borrower delivered to the applicable L/C Issuer (with a copy to
Administrative Agent) in the form of an L/C Agreement, appropriately completed
and signed by a Responsible Officer of Borrower.  Such L/C Agreement may be sent
by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to the L/C Issuer. Such L/C Agreement
must be received by the applicable L/C Issuer and Administrative Agent not later
than 11:00 a.m. at least two Business Days (or such later date and time as the
applicable L/C Issuer may agree in a particular instance in its sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be.
 In the case of a request for an initial issuance of an L/C, such L/C Agreement
shall specify in form and detail satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested L/C (which shall be a Business
Day); (B) the amount and currency thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) the purpose and nature of the requested L/C and such other
matters as the applicable L/C Issuer (or, in the case of the Bond L/Cs, the
applicable L/C Issuer or Administrative Agent) may require.  In the case of a
request for an amendment of any outstanding L/C, such L/C Agreement shall
specify in form and detail satisfactory to the applicable L/C Issuer (A) the L/C
to be amended; (B) the

 

--------------------------------------------------------------------------------


 

proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
L/C Issuer (or, in the case of the Bond L/Cs, the applicable L/C Issuer or
Administrative Agent) may require.  Additionally, Borrower shall furnish to the
applicable L/C Issuer and Administrative Agent such other documents and
information pertaining to such requested L/C issuance or amendment, including
any Issuer Documents, as such L/C Issuer or Administrative Agent may require.

 

(ii)           Promptly after receipt of any L/C Agreement, the applicable L/C
Issuer will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such L/C Agreement from Borrower
and, if not, such L/C Issuer will provide Administrative Agent with a copy
thereof.  Unless the applicable L/C Issuer has received written notice from any
Revolver Lender, Administrative Agent or Borrower, at least one Business Day
prior to the requested date of issuance or amendment of the applicable L/C, that
one or more applicable conditions contained in Article VII shall not be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue an L/C for the account of Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with such L/C Issuer’s usual and customary business practices.  Immediately upon
the issuance of each L/C, each Revolver Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such L/C in an amount equal to the product of
such Revolver Lender’s Commitment Percentage times the amount of such L/C.

 

(iii)          If Borrower so requests in any applicable L/C Agreement, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue
an L/C that has automatic extension provisions (each, an “Auto-Extension L/C”);
provided that any such Auto-Extension L/C must permit the applicable L/C Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such L/C) by giving prior notice to the
beneficiary thereof not later than a day (the “Nonextension Notice Date”) in
each such twelve-month period to be agreed upon at the time such L/C is issued. 
Unless otherwise directed by the applicable L/C Issuer, Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension. 
Once an Auto-Extension L/C has been issued, Revolver Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such L/C at any time to an expiry date not later than the L/C
Expiration Date; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted, or would have no obligation at such time to issue such L/C in
its revised form (as extended) under the terms hereof (by reason of the
provisions of Section 2.3(a)(ii), Section 2.3(a)(iii) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Nonextension Notice Date (1) from
Administrative Agent that Required Revolver Lenders have elected not to permit
such extension or (2) from Administrative Agent, any Revolver Lender, or
Borrower that one or more of the applicable

 

--------------------------------------------------------------------------------


 

conditions specified in Section 7.2 is not then satisfied, and in each such case
directing the applicable L/C Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any L/C or any amendment to an L/C
to an advising bank with respect thereto or to the beneficiary thereof, the
applicable L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such L/C or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any L/C of any notice of a
drawing under such L/C, the applicable L/C Issuer shall notify Borrower and
Administrative Agent thereof.  In the case of an L/C denominated in the
Alternative Currency, Borrower shall reimburse the Australian L/C Issuer in the
Alternative Currency, unless (A) the Australian L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars,
Borrower shall have notified the Australian L/C Issuer promptly following
receipt of the notice of drawing that Borrower will reimburse the Australian L/C
Issuer in Dollars.  In the case of any such reimbursement in Dollars of a
drawing under an L/C denominated in the Alternative Currency, the Australian L/C
Issuer shall notify Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Not later than 11:00
a.m. on the date of any payment by the applicable L/C Issuer under an L/C to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
Australian L/C Issuer under an L/C to be reimbursed in the Alternative Currency
(each such date, an “Honor Date”), Borrower shall reimburse such L/C Issuer
through Administrative Agent in an amount equal to the amount of such drawing
and in the applicable currency.  In the event that (A) a drawing denominated in
the Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.3(c)(i) and (B) the Dollar amount paid by Borrower,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, Borrower agrees,
as a separate and independent obligation, to indemnify the Australian L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.  If Borrower fails to so
reimburse such L/C Issuer by such time, Administrative Agent shall promptly
notify each Revolver Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of an L/C denominated in the Alternative Currency)  (the “Unreimbursed
Amount”), and the amount of such Revolver Lender’s Commitment Percentage
thereof.  In such event, Borrower shall be deemed to have requested a Base Rate
Loan hereunder to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.1 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolver Commitment and the conditions
set forth in Section 7.2 (other than the delivery of a Loan Notice).  Any notice
given by any L/C Issuer or Administrative Agent pursuant to this

 

--------------------------------------------------------------------------------


 

Section 2.3(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)           Each Revolver Lender (including any Revolver Lender acting as an
L/C Issuer) shall upon any notice pursuant to Section 2.3(c)(i) make funds
available (and Administrative Agent may apply Cash Collateral provided for this
purpose) for the account of the applicable L/C Issuer in Dollars at
Administrative Agent’s Office in an amount equal to its Commitment Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by Administrative Agent; whereupon, subject to the provisions of
Section 2.3(c)(iii), each Revolver Lender that so makes funds available shall be
deemed to have made a Base Rate Loan hereunder to Borrower in such amount. 
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolver Loan because the conditions set forth in Section 7.2
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Revolver Lender’s payment to Administrative
Agent for the account of the applicable L/C Issuer pursuant to
Section 2.3(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing in satisfaction of its participation obligation under this
Section 2.3.

 

(iv)          Until each Revolver Lender funds its portion of a Revolver Loan or
participation in an L/C Borrowing pursuant to this Section 2.3(c) to reimburse
the applicable L/C Issuer for any amount drawn under any L/C, interest in
respect of such Revolver Lender’s Commitment Percentage of such amount shall be
solely for the account of the applicable L/C Issuer.

 

(v)           Each Revolver Lender’s obligation to reimburse the L/C Issuers for
amounts drawn under L/Cs (whether by making a Revolver Loans or funding its
participation in an L/C Borrowing), as contemplated by this Section 2.3(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense, or
other right which such Revolver Lender may have against the applicable L/C
Issuer, Borrower, or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or Potential Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolver Lender’s obligation to make Revolver Loans
pursuant to this Section 2.3(c) is subject to the conditions set forth in
Section 7.2 (other than delivery by Borrower of a Loan Notice).  No funding of a
participation in an L/C Borrowing shall relieve or otherwise impair the
obligation of Borrower to reimburse the applicable L/C Issuer for the amount of
any payment made by such L/C Issuer under any L/C, together with interest as
provided herein.

 

--------------------------------------------------------------------------------


 

(vi)          If any Revolver Lender fails to make available to Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Revolver Lender pursuant to the foregoing provisions of this
Section 2.3(c) by the time specified in Section 2.3(c)(ii), then, without
limiting the other provisions of this Agreement, the applicable L/C Issuer shall
be entitled to recover from such Revolver Lender (acting through Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the applicable L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by such L/C Issuer in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing, or similar fees customarily charged by such L/C Issuer in connection
with the foregoing.  If such Revolver Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolver Lender’s
participation in the L/C Borrowing, as the case may be.  A certificate of the
applicable L/C Issuer submitted to any Revolver Lender (through Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after an L/C Issuer has made a payment under any L/C
and has received from any Revolver Lender such Revolver Lender’s funding of its
participation in the related L/C Borrowing in accordance with Section 2.3(c), if
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Revolver Lender its Commitment Percentage thereof  in Dollars (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolver Lender’s participation in the L/C Borrowing was
outstanding)  in the same funds as those received by Administrative Agent.

 

(ii)           If any payment received by Administrative Agent for the account
of any L/C Issuer pursuant to Section 2.3(c)(i) is required to be returned under
any of the circumstances described in Section 15.12 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Revolver Lender shall pay to Administrative Agent for the account of the
applicable L/C Issuer its Commitment Percentage thereof on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolver Lender, at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of the
Revolver Lenders under this clause (d) shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of Borrower to reimburse the
applicable L/C Issuer for each drawing under each L/C and to repay each L/C
Borrowing

 

--------------------------------------------------------------------------------


 

shall be absolute, unconditional, and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)            any lack of validity or enforceability of such L/C, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii)           the existence of any claim, counterclaim, set-off, defense, or
other right that Borrower may have at any time against any beneficiary or any
transferee of such L/C (or any Person for whom any such beneficiary or any such
transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such L/C or any agreement or instrument relating thereto, or any unrelated
transaction;

 

(iii)          any draft, demand, certificate, or other document presented under
such L/C proving to be forged, fraudulent, invalid, or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such L/C;

 

(iv)          waiver by any L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice Borrower;

 

(v)           honor of a demand for payment presented electronically even if
such L/C requires that demand be in the form of a draft;

 

(vi)          any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such L/C if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

 

(vii)         any payment by the applicable L/C Issuer under such L/C against
presentation of a draft or certificate that does not strictly comply with the
terms of such L/C; or any payment made by the applicable L/C Issuer under such
L/C to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver, or other representative of or successor to any beneficiary or any
transferee of such L/C, including any arising in connection with any proceeding
under any Debtor Relief Law;

 

(viii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower; or

 

(viii)        any adverse change in the relevant exchange rates or in the
availability of the Alternative Currency to Borrower or any Subsidiary or in the
relevant currency markets generally.

 

--------------------------------------------------------------------------------


 

Borrower shall promptly examine a copy of each L/C and each amendment thereto
that is delivered to it and, in the event of any claim of noncompliance with
Borrower’s instructions or other irregularity, Borrower will immediately notify
the applicable L/C Issuer.  Borrower shall be conclusively deemed to have waived
any such claim against the applicable L/C Issuer and its correspondents unless
such notice is given as aforesaid.

 

(f)            Role of L/C Issuers  Each Revolver Lender and Borrower agree
that, in paying any drawing under an L/C, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates, and documents expressly required by the L/C) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
any Related Party of Administrative Agent, or any of the respective
correspondents, participants, or assignees of the L/C Issuers shall be liable to
any Revolver Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of Revolver Lenders, Required Revolver
Lenders, Required Term Loan Lenders or Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity, or
enforceability of any document or instrument related to any L/C or L/C
Agreement.  Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any L/C; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at Law or under any other agreement.  None of the L/C Issuers, any
Related Party of Administrative Agent, or any of the respective correspondents,
participants, or assignees of any L/C Issuer shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.3(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, Borrower may have a claim against an L/C Issuer, and an L/C
Issuer may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
which Borrower proves were caused by such L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful failure to pay under any L/C after
the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of an L/C.  In
furtherance and not in limitation of the foregoing, an L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and an L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign an
L/C or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. Each L/C
Issuer may send an L/C or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

(g)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the applicable L/C Issuer and Borrower when an L/C is issued (including any
such agreement applicable to an Existing L/C), (i) the rules of the ISP shall
apply to each standby L/C and each Bond L/C, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits (“UCP”), as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial L/C. Notwithstanding the foregoing,

 

--------------------------------------------------------------------------------


 

each L/C Issuer shall not be responsible to Borrower for, and such L/C Issuer’s
rights and remedies against Borrower shall not be impaired by, any action or
inaction of such L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any L/C or this
Agreement, including the Law or any order of a jurisdiction where such L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade — International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any L/C
chooses such law or practice.

 

(h)           Conflict with L/C Agreement.  In the event of any conflict between
the terms hereof and the terms of any L/C Agreement, the terms hereof shall
control.

 

(i)            Bond L/Cs.  Notwithstanding any provision to the contrary set
forth in this Section 2.3:

 

(i)            (A)          The Bond L/Cs shall be subject to the terms and
conditions of this Agreement and applicable Law; provided however, that (1) such
Bond L/Cs may have expiration dates later than thirteen months from the date of
issuance, so long as such date is not later than the L/C Expiration Date; and
(2) the terms of such Bond L/Cs must be acceptable to the applicable L/C Issuer
and Administrative Agent, and, (I) subject to the provisions of
Section 2.3(i)(ii) and 2.3(i)(iii), may provide for the reinstatement of drawn
portions of the Bond L/C, whether or not reimbursement has been received (which
may have the effect of increasing the amount of such Bond L/C), (II) may provide
for automatic extensions thereof, so long as such terms comply with the auto
extension provisions set forth in Section 2.3(b)(iii) hereof, and (III) may
contain provisions whereby the applicable L/C Issuer is granted certain Rights
in collateral and voting Rights under the related Bond Documents, which Rights
are expressly assigned by the applicable L/C Issuer to Administrative Agent for
the benefit of Revolver Lenders pursuant to Section 2.3(i)(iv) herein.

 

(B)          Borrower may request that an L/C Issuer issue Bond L/Cs by
providing at least 30 days prior written notice of such request to the
applicable L/C Issuer, and by delivering a certificate at least 30 days prior to
the issuance of any Bond L/C to Administrative Agent demonstrating the
Companies’ pro forma compliance with the financial covenant set forth in
Section 11.1 herein, after giving effect to the issuance of any such Bonds and,
without duplication, any Debt incurred by Borrower or any Company in support
thereof, and certifying that no Default or Potential Default exists or would
result after giving effect thereto.

 

(ii)           In the event that the proceeds of any drawing under any Bond L/C
are used to pay the purchase price of Bonds tendered or deemed tendered by the
owner thereof pursuant to the related Bond Documents (such drawing, including
the drawing of any accrued interest on the tendered Bonds, a “Bond Purchase
Drawing”), then the stated amount of such Bond L/C will be temporarily reduced
by the amount of such drawing, subject to automatic reinstatement (whether or
not

 

--------------------------------------------------------------------------------


 

reimbursement for any drawings thereunder has been received or the conditions
set forth in Section 7.2 have been satisfied, and without further approval from
Revolver Lenders) pursuant to the provisions of the applicable Bond L/C by an
amount equal to the Bond Purchase Drawing, so long as (A) the applicable L/C
Issuer (or Administrative Agent, as assignee of such L/C Issuer) has been
properly accounted for on the securities depository’s records as the beneficial
owner of such Bonds purchased with the proceeds (or portion thereof) of the Bond
L/C, or (B) such Bonds have been delivered to the appropriate custodian and
registered as directed by such L/C Issuer (or Administrative Agent, as assignee
of such L/C Issuer), or (C) to the extent provided for in the applicable Bond
L/C, such Bonds have been remarketed in accordance with the terms of the
applicable Bond Documents and released by the applicable L/C Issuer; provided
however, that if the repurchased Bonds are not transferred to such L/C Issuer
(or Administrative Agent, as assignee of such L/C Issuer) as required in clauses
(A) and (B) preceding, then the applicable L/C Issuer shall notify
Administrative Agent (who shall subsequently notify Revolver Lenders) of such
failure.  Unless otherwise directed by Required Revolver Lenders, the applicable
L/C Issuer shall then deliver notice to the applicable Trustee prior to the
fifth Business Day after any such Bond Purchase Drawing that the amount of such
drawing will not be reinstated.

 

(iii)          If the interest portion of any Bond L/C is drawn by the
applicable Trustee to make scheduled interest payments on the outstanding
principal amount of the Bonds, then the stated amount of such Bond L/C will be
temporarily reduced by the amount of such drawing, subject to automatic
reinstatement of the interest portion of such Bond L/C (whether or not
reimbursement for any drawings thereunder has been received or the conditions
set forth in Section 7.2 have been satisfied, and without further approval from
Revolver Lenders) pursuant to the provisions of the applicable Bond L/C. 
Subject to compliance with Section 2.3(b) herein, the stated amount of the
related Bond L/C may be increased as required by the related Bond Documents (to
reflect an increase in the maximum rate of interest or number of days of accrued
interest covered by such Bond L/C or otherwise).

 

(iv)          All liens and security interests securing reimbursement
obligations and other obligations owed to the applicable L/C Issuer of any Bond
L/C under the related Bond Documents (including, without limitation, any L/C
Borrowing), any rights in and to any Bonds or other certificates of indebtedness
issued to such L/C Issuer under the related Bond Documents, and any voting
rights or other rights created in favor of such L/C Issuer under or pursuant to
or in connection with any related Bond Documents (collectively, the “Bond
Rights”), now or hereafter existing in favor of such L/C Issuer, are hereby
assigned and conveyed by the applicable L/C Issuer to Administrative Agent for
the ratable benefit of Revolver Lenders.  Notwithstanding anything to the
contrary set forth in any Bond L/C, any Bonds, or certificates of indebtedness
purchased from the owner thereof by the applicable Trustee with funds received
pursuant to a drawing under any Bond L/C shall be registered in the name of
Administrative Agent and shall be delivered to or held by Administrative Agent
or such other entity as may be specified by the applicable L/C Issuer and
approved by Administrative Agent in

 

--------------------------------------------------------------------------------


 

a written instrument delivered to the applicable Trustee, for the benefit of the
applicable L/C Issuer, Administrative Agent, and the other Revolver Lenders. 
Each L/C Issuer of a Bond L/C agrees to execute all such other assignments,
conveyances, financing statements, and other documents required by
Administrative Agent to effect the requirements of this Section 2.3(i)(iv);
provided that, Revolver Lenders, Administrative Agent, and such L/C Issuer agree
that in the event any Bonds or certificates of indebtedness are issued to such
L/C Issuer (or Administrative Agent as the assignee of such L/C Issuer) as a
result of a drawing by the applicable Trustee under the Bond L/C for which such
L/C Issuer is not immediately reimbursed, and subsequently the Bonds are
remarketed and such L/C Issuer is reimbursed for all amounts so advanced (which
reimbursement may be a repayment of any Revolver Loan disbursed by Revolver
Lenders as payment of the related L/C reimbursement obligations under
Section 2.3(c) or a repayment of an L/C Borrowing), then any Bonds or
certificates of indebtedness shall be released by Administrative Agent and
delivered to such Trustee without any further authorization from Revolver
Lenders or such L/C Issuer.

 

(v)           To the extent Rights (including, without limitation, voting
rights, rights to provide notice and elect remedies, and rights to approve
waivers, consents, or amendments of the related Bond Documents) are created in
favor of the L/C Issuers of any Bond L/C, such Rights (other than ministerial,
non discretionary Rights) may only be exercised with the consent, or in
accordance with the directions, of Required Revolver Lenders.

 

(vi)          In the event of any conflict between the terms and provisions of
this Section 2.3 relating to Bond L/Cs and the terms and provisions of any Loan
Paper relating to L/Cs (other than Bond L/Cs), the terms and provisions of this
Section 2.3 shall control.

 

(j)            L/Cs Issued for Subsidiaries.  Notwithstanding that an L/C issued
or outstanding hereunder is in support of any obligations of, or is for the
account of, a Subsidiary of Borrower or a Metro District, Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such L/C.  Borrower hereby acknowledges that the issuance of L/Cs
for the account of Subsidiaries of Borrower or a Metro District inures to the
benefit of Borrower, and that Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

 

2.4                               Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, each Swing Line Lender agrees (severally, not jointly), in reliance upon
the agreements of the other Revolver Lenders set forth in this Section 2.4, to
make loans (each such loan, a “Swing Line Loan”) to Borrower from time to time
on any Business Day prior to the Termination Date for the Revolver Facility,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Commitment Percentage of the Outstanding Amount of Revolver Loans and L/C
Exposure of such Revolver Lender acting as Swing Line Lender, may exceed the
amount of such Revolver Lender’s Revolver Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the aggregate Outstanding

 

--------------------------------------------------------------------------------


 

Amount of all Swing Line Loans made by the Swing Line Lenders shall not exceed
the Swing Line Sublimit, (ii) the Revolver Commitment Usage shall not exceed the
Revolver Commitment, and (iii) the aggregate Outstanding Amount of the Revolver
Loans of any Revolver Lender, plus such Revolver Lender’s Commitment Percentage
of the Outstanding Amount of all L/C Exposure, plus such Revolver Lender’s
Commitment Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolver Lender’s Revolver Commitment, and provided, further,
that Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, Borrower may borrow under this Section 2.4,
prepay under Section 3.2, and reborrow under this Section 2.4.  Each Swing Line
Loan shall be a Daily Floating LIBOR Loan.  Immediately upon the making of a
Swing Line Loan, each Revolver Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolver Lender’s Commitment Percentage times the amount of such Swing Line
Loan.  Notwithstanding anything to the contrary in this clause (a), a Swing Line
Lender shall not be obligated to make Swing Line Loans (x) at a time when any
Revolver Lender is a Defaulting Lender or (y) if such Swing Line Lender
reasonably believes that a Revolver Lender will become a Defaulting Lender.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon Borrower’s irrevocable notice to either Swing Line Lender and
Administrative Agent, which may be given by (A) telephone or (B) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the applicable Swing Line Lender and Administrative Agent of a Swing
Line Loan Notice. Each such notice must be received by the applicable Swing Line
Lender and Administrative Agent not later than 12:00 noon on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $1,000,000, and (ii) the requested borrowing date, which shall be a
Business Day.  Promptly after receipt by the applicable Swing Line Lender of any
telephonic Swing Line Loan Notice, such Swing Line Lender will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
also received such Swing Line Loan Notice and, if not, such Swing Line Lender
will notify Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless such Swing Line Lender has received notice (by telephone or in
writing) from Administrative Agent (including at the request of any Revolver
Lender) prior to 1:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing such Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the proviso to the first sentence of
Section 2.4(a), or (B) that one or more of the applicable conditions specified
in Section 7 is not then satisfied, then, subject to the terms and conditions
hereof, such Swing Line Lender will, not later than 2:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to Borrower.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            Each Swing Line Lender, as applicable, at any time in its sole
and absolute discretion may request, on behalf of Borrower (which hereby
irrevocably authorizes each Swing Line Lender to so request on its behalf), that
each Revolver Lender make a Base Rate Loan in an amount equal to such Revolver
Lender’s

 

--------------------------------------------------------------------------------


 

Commitment Percentage of the Outstanding Amount of the Swing Line Loans owed to
such Swing Line Lender.  Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.2, without regard to the minimum
and multiples specified in Section 2.1 for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolver Commitment and the
conditions set forth in Section 7.2.  The applicable Swing Line Lender shall
furnish Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to Administrative Agent.  Each Revolver Lender shall make
an amount equal to its Commitment Percentage of the amount specified in such
Loan Notice available to Administrative Agent in immediately available funds for
the account of the applicable Swing Line Lender at Administrative Agent’s Office
not later than 12:00 noon on the day specified in such Loan Notice, whereupon,
subject to Section 2.4(c)(ii), each Revolver Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to Borrower in such
amount.  Administrative Agent shall remit the funds so received to the
applicable Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by a
Revolver Loan in accordance with Section 2.4(c)(i), the request for Base Rate
Loans submitted by the applicable Swing Line Lender as set forth herein shall be
deemed to be a request by such Swing Line Lender that each Revolver Lender fund
its risk participation in the relevant Swing Line Loans and each Revolver
Lender’s payment to Administrative Agent for the account of such Swing Line
Lender pursuant to Section 2.4(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)          If any Revolver Lender fails to make available to Administrative
Agent for the account of the applicable Swing Line Lender any amount required to
be paid by such Revolver Lender pursuant to the foregoing provisions of this
Section 2.4(c) by the time specified in Section 2.4(c)(i), such Swing Line
Lender shall be entitled to recover from such Revolver Lender (acting through
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such Swing Line
Lender in accordance with banking industry rules on interbank compensation.  A
certificate of such Swing Line Lender submitted to any Revolver Lender (through
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)          Each Revolver Lender’s obligation to make Revolver Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense,
or other right which such Revolver Lender may have against the applicable Swing
Line Lender, Borrower, or  any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Potential Default, or (C) any other

 

--------------------------------------------------------------------------------


 

occurrence, event, or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolver Lender’s obligation to make Revolver Loans
pursuant to this Section 2.4(c) is subject to the conditions set forth in
Section 7.2.  No such funding of risk participations shall relieve or otherwise
impair the obligation of Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Revolver Lender has purchased and funded a
risk participation in a Swing Line Loan, if the applicable Swing Line Lender
receives any payment on account of such Swing Line Loan, such Swing Line Lender
will distribute to such Revolver Lender its Commitment Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolver Lender’s risk participation was
funded) in the same funds as those received by such Swing Line Lender.

 

(ii)           If any payment received by the applicable Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by such Swing Line Lender under any of the circumstances described in
Section 15.12 (including pursuant to any settlement entered into by such Swing
Line Lender in its discretion), each Revolver Lender shall pay to such Swing
Line Lender its Commitment Percentage thereof on demand of Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  Administrative
Agent will make such demand upon the request of such Swing Line Lender.  The
obligations of Revolver Lenders under this clause shall survive the payment in
full of the Obligation and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lenders.  Each Swing Line
Lender shall be responsible for invoicing Borrower for interest on its
respective Swing Line Loans.  Until each Revolver Lender funds its Base Rate
Loan or risk participation pursuant to this Section 2.4 to refinance such
Revolver Lender’s Commitment Percentage of any Swing Line Loan, interest in
respect of such Commitment Percentage of such Swing Line Loan shall be solely
for the account of the applicable Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lenders.  Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender.

 

2.5                               Increase in Revolver Commitments; Incremental
Term Loan Facility.

 

(a)           Request for Increase in Revolver Commitments or Incremental Term
Loan Facility.  Provided there exists no Default or Potential Default, upon
notice to Administrative Agent (which shall promptly notify Lenders), Borrower
may, from time to time, request either (i) an increase in the Revolver
Commitments, or (ii) the addition of one or more new term loan facilities under
this Agreement (each, an “Incremental Term Loan Facility”, and collectively, the
“Incremental Term Loan Facilities”), such that, after

 

--------------------------------------------------------------------------------


 

giving effect thereto, the sum of the Total Commitment and aggregate principal
amount of loans under the Incremental Term Loan Facilities do not exceed the
Maximum Facility Amount minus the amount of Debt incurred and outstanding
pursuant to clause (l) of the definition of “Permitted Debt”; provided, that any
such request shall be in a minimum amount of $10,000,000, and greater integral
multiples of $500,000 thereof.

 

(b)           Additional Lenders.  To achieve the full amount of a requested
increase and subject to the approval of Administrative Agent, each L/C Issuer,
and each Swing Line Lender (which approvals shall not be unreasonably withheld),
Borrower may:

 

(i)            in connection with any increase in the Revolver Commitments,
(A) invite additional Eligible Assignees to become Revolver Lenders pursuant to
an agreement in form and substance satisfactory to Administrative Agent and its
counsel (each, a “Joinder Agreement”), and (B) request one or more Revolver
Lenders to increase their respective Revolver Commitments hereunder, but each
such Revolver Lender shall not be deemed to have agreed to increase its Revolver
Commitment unless such Revolver Lender notifies Administrative Agent prior to
any deadline specified by Borrower (in consultation with Administrative Agent)
of its agreement to increase its Revolver Commitment and the amount of the
increase of such Revolver Lender’s Revolver Commitment; and

 

(ii)           in connection with the addition of any Incremental Term Loan
Facility under this Agreement, invite Eligible Assignees or one or more Lenders
to become lenders under such Incremental Term Loan Facility pursuant to clause
(e) below.

 

(c)           Effective Date and Allocations.  If the Revolver Commitments are
increased or an Incremental Term Loan Facility is added to this Agreement in
accordance with this Section, then Administrative Agent and Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation thereof.  Administrative Agent shall promptly notify Borrower,
Lenders (including, without limitation, any Eligible Assignee becoming a Lender)
and lenders under the Incremental Term Loan Facilities of the final allocation
of such increase and the Increase Effective Date.

 

(d)           Conditions to Effectiveness of Increase in Revolver Commitments.
 As a condition precedent to any increase in the Revolver Commitments, Borrower
shall deliver to Administrative Agent:

 

(i)            Joinder Agreements executed by Borrower, Administrative Agent,
and each Eligible Assignee becoming a new Revolver Lender hereunder pursuant to
Section 2.5(c) hereof, together with a completed Administrative Questionnaire;

 

(ii)           with respect to any Revolver Lender requesting a Note, a Note
executed by Borrower; and

 

(iii)         a certificate of each Company dated as of the Increase Effective
Date signed by a Responsible Officer of Borrower and each Guarantor (A)

 

--------------------------------------------------------------------------------


 

certifying and attaching the resolutions adopted by each such entity approving
or consenting to such increase, and (B) in the case of Borrower, certifying
that, before and after giving effect to such increase, (1) the representations
and warranties contained in Section 8 and the other Loan Papers are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (2) no Default or
Potential Default exists or would result therefrom.  Borrower shall prepay any
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 4.5) to the extent necessary to keep the
outstanding Loans ratable with any revised Commitment Percentages arising from
any non-ratable increase in the Commitments under this Section.

 

(e)           Conditions to Effectiveness of Addition of an Incremental Term
Loan Facility.  As a condition precedent to the addition of each Incremental
Term Loan Facility, Borrower shall deliver to Administrative Agent:

 

(i)            an amendment, in form and substance satisfactory to
Administrative Agent and each lender under such Incremental Term Loan Facility,
executed by Borrower, Administrative Agent and each lender under such
Incremental Term Loan Facility, which shall include provisions relating to the
maturity, pricing, and amortization of the term loan and voting rights of the
lenders under such Incremental Term Loan Facility, and such other changes as
Administrative Agent and the lenders under such Incremental Term Loan Facility
shall deem necessary to effect the increase requested hereby;

 

(ii)           with respect to any lender under such Incremental Term Loan
Facility requesting a promissory note, such promissory note executed by
Borrower;

 

(iii)          a completed Administrative Questionnaire from each lender under
such Incremental Term Loan Facility; and

 

(iv)          a certificate of each Company dated as of the Increase Effective
Date signed by a Responsible Officer of Borrower and each Guarantor
(A) certifying and attaching the resolutions adopted by each such entity
approving or consenting to such increase, and (B) in the case of Borrower,
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Section 8 and the other Loan Papers
are true and correct on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date (provided,
that  Borrower shall only be required to make certain representations and
warranties with respect to any Incremental Term Loan Facility used to consummate
an acquisition permitted under Section 10.11), and (2) no Default or Potential
Default exists or would result therefrom.

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Sections 3.12 or 15.9 to the contrary.

 

--------------------------------------------------------------------------------


 

SECTION 3                            TERMS OF PAYMENT.

 

3.1                               Notes and Payments.

 

(a)           The Loans made by each Lender and any L/C Credit Extension shall
be evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans or L/C Credit Extension made by
Lenders to Borrower and the interest and payments thereon.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of Borrower hereunder to pay any amount owing with respect to the
Obligation.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of manifest error.  Upon the request of any Lender or
either Swing Line Lender, as the case may be, made through Administrative Agent,
Borrower shall promptly execute and deliver to such Lender (through
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such account or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in clause
(a) herein, each Revolver Lender and Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolver Lender of participations in L/Cs.  In the event of
any conflict between the accounts and records maintained by Administrative Agent
and the accounts and records of any Revolver Lender in respect of such matters,
the accounts and records of Administrative Agent shall control in the absence of
manifest error.

 

(c)           Borrower must make each payment on the Obligation, without
condition or deduction for any counterclaim, defense, recoupment, or setoff. 
All payments except with respect to principal of and interest on Loans
denominated in an Alternative Currency by Borrower hereunder shall be made in
Dollars to Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at Administrative Agent’s principal office in
Dallas, Texas, in funds that will be available for immediate use by
Administrative Agent by 1:00 p.m. on the day due; otherwise, but subject to
Section 3.8, those funds continue to accrue interest as if they were received on
the next Business Day.  All payments by Borrower with respect to principal of
and interest on Loans denominated in an Alternative Currency must be made by the
Applicable Time; otherwise, but subject to Section 3.8, those funds continue to
accrue interest as if they are received on the next Business Day.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein.  If, for any reason, any Borrower is prohibited by any
Law from making any required payment

 

--------------------------------------------------------------------------------


 

hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount.

 

Administrative Agent shall promptly distribute to each Lender its Commitment
Percentage (or other payment share as provided herein) of such payment to which
that Lender is entitled on the same day Administrative Agent receives the funds
from Borrower if Administrative Agent receives the payment before 1:00 p.m., and
otherwise before 1:00 p.m. on the following Business Day.  If and to the extent
that Administrative Agent does not make payments to Lenders when due, unpaid
amounts shall accrue interest at the Federal Funds Rate from the due date until
(but not including) the payment date.

 

3.2                               Interest and Principal Payments; Prepayments;
Voluntary Commitment Reductions.

 

(a)           Accrued interest on each Revolver Loan or Term Loan that is a
LIBOREurocurrency Rate Loan is due and payable on the last day of its Interest
Period and on the Termination Date.  If any Interest Period with respect to a
Revolver Loan or Term Loan that is a LIBOREurocurrency Rate Loan is a period
greater than three months, then accrued interest is also due and payable on the
date three months after the commencement of the Interest Period.  Accrued
interest on each Base Rate Loan and each Swing Line Loan is due and payable on
each Quarterly Date and on the Termination Date.

 

(b)           The Revolver Principal Debt is due and payable on the Termination
Date for the Revolver Facility.

 

(c)           Borrower shall repay the outstanding principal amount of each
Swing Line Loan on the earlier to occur of (i) the date that is ten
(10) Business Days after such Swing Line Loan is made, and (ii) the Termination
Date for the Revolver Facility.

 

(d)           The Term Loan Principal Debt is due and payable in equal quarterly
installments, such that five percent (5%) of the Term Loan Principal Debt
outstanding on the Closing DateOctober 14, 2016 is repaid in each consecutive
period of four (4) Quarterly Dates, with the first such payment due on
January 31, 2016,2017, and continuing thereafter on each Quarterly Date, with a
final payment due on the Termination Date for the Term Loan Facility in an
amount equal to all Term Loan Principal Debt then outstanding.

 

(e)           If the Revolver Commitment Usage ever exceeds the Revolver
Commitment, or if the aggregate unpaid principal amount of all outstanding Swing
Line Loans ever exceeds the Swing Line Commitment, then Borrower shall
immediately prepay Revolver Loans and/or Cash Collateralize the L/C Exposure in
an aggregate amount equal to such excess; provided, however, that Borrower shall
not be required to Cash Collateralize the L/C Exposure pursuant to this
Section 3.2(e) unless, after prepayment in full of the Revolver Loans, the
Revolver Commitment Usage exceeds the Revolver Commitment then in effect.

 

(f)            Without premium or penalty and upon giving at least two Business
Days prior written and irrevocable notice to Administrative Agent (who shall
promptly notify

 

--------------------------------------------------------------------------------


 

Revolver Lenders of its receipt of such notice and its contents), Borrower may
terminate all or reduce part of the unused portion of the Revolver Commitment. 
Each partial reduction (unless the remaining portion of such commitment is less)
must be in an amount of not less than $5,000,000 or a greater integral multiple
of $1,000,000, and shall be ratable among all Revolver Lenders according to
their respective Revolver Commitment Percentages.  Once terminated or reduced,
such commitments may not be reinstated or increased.  Borrower shall not
terminate or reduce the Revolver Commitment if, after giving effect thereto and
to any concurrent prepayments hereunder, the Revolver Commitment Usage would
exceed the Revolver Commitment.  If, after giving effect to any reduction of the
Revolver Commitment, the L/C Sublimit, or the Swing Line Sublimit, exceeds the
amount of the Revolver Commitment, such sublimits shall be automatically reduced
by the amount of such excess.  Administrative Agent will promptly notify
Revolver Lenders of any such notice of termination or reduction of the Revolver
Commitment.

 

(g)           Borrower may voluntarily prepay all or any part of the Revolver
Principal Debt (other than Revolver Principal Debt under the Swing Line
Subfacility, which may be prepaid in accordance with clause (h) below) or the
Term Loan Principal Debt at any time without premium or penalty, subject to the
following conditions:

 

(i)            Administrative Agent must receive Borrower’s written payment
notice (which must be in a form acceptable to Administrative Agent and which
shall specify (1) the payment date, and (2) the Type and amount of the
Loan(s) to be paid; such notice shall constitute an irrevocable and binding
obligation of Borrower to make a payment on the designated date) by 11:00
a.m. on (x) the first Business Day preceding the date of payment of a Revolver
Loan or a Term Loan that is a LIBOREurocurrency Rate Loan, and (y) the date of
payment of a Base Rate Loan;

 

(ii)           each partial payment must be in a minimum amount of at least
$500,000 if a Base Rate Loan or $1,000,000 if a Revolver Loan or a Term Loan
that is a LIBOREurocurrency Rate Loan or, in either case, a greater integral
multiple of $100,000;

 

(iii)          all accrued interest on the principal amount so to be prepaid
must also be paid in full on the date of payment;

 

(iv)          Borrower shall pay any related Funding Loss upon demand; and

 

(v)           unless a Default or Potential Default has occurred and is
continuing (or would arise as a result thereof), any prepayment of the Revolver
Principal Debt may be reborrowed by Borrower, subject to the terms and
conditions of the Loan Papers.

 

Administrative Agent will promptly notify each Lender of its receipt of a
payment notice from Borrower, and of the amount of such Lender’s Commitment
Percentage of such prepayment.

 

(h)           Borrower may, upon notice to the applicable Swing Line Lender
(with a copy to Administrative Agent), at any time or from time to time,
voluntarily prepay Swing

 

--------------------------------------------------------------------------------


 

Line Loans owed to such Swing Line Lender, in whole or in part without premium
or penalty; provided, that (i) such notice must be in a form acceptable to the
applicable Swing Line Lender and be received by the applicable Swing Line Lender
and Administrative Agent not later than 12:00 noon on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000, or a greater integral multiple thereof.  Each such notice shall
specify the date and amount of such prepayment.  Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

3.3                               Interest Options.  Except where specifically
otherwise provided, (a) Revolver Loans and Term Loans bear interest at an annual
rate equal to the lesser of (i) the Base Rate plus the Applicable Margin or
LIBOREurocurrency Rate plus the Applicable Margin for the Interest Period, if
any, selected by Borrower (in each case as designated or deemed designated by
Borrower), as the case may be, and (ii) the Maximum Rate, and (b) Swing Line
Loans bear interest at an annual rate equal to the lesser of (i) Daily Floating
LIBOR plus the Applicable Margin and (ii) the Maximum Rate.  Each change in the
Base Rate, Daily Floating LIBOR, and the Maximum Rate is effective, without
notice to Borrower or any other Person, upon the effective date of change.

 

3.4                               Quotation of Rates.  A Responsible Officer of
Borrower may call Administrative Agent before delivering a Loan Notice or Swing
Line Loan Notice to receive an indication of the interest rates then in effect,
but the indicated rates do not bind Administrative Agent or Lenders or affect
the interest rate that is actually in effect when Borrower delivers its Loan
Notice or Swing Line Loan Notice or on the Loan Date.

 

3.5                               Default Rate.  While any Default exists, then
upon the request of Required Lenders (except in the case of a Default resulting
from the failure to pay Principal Debt when due, in which case, such increase
shall be automatic), Borrower shall pay interest on the Principal Debt at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.  If any amount (other than
principal of any Loan) payable by Borrower under any Loan Paper is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration, or otherwise, then upon the request of Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.  Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

3.6                               Interest Recapture.  If the designated
interest rate applicable to any Loan exceeds the Maximum Rate, the interest rate
on that Loan is limited to the Maximum Rate, but any subsequent reductions in
the designated rate shall not reduce the interest rate thereon below the Maximum
Rate until the total amount of accrued interest equals the amount of interest
that would have accrued if that designated rate had always been in effect.  If
at maturity (stated or by acceleration), or at final payment of the Notes, the
total interest paid or accrued is less than the interest that would have accrued
if the designated rates had always been in effect, then, at that time and to the
extent permitted by Law, Borrower shall pay an amount equal to the difference
between (a) the lesser of the amount of interest that would have accrued if the
designated rates had always been in effect and the amount of interest that would
have accrued if the Maximum Rate had always been in effect, and (b) the amount
of interest actually paid or accrued on the Notes.

 

--------------------------------------------------------------------------------


 

3.7                               Interest Calculations; Retroactive Adjustments
of Applicable Margin.

 

(a)           All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days (even when those loans are determined by
the LIBO Rate), as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 3.1(c), bear interest for one day.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, Borrower or the
Lenders determine that the ratio of Net Funded Debt to  Adjusted EBITDA, as
calculated by Borrower pursuant to Section 11.1 as of any applicable date, was
inaccurate, and (ii) a proper calculation thereof would have resulted in higher
pricing and fees for such period, then Borrower shall immediately and
retroactively be obligated to pay to Administrative Agent for the account of the
applicable Lenders or L/C Issuers, as the case may be, promptly on demand by
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to Borrower under Debtor Relief Law,
automatically and without further action by Administrative Agent, any Lender, or
any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of Administrative Agent, any Lender, or any L/C Issuer, as the case may be,
under Section 2.3(c)(iii), 5.3, or 3.3 or under Section 12.  Borrower’s
obligations under this paragraph shall survive the termination of the Total
Commitment and the repayment of all other Obligations hereunder.

 

3.8                               Maximum Rate.  Regardless of any provision
contained in any Loan Paper or any document related thereto, no Lender is
entitled to contract for, charge, take, reserve, receive, or apply, as interest
on all or any part of the Obligation any amount in excess of the Maximum Rate,
and, if Lenders ever do so, then any excess shall be treated as a partial
payment of principal and any remaining excess shall be refunded to Borrower.  In
determining if the interest paid or payable exceeds the Maximum Rate, Borrower
and Lenders shall, to the maximum extent permitted under applicable Law,
(a) treat all Loans as but a single extension of credit (and Lenders and
Borrower agree that is the case and that provision in this Agreement for
multiple Loans is for convenience only), (b) characterize any nonprincipal
payment as an expense, fee, or premium rather than as interest, (c) exclude
voluntary payments and their effects, and (d) amortize, prorate, allocate, and
spread the total amount of interest throughout the entire contemplated term of
the Obligation.  However, if the Obligation is paid in full before the end of
its full contemplated term, and if the interest received for its actual period
of existence exceeds the Maximum Amount, Lenders shall refund any excess (and
Lenders shall not, to the extent permitted by Law, be subject to any penalties
provided by any Laws for contracting for, charging, taking, reserving, or
receiving interest in excess of the Maximum Amount).

 

3.9                               Interest Periods.  When Borrower requests any
LIBOREurocurrency Rate Loan, Borrower may elect the applicable Interest Period. 
No more than ten (10) LIBOREurocurrency Rate Interest Periods may be in effect
at one time.

 

--------------------------------------------------------------------------------


 

3.10                        Order of Application.

 

(a)           If no Default or Potential Default exists, payments, and
prepayments of the Obligation shall be applied first to fees then due, second to
accrued interest then due and payable on the Principal Debt, and then to the
remaining Obligation in the order and manner as Borrower may direct.

 

(b)           If a Default or Potential Default exists, any payment or
prepayment (including proceeds from the exercise of any Rights) shall be applied
to the Obligation in the following order:  (i) to the payment of all fees,
expenses, and indemnities for which Administrative Agent has not been paid or
reimbursed in accordance with the Loan Papers; (ii) to the ratable payment of
all fees, expenses, and indemnities (other than L/C fees set forth in
Section 5.3 hereof (collectively, “L/C Fees”)) for which Lenders have not been
paid or reimbursed in accordance with the Loan Papers (as used in this clause
(ii), a “ratable payment” for any Lender shall be, on any date of determination,
that proportion which the portion of the total fees, expenses, and indemnities
owed to such Lender bears to the total aggregate fees, expenses, and indemnities
owed to all Lenders on such date of determination); (iii) to the ratable payment
of accrued and unpaid interest on the Principal Debt and L/C Fees (as used in
this clause (iii), “ratable payment” means, for any Lender, on any date of
determination, that proportion which the accrued and unpaid interest on the
Principal Debt owed to such Lender bears to the total accrued and unpaid
interest on the Principal Debt owed to all Lenders); (iv) to the ratable payment
of the Principal Debt (as used in this clause (iv), “ratable payment” means for
any Lender, on any date of determination, that proportion which the Principal
Debt owed to such Lender bears to the Principal Debt owed to all Lenders);
(v) to Administrative Agent for the account of the applicable L/C Issuer, to
Cash Collateralize that portion of L/C Exposure comprised of the aggregate
undrawn amount of L/Cs; (vi) to the payment of the remaining Obligation in the
order and manner Required Lenders deem appropriate; and (vii) the balance, if
any, after all of the Obligation has been indefeasibly paid in full, to Borrower
or as otherwise required by Law.

 

Subject to Section 2.3(c), amounts used to Cash Collateralize the aggregate
undrawn amount of L/Cs pursuant to clause (v) above shall be applied to satisfy
drawings under such L/Cs as they occur.  If any amount remains on deposit as
Cash Collateral after all L/Cs have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligation, if any, in the order
set forth above.

 

Subject to the provisions of Section 14 and provided that Administrative Agent
shall not in any event be bound to inquire into or to determine the validity,
scope, or priority of any interest or entitlement of any Lender and may suspend
all payments or seek appropriate relief (including, without limitation,
instructions from Required Lenders, Required Revolver Lenders or Required Term
Loan Lenders or an action in the nature of interpleader) in the event of any
doubt or dispute as to any apportionment or distribution contemplated hereby,
Administrative Agent shall promptly distribute such amounts to each Lender in
accordance with the Agreement and the related Loan Papers.

 

--------------------------------------------------------------------------------


 

3.11                        Payments Generally.

 

(a)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to Administrative Agent funds for any Loan to be made by such Lender
as provided in the foregoing provisions of Sections 2 or 3, and such funds are
not made available to Borrower by Administrative Agent because the conditions
set forth in Section 7 are not satisfied or waived in accordance with the terms
hereof, Administrative Agent shall return such funds (in like funds as received
from such Lender) to such Lender, without interest.

 

(b)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

3.12                        Sharing of Payments, Etc.  If any Lender (a
“Benefitted Lender”) shall at any time receive any payment of all or part of the
Loans owing to it, or interest thereon, or receive any Collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, or otherwise), in a
greater proportion than any such payment to or Collateral received by any other
Lender, if any, in respect of such other Lender’s Loans owing to it, or interest
thereon, such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loans owing
to it, or shall provide such other Lenders with the benefits of any such
Collateral, or the proceeds thereof, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such Collateral or
proceeds ratably with each Lender; provided, however, that (i) if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest, and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 3.14 or (z) any payment obtained by a Revolver Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Exposure or Swing Line Loans to any assignee
or participant, other than to Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).  Borrower agrees that any Lender so
purchasing a participation from a Lender pursuant to this Section 3.12 may, to
the fullest extent permitted by Law, exercise all of its Rights of payment
(including the Right of setoff) with respect to such participation as fully as
if such Person were the direct creditor of Borrower in the amount of such
participation.

 

3.13                        Booking Loans.  To the extent permitted by Law, any
Lender may make, carry, or transfer its Loans at, to, or for the account of any
of its branch offices or the office of any of its Affiliates.  However, no
Affiliate is entitled to receive any greater payment under Section 4.3 than the
transferor Lender would have been entitled to receive with respect to those
Loans.

 

3.14                        Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the request of Administrative
Agent (i) if the L/C Issuer has honored any full or partial drawing request
under any L/C and such drawing has resulted in an L/C Borrowing, or (ii) if, as
of the L/C Expiration Date, any L/C Obligation for any reason remains
outstanding, Borrower shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations.  At

 

--------------------------------------------------------------------------------


 

any time that there shall exist a Defaulting Lender, immediately upon the
request of Administrative Agent, the L/C Issuer, or the Swing Line Lender,
Borrower shall deliver to Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 3.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
If at any time Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Exposure, Borrower will, forthwith upon
demand by Administrative Agent, pay to Administrative Agent, as additional funds
to be deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any L/C for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Laws, to reimburse the applicable L/C Issuer.

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) Administrative Agent, for the benefit of
Administrative Agent, the L/C Issuer, and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts, and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.14(c).  If at any time Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, Borrower or the relevant Defaulting Lender will, promptly upon
demand by Administrative Agent, pay or provide to Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
or in the amount of such third party rights or claims to which the Cash
Collateral is subject, as applicable.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 3.14,
Section 2.3, Section  3.2, Section  3.15, or Section 13 in respect of L/C or
Swing Line Loans shall be held and applied to the satisfaction of the specific
L/C Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 15.11(b)(vi))) or (ii) Administrative
Agent’s and the L/C Issuers’ good faith determination that there exists excess
Cash Collateral; provided, however, the Person providing Cash

 

--------------------------------------------------------------------------------


 

Collateral and the L/C Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

3.15                        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver, or consent with respect to this
Agreement shall be restricted as set forth in Section 15.9 and in the
definitions of “Required Lenders”, “Required Revolver Lenders” and “Required
Term Loan Lenders”.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees, or other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Sections 12 or 13 or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 15.13), shall
be applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by Administrative Agent or requested
by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any Swing
Line Loan or L/C; fourth, as Borrower may request (so long as no Default or
Potential Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment of any amounts owing
to the Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the L/C Issuer or
Swing Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Potential Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 7.2 were satisfied
or waived, such payment shall be applied solely to

 

--------------------------------------------------------------------------------


 

pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments, or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 3.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee payable
under Section 5.4 for any period during which such Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

 

(B)            Each Defaulting Lender shall be entitled to receive L/C Fees for
any period during which such Lender is a Defaulting Lender only to the extent
allocable to its Commitment Percentage of the stated amount of all L/Cs for
which it has provided Cash Collateral pursuant to Section 3.14.

 

(C)            With respect to any L/C Fees not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Borrowing or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the applicable
L/C Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

(iv)          Reallocation of Commitment Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance, or fund participations in L/Cs or Swing Line Loans pursuant
to Sections 2.3 and 2.4, the “Commitment Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, the aggregate obligation of each
non-Defaulting Lender to acquire, refinance, or fund participations in L/Cs and
Swing Line Loans shall not exceed the excess, if any, of (1) the Commitment of
that non-Defaulting Lender over (2) the aggregate Outstanding Amount of the
Loans of that Lender.  Subject to Section 15.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising

 

--------------------------------------------------------------------------------


 

from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

(b)          Defaulting Lender Cure.  If Borrower, Administrative Agent, the
Swing Line Lenders and the L/C Issuers agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Revolver Loans
and Term Loans and funded and unfunded participations in L/Cs and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to Section 3.15(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

SECTION 4                            TAXES, YIELD PROTECTION, AND ILLEGALITY

 

4.1                               Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Restricted Company under any Loan Paper shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of Administrative
Agent) require the deduction or withholding of any Tax from any such payment by
Administrative Agent or a Restricted Company, then Administrative Agent or such
Restricted Company shall be entitled to make such deduction or withholding, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)           If any Restricted Company or Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) Administrative Agent shall withhold or make such deductions as are
determined by Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below,
(B) Administrative Agent shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes,

 

--------------------------------------------------------------------------------


 

the sum payable by the applicable Restricted Company shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 4.1) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)          If any Restricted Company or Administrative Agent shall be
required by any applicable Laws other than the Code to withhold or deduct any
Taxes from any payment, then (A) such Restricted Company or Administrative
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Restricted Company or
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Restricted Company shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 4.1) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(b)           Payment of Other Taxes by Borrower.  Without limiting the
provisions of subsection (a) above, the Restricted Companies shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)           Tax Indemnifications.

 

(i)            Each of the Restricted Companies shall, and does hereby, jointly
and severally indemnify each Recipient, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.1 payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender or an L/C Issuer (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender or an L/C Issuer, shall be conclusive absent manifest error.  Each
of the Restricted Companies shall, and does hereby, jointly and severally
indemnify Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, for any amount which a Lender or the L/C Issuer
for any reason fails to pay indefeasibly to Administrative Agent as required
pursuant to Section 4.1(c)(ii) below.

 

--------------------------------------------------------------------------------


 

(ii)           Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) Administrative Agent against any Indemnified Taxes attributable to
such Lender or such L/C Issuer (but only to the extent that any Restricted
Company has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Restricted Companies to do so),
(y) Administrative Agent and the Restricted Companies, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 15.11 relating to the maintenance of a Participant Register and
(z) Administrative Agent and the Restricted Companies, as applicable, against
any Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by Administrative Agent or a Restricted Company in
connection with any Loan Paper, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by
Administrative Agent shall be conclusive absent manifest error.  Each Lender and
each L/C Issuer hereby authorizes Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or such L/C Issuer, as the case
may be, under this Agreement or any other Loan Paper against any amount due to
Administrative Agent under this clause (ii).

 

(d)           Evidence of Payments.  Upon request by Borrower or Administrative
Agent, as the case may be, after any payment of Taxes by Borrower or by
Administrative Agent to a Governmental Authority as provided in this
Section 4.1, Borrower shall deliver to Administrative Agent or Administrative
Agent shall deliver to Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to Borrower or Administrative Agent, as
the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Paper shall deliver
to Borrower and Administrative Agent, at the time or times reasonably requested
by Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.1(e)(ii)(A), 4.1(e)(ii)(B) and
4.1(e)(ii)(D) below) shall not be required if in the Lender’s

 

--------------------------------------------------------------------------------


 

reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Paper, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Paper, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(II)          executed originals of IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY,

 

--------------------------------------------------------------------------------


 

accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
executed originals of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Paper would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 4.1 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so.

 

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, Borrower and Administrative Agent shall treat (and
Lenders hereby authorize Administrative Agent to treat) this Agreement as not

 

--------------------------------------------------------------------------------


 

qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or a L/C Issuer, or have any obligation
to pay to any Lender or such L/C Issuer, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender or such L/C Issuer, as
the case may be.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Restricted Company or with respect to which any
Restricted Company has paid additional amounts pursuant to this Section 4.1, it
shall pay to the Restricted Company an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by a
Restricted Company under this Section 4.1 with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Restricted Company, upon the request of the Recipient, agrees to repay the
amount paid over to the Restricted Company (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Restricted Company pursuant to this subsection the payment of which would place
the Recipient in a less favorable net after-Tax position than such Recipient
would have been in if the  Tax subject to indemnification and giving rise to
such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Restricted Company or any other
Person.

 

(g)           Survival.  Each party’s obligations under this Section 4.1 shall
survive the resignation or replacement of Administrative Agent or any assignment
of rights by, or the replacement of, a Lender or an L/C Issuer, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

4.2          Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain, or fund
LIBOREurocurrency Rate Loans, or to determine or charge interest rates based
upon LIBOREurocurrency Rate or Daily Floating LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the Londonapplicable interbank market, then, on notice thereof by such Lender to
Borrower through Administrative Agent, any obligation of such Lender to make or
continue LIBOREurocurrency Rate Loans or to convert Base Rate Loans to
LIBOREurocurrency Rate Loans, or to make Daily Floating LIBOR Loans, shall be
suspended until such Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, Borrower shall, upon demand from such Lender (with a copy to
Administrative Agent), prepay or, if applicable, convert all LIBOREurocurrency
Rate Loans of such Lender to

 

--------------------------------------------------------------------------------


 

Base Rate Loans, either on the last day of the Interest Period therefor (or, in
the case of Daily Floating LIBOR Loans, on the next Business Day for
LIBOREurocurrency Rate Loans), if such Lender may lawfully continue to maintain
such LIBOREurocurrency Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such LIBOREurocurrency Rate Loans, Daily
Floating LIBOR Loans, or participations in Swing Line Loans.  Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted.

 

4.3          Inability to Determine Rates.  If in connection with any request
for a LIBOREurocurrency Rate Loan or a conversion to or continuation thereof,
(a) Administrative Agent determines that (i) Dollar deposits (whether in Dollars
or an Alternative Currency) are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such LIBOREurocurrency Rate Loan, or (ii) adequate and reasonable means do not
exist for determining LIBOREurocurrency Rate for any requested Interest Period
with respect to a proposed LIBOR LoanEurocurrency Rate Loan (whether in Dollars
or an Alternative Currency) or in connection with an existing or proposed Base
Rate Loan (in each case with respect to clause (a)(i) above, “Impacted Loans”),
or (b) Administrative Agent or the Required Lenders determine that for any
reason LIBOREurocurrency Rate for any requested Interest Period or Daily
Floating LIBOR with respect to a proposed LIBOREurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
Administrative Agent will promptly so notify Borrower and each Lender. 
Thereafter, (x) the obligation of Lenders to make or maintain LIBOREurocurrency
Rate Loans shall be suspended (to the extent of the affected LIBOREurocurrency
Rate Loans or Interest Periods), and (y) in the event of a determination
described in the preceding sentence with respect to LIBOREurocurrency Rate
component of the Base Rate, the utilization of LIBOREurocurrency Rate component
in determining the Base Rate shall be suspended, in each case until
Administrative Agent upon the instruction of Required Lenders revokes such
notice.  Upon receipt of such notice, Borrower may revoke any pending request
for a Loan of, conversion to or continuation of LIBOREurocurrency Rate Loans (to
the extent of the affected LIBOREurocurrency Rate Loans or Interest Periods),
or, failing that, will be deemed to have converted such request into a request
for a borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (a)(i) of this Section, Administrative Agent,
in consultation with Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) Administrative Agent revokes the notice delivered with respect to the
Impacted Loans under clause (a) of the first sentence of this Section, (2)
Administrative Agent or the affected Lenders notify Administrative Agent and
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides Administrative Agent and Borrower written notice thereof.

 

--------------------------------------------------------------------------------


 

4.4          Increased Costs; Reserves on LIBOREurocurrency Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with, or for the account of, or credit extended, or participated in by,
any Lender (except any reserve requirement contemplated by Section 4.4(e)) or
the L/C Issuers;

 

(ii)           subject any Lender or any L/C Issuer to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost, or expense affecting this Agreement or
LIBOREurocurrency Rate Loans made by such Lender or any L/C or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOREurocurrency
Rate Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or such L/C Issuer of participating in,
issuing, or maintaining any L/C (or of maintaining its obligation to participate
in or to issue any L/C), or to reduce the amount of any sum received or
receivable by such Lender or such L/C Issuer hereunder (whether of principal,
interest, or any other amount) then, upon request of such Lender or such L/C
Issuer, Borrower will pay to such Lender or such L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)           Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or the applicable L/C Issuer or any
Lending Office of such Lender or such Lender’s or the applicable L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
applicable L/C Issuer’s capital or on the capital of such Lender’s or the
applicable L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by, or participations
in L/Cs held by, such Lender, or the L/Cs issued by the applicable L/C Issuer,
to a level below that which such Lender or the applicable L/C Issuer or such
Lender’s or the applicable L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the
applicable L/C Issuer’s policies and the policies of such Lender’s or the
applicable L/C Issuer’s holding company with respect to capital adequacy and
liquidity), then from time to time, upon demand of such Lender or the applicable
L/C Issuer, Borrower will pay to such Lender or the applicable L/C Issuer, as
the case may be, such additional amount as will compensate such Lender or the
applicable L/C Issuer or such Lender’s or the applicable L/C Issuer’s holding
company for any such reduction suffered.

 

--------------------------------------------------------------------------------


 

(c)           Certificates for Reimbursement.  A certificate of a Lender or any
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the applicable L/C Issuer or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section and delivered to Borrower
shall be conclusive absent manifest error.  Borrower shall pay such Lender or
the applicable L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
either L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the applicable
L/C Issuer’s right to demand such compensation, provided, that that Borrower
shall not be required to compensate a Lender or the applicable L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the applicable L/C Issuer, as the case may be, notifies Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the applicable L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

(e)           Reserves on LIBOREurocurrency Rate Loans.  Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, additional interest on the unpaid principal amount of each
LIBOREurocurrency Rate Loan equal to the actual costs of such reserves allocated
to such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan; provided, that Borrower shall have
received at least 10 days prior notice (with a copy to Administrative Agent) of
such additional interest from such Lender.  If a Lender fails to give notice 10
days prior to the last day of the relevant Interest Period, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

4.5          Compensation for Losses.  Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost, or expense
incurred by it as a result of:

 

(a)           any continuation, conversion, payment, or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue, or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower;

 

(c)           any assignment of a LIBOREurocurrency Rate Loan on a day other
than the last day of the Interest Period therefor as a result of a request by
Borrower pursuant to Section 15.14; or

 

--------------------------------------------------------------------------------


 

(d)           any failure by Borrower to make payment of any Loan or of any
drawing under any L/C (or interest due thereon) denominated in the Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to Lenders under this
Section 4.5, each Lender shall be deemed to have funded each LIBOREurocurrency
Rate Loan made by it at LIBOREurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such
LIBOREurocurrency Rate Loan was in fact so funded.

 

4.6                               Mitigation Obligations; Replacement of
Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 4.4, or Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.1, or if any Lender gives a notice
pursuant to Section 4.2, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches, or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.1
or 4.4, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 4.2, as applicable, and (ii) in each case, would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender.  Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 4.4, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, Borrower may replace such Lender in accordance with Section 15.14.

 

4.7          Survival.  All of Borrower’s obligations under this Section 4 shall
survive termination of the Total Commitment and repayment of the Obligation
hereunder.

 

SECTION 5                            FEES.

 

5.1          Treatment of Fees.  The fees described in this Section 5 (a) are
not compensation for the use, detention, or forbearance of money, (b) are in
addition to, and not in lieu of, interest and expenses otherwise described in
this Agreement, (c) are payable in accordance with Section 3.1(c), (d) are
non-refundable, and (e) to the fullest extent permitted by Law, bear interest,
if not paid when due, at the Default Rate.

 

--------------------------------------------------------------------------------


 

5.2          Fee Letter.  Borrower shall pay to the Joint Lead Arrangers and
Administrative Agent, for their respective accounts or for the respective
accounts of Lenders, as the case may be, fees in the amounts and at the times
specified in the applicable Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

5.3          L/C Fees.

 

(a)           L/C Fees.  Borrower shall pay to Administrative Agent for the
account of each Revolver Lender in accordance with its Commitment Percentage
(i) a fee for each commercial L/C equal to 1/8 of 1% per annum times the Dollar
Equivalent of the actual daily maximum amount available to be drawn under each
such L/C, and (ii) a fee for each standby L/C equal to the Applicable Margin for
LIBOREurocurrency Rate Loans times the Dollar Equivalent of the actual daily
maximum amount available to be drawn under each such L/C; provided, however, any
L/C Fees otherwise payable for the account of a Defaulting Lender with respect
to any L/C as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the applicable L/C Issuer pursuant to Section 2.3 shall be
payable, to the maximum extent permitted by applicable Law, to the other
Revolver Lenders in accordance with the upward adjustments in their respective
Commitment Percentages allocable to such L/C pursuant to Section 3.15(a)(iv),
with the balance of such fee, if any, payable to the applicable L/C Issuer for
its own account.  Such fee for each L/C shall be due and payable quarterly in
arrears on each Quarterly Date, commencing with the first such date to occur
after the issuance of such L/C, and on the expiration date of such L/C.  If
there is any change in the Applicable Margin during any quarter, the actual
daily amount of each standby L/C shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of Required Revolver Lenders, while any
Default exists, the fees set forth herein with respect to L/Cs shall accrue at
the Default Rate.

 

(b)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  Borrower shall pay directly to each L/C Issuer, for its own account, a
fronting fee in an amount specified in the applicable Fee Letter executed by
Borrower and such L/C Issuer, or such other amount as may be agreed upon by
Borrower and such L/C Issuer, or, with respect to commercial L/Cs, in an amount
agreed upon by Borrower and such L/C Issuers.  Such fronting fee shall be due
and payable (i) with respect to standby L/Cs, on the tenth Business Day after
the end of each January, April, July, and October in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such L/C, on the L/C Expiration Date, and thereafter on demand, or (ii) with
respect to commercial L/Cs, upon the issuance thereof and with respect to any
amendment increasing the amount of such commercial L/C, on the amount of such
increase, and payable upon the effectiveness of such amendment.  For purposes of
computing the daily amount available to be drawn under any L/C, the amount of
such L/C shall be determined in accordance with Section 1.7.  In addition,
Borrower shall pay directly to the applicable L/C Issuer for its own account, in
Dollars the customary issuance, presentation, amendment, and other processing
fees, and other standard costs and charges of such L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

--------------------------------------------------------------------------------


 

(c)           Calculation of L/C Fees.  Each L/C (other than a fee payable upon
the issuance of the L/C) shall be calculated on the basis of a year of 360 days
and the actual number of days elapsed.

 

5.4          Revolver Commitment Fee.  Borrower shall pay to Administrative
Agent for the account of each Revolver Lender in accordance with its Commitment
Percentage, a commitment fee equal to the Applicable Percentage times the daily
amount by which the Revolver Commitment exceeds the Revolver Commitment Usage
(excluding from Revolver Commitment Usage, for the purposes hereof, the
outstanding principal balance of Swing Line Loans).  The commitment fee shall
accrue at all times from the Closing Date to the Termination Date for the
Revolver Facility, including at any time during which one or more of the
conditions in Section 7 is not met, and shall be due and payable quarterly in
arrears on each Quarterly Date, commencing with the first such date to occur
after the Closing Date, and on the Termination Date for the Revolver Facility. 
The commitment fee shall be calculated quarterly in arrears on the basis of the
actual days elapsed (including the first day but excluding the last day) in a
calendar year of 360 days, and if there is any change in the Applicable
Percentage during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect.

 

SECTION 6                            GUARANTY AND SECURITY.

 

6.1          Guaranty.  Full and complete payment of the Obligation under the
Loan Papers shall be guaranteed in accordance with a Guaranty executed by each
Restricted Company (other than Borrower) organized under the Laws of the United
States (or any state thereof).

 

6.2          Collateral.  Full and complete payment of the Obligation under the
Loan Papers shall be secured by (a) all capital stock or other equity interests
issued to a Restricted Company by any Restricted Subsidiary organized under the
Laws of the United States (or any state thereof), other than the North Star
Subsidiaries and the Concessioner Subsidiaries, and (b) 65% of all capital stock
or other equity interests issued to a Restricted Company organized under the
Laws of the United States (or any state thereof) by any Restricted Subsidiary
organized under the Laws of any country other than the United States.

 

6.3          Additional Collateral and Guaranties.  Administrative Agent may,
without notice or demand and without affecting any Person’s obligations under
the Loan Papers, from time to time (a) receive and hold additional collateral
from any Person for the payment of all or any part of the Obligation (including,
without limitation, collateral assigned to Administrative Agent pursuant to
Section 2.3(i)(iv) herein) and exchange, enforce, or release all or any part of
such additional collateral (in accordance with Section 14.9), and (b) accept and
hold any endorsement or guaranty of payment of all or any part of the Obligation
and release any endorser or guarantor, or any Person who has given any other
security for the payment of all or any part of the Obligation, or any other
Person in any way obligated to pay all or any part of the Obligation (in
accordance with Section 14.9).

 

6.4          Additional Documents or Information.  Each Company will execute or
cause to be executed, stock powers, control agreements, and other writings in
the form and content reasonably required by Administrative Agent, and shall
deliver (or grant Administrative Agent the authority to file on behalf of each
Company) financing statements requested by Administrative

 

--------------------------------------------------------------------------------


 

Agent.  Borrower shall pay all costs of (a) filing any financing, continuation,
amendment, or terminations statements, or (b) other actions taken by
Administrative Agent relating to the Collateral, including, without limitation,
costs, and expenses of any Lien search required by Administrative Agent.

 

SECTION 7                            CONDITIONS PRECEDENT.

 

7.1          Initial Advance.  Lenders will not be obligated to fund the initial
Loans hereunder, and the L/C Issuers will not be obligated to issue the initial
L/Cs hereunder, unless Administrative Agent has received each of the items in
clauses (a) through (i) below, each in form and substance satisfactory to
Administrative Agent and each of the Lenders, and the conditions in clauses (j)
and (k) below have been satisfied (other than each item listed on Schedule 7.1,
which items are hereby permitted to be delivered or satisfied after the Closing
Date, but not later than the respective dates for delivery or satisfaction
specified on Schedule 7.1):

 

(a)           an executed counterpart of this Agreement, sufficient in number
for distribution to Administrative Agent, each Lender, and Borrower;

 

(b)           (i) with respect to any Revolver Lender requesting a Revolver Note
pursuant to Section 3.1(a), a Revolver Note, payable to the order of such
requesting Revolver Lender, as contemplated in Section 3.1(a), (ii) with respect
to any Term Loan Lender requesting a Term Loan Note pursuant to Section 3.1(a),
a Term Loan Note, payable to the order of such requesting Term Loan Lender, as
contemplated in Section 3.1(a), and (iii) if requested by either Swing Line
Lender pursuant to Section 3.1(a), a Swing Line Note, payable to such Swing Line
Lender;

 

(c)           from any Restricted Company (other than Borrower) organized under
the Laws of the United States (or any state thereof) (i) that has not previously
executed a Guaranty, a Guaranty executed by such Restricted Company, or (ii)
that has previously executed a Guaranty, a Confirmation of Guaranty executed by
such Restricted Company;

 

(d)           from any Restricted Company organized under the Laws of the United
States (or any state thereof) holding capital stock or other equity interests of
any Restricted Subsidiary (other than stock in the North Star Subsidiaries and
the Concessioner Subsidiaries), (i) that has not previously executed a Pledge
Agreement, a Pledge Agreement executed by such Person, pledging the portion of
such capital stock or other equity interests required pursuant to Section 6.2,
or (ii) that has previously executed a Pledge Agreement, a Confirmation of
Pledge Agreement executed by such Person;

 

(e)           an Officers’ Certificate for each Restricted Company, relating to
articles of incorporation or organization, bylaws, regulations, or operating
agreements, resolutions, and incumbency, as applicable;

 

(f)            Certificates of Existence and Good Standing (Account Status) for
each domestic Restricted Company from its state of organization, each dated as
of a recent date;

 

(g)           Legal opinions of Randall Mehrberg, General Counsel of VRI,
Gibson, Dunn & Crutcher, LLP, special New York counsel to the Restricted
Companies, and such

 

--------------------------------------------------------------------------------


 

local counsel as Administrative Agent shall request, each in form and substance
satisfactory to Administrative Agent;

 

(h)           a certificate signed by a Responsible Officer certifying that
(i) all of the representations and warranties of the Companies in the Loan
Papers are true and correct in all material respects (except to the extent
qualified by materiality, in which case they shall be true and correct); (ii) no
Default or Potential Default exists under the Existing Agreement; (iii) no
Default or Potential Default exists or would result from the execution and
delivery of the Loan Papers or the proposed funding of the Loans or issuance of
L/Cs on the Closing Date; (iv) there has been no event or circumstance since
July 31, 2014 that has had or could be reasonably expected to result in, either
individually or in the aggregate, a Material Adverse Event; and (v) except as
set forth on Schedule 8.7, there is no action, suit, investigation, or
proceeding pending or, to the knowledge of Borrower, threatened, in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to result in a Material Adverse Event;

 

(i)            evidence that all insurance required to be maintained pursuant to
the Loan Papers has been obtained and is in effect;

 

(j)            payment of all fees payable on or prior to the Closing Date to
Administrative Agent, any Related Party of Administrative Agent, and any Lender
as provided for in Section 5; and

 

(k)           unless waived by Administrative Agent, payment in full of all
reasonable fees, expenses, and disbursements of Haynes and Boone, LLP and,
without duplication, the reasonably allocated cost of internal legal services
and all reasonable expenses and disbursements of internal counsel (collectively,
“Attorney Costs”) of Administrative Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute Administrative Agent’s reasonable estimate of Attorney Costs incurred
or to be incurred by it through the closing proceedings (provided, that such
estimate shall not thereafter preclude a final settling of accounts between
Borrower and Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 14.5, for purposes of determining compliance with the conditions
specified in this Section 7.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted, or been satisfied with
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender, unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

7.2          Each Loan.  The obligation of each Lender to make any Loan (other
than a conversion of Loans to the other Type or a continuation of Revolver Loans
as LIBOREurocurrency Rate Loans) is subject to the following conditions
precedent:  (a) Administrative Agent shall have timely received a Loan Notice
(or in the case of a Swing Line Loan, a Swing Line Loan Notice) or the
applicable L/C Issuer shall have timely received the applicable L/C Agreement;
(b) the applicable L/C Issuer shall have received any applicable L/C fee;
(c) all of the representations and warranties of the Companies in the Loan
Papers are true and correct in all material respects (unless they speak to a
specific date or are based on facts which have changed by transactions
contemplated

 

--------------------------------------------------------------------------------


 

or permitted by this Agreement); (d) no Material Adverse Event, Default or
Potential Default exists or would result from the proposed funding of such Loans
or issuance of L/Cs; and (e) the funding of the Loans or issuance of the L/Cs is
permitted by Law.  Upon Administrative Agent’s reasonable request, Borrower
shall deliver to Administrative Agent evidence substantiating any of the matters
in the Loan Papers that are necessary to enable Borrower to qualify for the
Loans or L/Cs.  Each condition precedent in this Agreement is material to the
transactions contemplated by this Agreement, and time is of the essence with
respect to each condition precedent.  Subject to the prior approval of Required
Lenders, Required Revolver Lenders or Required Term Loan Lenders, as the case
may be, Lenders may fund any Loan, and the applicable L/C Issuer may issue any
L/C, without all conditions being satisfied, but, to the extent permitted by
Law, that funding and issuance shall not be deemed to be a waiver of the
requirement that each condition precedent be satisfied as a prerequisite for any
subsequent funding or issuance, unless Required Lenders, Required Revolver
Lenders or Required Term Loan Lenders, as applicable, specifically waive each
item in writing.  Each Loan Notice (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation as LIBOREurocurrency
Rate Loans), each Swing Line Loan Notice, and each L/C Agreement submitted by
Borrower shall be deemed to be a representation and warranty that the conditions
specified in this Section 7.2 have been satisfied on and as of the date of the
applicable Loan or issuance of the applicable L/C.  Notwithstanding anything to
the contrary set forth in this Section 7.2, Lenders will not be obligated to
honor any Loan Notice (including a Loan Notice converting Base Rate Loans to
LIBOREurocurrency Rate Loans or continuing LIBOREurocurrency Rate Loans) or
Swing Line Loan Notice if a Default or Potential Default exists or would result
after giving effect to the proposed funding, conversion, or continuation of such
Loans or issuance of L/Cs.  In the case of a Loan to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Term Loan Lenders (in the case of any Term Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
L/C to be denominated in an Alternative Currency) would make it impracticable
for such Loan to be denominated in the relevant Alternative Currency.

 

SECTION 8         REPRESENTATIONS AND WARRANTIES.  Borrower (and each Guarantor
by execution of a Guaranty) represents and warrants to Administrative Agent and
Lenders as set forth below; provided however, that representations and
warranties of any such Guarantor shall be made solely as to such Guarantor and
its Subsidiaries:

 

8.1          Regulation U.  No Company is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” within the meaning of Regulations U or
X of the Board of Governors of the Federal Reserve System, as amended.  No part
of the proceeds of any Loan will be used, directly or indirectly, for a purpose
which violates any Law, including, without limitation, the provisions of
Regulations U or X (as enacted by the Board of Governors of the Federal Reserve
System, as amended).  Following the application of the proceeds of each Loan,
each L/C Borrowing, or each drawing under each L/C, not more than 25% of the
value of the assets (either of Borrower only or the Companies on a consolidated
basis) subject to the provisions of Section 10.5, Section 10.10, and
Section 10.11 or subject to any restriction contained in any agreement or
instrument between Borrower and any Lender or any Affiliate of any Lender
relating to Debt and within the scope of Section 12.8 will be margin stock.

 

--------------------------------------------------------------------------------


 

8.2          Corporate Existence, Good Standing, Authority, and Compliance. 
Each Company is duly organized, validly existing, and in good standing under the
Laws of the jurisdiction in which it is incorporated or organized as identified
on Schedule 8.2 (or any revised Schedule 8.2 delivered by Borrower to Lenders
evidencing changes permitted by Sections 9.10, 9.11, 10.10, or 10.11).  Except
where failure is not a Material Adverse Event, each Restricted Company (a) is
duly qualified to transact business and is in good standing as a foreign
corporation or other entity in each jurisdiction where the nature and extent of
its business and properties require due qualification and good standing as
identified on Schedule 8.2 (or any such revised Schedule 8.2), and (b) possesses
all requisite authority, permits, licenses, consents, approvals, and power to
(i) own or lease its assets and conduct its business as is now being, or is
contemplated by this Agreement to be, conducted, and (ii) execute, deliver, and
perform its obligations under the Loan Papers to which it is party.

 

8.3          Subsidiaries.  VRI has no Subsidiaries, other than as disclosed on
Schedule 8.2 (or on any revised Schedule 8.2 delivered by Borrower to Lenders
evidencing changes permitted by Sections 9.10, 9.11, 10.10, or 10.11).  All of
the outstanding shares of capital stock (or similar voting interests) of the
Restricted Companies are duly authorized, validly issued, fully paid, and
nonassessable.  All of the outstanding shares of capital stock of the Restricted
Companies other than VRI are owned of record and beneficially as set forth
thereon, free and clear of any Liens, restrictions, claims, or Rights of another
Person, other than Permitted Liens, and are not subject to any warrant, option,
or other acquisition Right of any Person or subject to any transfer restriction,
other than restrictions imposed by securities Laws and general corporate Laws. 
All Unrestricted Subsidiaries meet the requirements of “Unrestricted
Subsidiaries” as set forth in the definition thereof.  All Unrestricted
Subsidiaries that are being re-designated as “Restricted Subsidiaries” on the
Closing Date are in compliance with Section 9.11(b) as of the Closing Date.

 

8.4          Authorization and Contravention.  The execution and delivery by,
and enforcement against, each Restricted Company of each Loan Paper or related
document to which it is a party and the performance by it of its obligations
thereunder (a) are within its organizational power, (b) have been duly
authorized by all necessary action, (c) require no action by or filing with any
Governmental Authority (other than any action or filing that has been taken or
made on or before the Closing Date), (d) do not violate any provision of its
organizational documents, (e) do not violate any provision of Law or any order
of any Governmental Authority applicable to it, other than violations that
individually or collectively are not a Material Adverse Event, (f) do not
violate any Material Agreements to which it is a party, or (g) do not result in
the creation or imposition of any Lien on any asset of any Company.

 

8.5          Binding Effect.  Upon execution and delivery by all parties
thereto, each Loan Paper which is a contract will constitute a legal and binding
obligation of each Restricted Company party thereto, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
Debtor Relief Laws and general principles of equity.

 

8.6          Financial Statements.  The Current Financials were prepared in
accordance with GAAP and, together with the notes thereto, present fairly, in
all material respects, the consolidated financial condition, results of
operations, and cash flows of the Companies as of, and for the portion of the
fiscal year ending on, the date or dates thereof (subject only to normal
year-end adjustments), and show all material indebtedness and other liabilities,
direct, or contingent, of the Companies as of such date or dates, including
liabilities for Taxes, material

 

--------------------------------------------------------------------------------


 

commitments and Debt.  Since the date of the Current Financials, there has been
no event or circumstance, either individually or in the aggregate, that has
resulted in or could reasonably be expected to result in a Material Adverse
Event.

 

8.7          Litigation.  Except as disclosed on Schedule 8.7, (a) no Company
(other than as a creditor or claimant) is subject to, or aware of the threat of,
any Litigation (i) that is reasonably likely to be determined adversely to any
Company and, if so adversely determined, shall result in a Material Adverse
Event, or (ii) that purports to affect or pertain to this Agreement or any other
Loan Paper, or any of the transactions contemplated hereby, (b) no outstanding
or unpaid judgments against any Company exist, and (c) no Company is a party to,
or bound by, any judicial or administrative order, judgment, decree, or consent
decree relating to any past or present practice, omission, activity, or
undertaking which constitutes a Material Adverse Event.

 

8.8          Taxes.  All Tax returns of each Company required to be filed have
been filed (or extensions have been granted) before delinquency, other than
returns for which the failure to file is not a Material Adverse Event or, in any
event, likely to result in a Lien on the assets of the Companies securing any
liability of the Companies (individually or when aggregated with any liability
of the Companies contemplated elsewhere in this Section and in Sections 8.9 and
Section 8.10 herein that is reasonably likely to be secured by Liens) in excess
of the Threshold Amount, and all Taxes shown as due and payable in such returns
have been paid before delinquency, other than Taxes for which the criteria for
Permitted Liens (as specified in clause (j) of the definition of “Permitted
Liens”) have been satisfied, for which nonpayment is not a Material Adverse
Event or, in any event, likely to result in a Lien on the assets of the
Companies securing any liability of the Companies (individually or when
aggregated with any liability of the Companies contemplated elsewhere in this
Section and in Section 8.9 and Section 8.10 herein that reasonably likely to be
secured by Liens) in excess of the Threshold Amount, or which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided.  There is no proposed Tax assessment
against any Company that would, if made, result in a Material Adverse Event or,
in any event, result in a Lien on the assets of such Company or Companies
securing any liability (individually or when aggregated with any liability of
the Companies contemplated elsewhere in this Section and in Section 8.9 and
Section 8.10 herein that is reasonably likely to be secured by Liens) in excess
of the Threshold Amount.

 

8.9          Environmental Matters.  Except as disclosed on Schedule 8.9 and
except for conditions, circumstances, or violations that are not, individually
or in the aggregate, a Material Adverse Event or, in any event, likely to result
in a Lien on the assets of the Companies securing liability of the Companies
(individually or when aggregated with any liability of the Companies
contemplated elsewhere in this Section and in Section 8.8 and Section 8.10
herein that is reasonably likely to be secured by Liens) in excess of the
Threshold Amount, no Company (a) knows of any environmental condition or
circumstance adversely affecting any Company’s properties or operations,
(b) has, to its knowledge, received any written report of any Company’s
violation of any Environmental Law, or (c) knows that any Company is under any
obligation imposed by a Governmental Authority to remedy any violation of any
Environmental Law.  Except as disclosed on Schedule 8.9, each Company believes
that its properties and operations do not violate any Environmental Law, other
than violations that are not, individually or in the aggregate, a Material
Adverse Event or, in any event, likely to result in a Lien on the assets of the
Companies securing liability of the Companies (individually or when aggregated
with any liability of the Companies contemplated elsewhere in this Section and
in Section 8.8 and Section 8.10 herein that

 

--------------------------------------------------------------------------------


 

is reasonably likely to be secured by Liens) in excess of the Threshold Amount. 
No facility of any Company is used for, or to the knowledge of any Company has
been used for, treatment or disposal of any Hazardous Substance or storage of
Hazardous Substances, other than in material compliance with applicable
Environmental Laws.

 

8.10        Employee Plans.  Each Employee Plan is in compliance in all material
respects with, and has been administered in compliance with, the applicable
provisions of ERISA, the Code, and any other applicable law.  No Employee Plan
is subject to the “at-risk” requirements in section 303 of ERISA and section 430
of the Code.  Except where the occurrence or existence, individually or in the
aggregate, is not a Material Adverse Event or, in any event, likely to result in
a Lien on the assets of any Company or the Companies securing liability of any
Company or the Companies (individually or when aggregated with any liability of
the Companies contemplated elsewhere in this Section and in Section 8.8 and
Section 8.9 herein that is reasonably likely to be secured by Liens) in excess
of the Threshold Amount, (a) no Employee Plan or Multiemployer Plan, as
applicable, has any “unpaid minimum required contribution” (as described in
section 4971(c)(4) of the Code), whether or not waived, or any “accumulated
funding deficiency” (as defined in section 302 of ERISA or section 412 of the
Code), (b) no Company nor any ERISA Affiliate has incurred liability under ERISA
to the PBGC in connection with any Employee Plan (other than required insurance
premiums, all of which have been paid), (c) no Company nor any ERISA Affiliate
has withdrawn in whole or in part from participation in a Multiemployer Plan,
(d) no Company nor any ERISA Affiliate, nor any Multiemployer Plan to which any
Company or any ERISA Affiliate contributes to or has contributed to, has
received notice concerning the determination that the Multiemployer Plan is, or
is expected to be, insolvent or in reorganization, within the meaning of Title
IV of ERISA, (e) no Company nor any ERISA Affiliate has engaged in any
“prohibited transaction” (as defined in section 406 of ERISA or section 4975 of
the Code), and (f) no “reportable event” (as defined in section 4043 of ERISA)
has occurred with respect to an Employee Plan, excluding events for which the
notice requirement is waived under applicable PBGC regulations.

 

8.11                        Properties and Liens.

 

(a)           Each Company has good and marketable title in fee simple to, or a
valid leasehold interest in, all material property reflected on the Current
Financials (other than for property that is obsolete or that has been disposed
of in the ordinary course of business or as otherwise permitted by Section 10.10
or Section 10.11).

 

(b)           Except for Permitted Liens, no Lien exists on any property of any
Company (including, without limitation, the Forest Service Permits and the Water
Rights), and the execution, delivery, performance, or observance of the Loan
Papers will not require or result in the creation of any Lien on any Company’s
property.

 

(c)           As of the date hereof, the Forest Service Permits constitute all
of the material licenses, permits, or leases from the U.S. held by the Companies
for use in connection with their respective skiing businesses.

 

(d)           Each of the Water Rights is, to the knowledge of the Companies, in
full force and effect and, to the knowledge of the Companies, there is no
material default or existing condition which with the giving of notice or the
passage of time or both would

 

--------------------------------------------------------------------------------


 

cause a material default under any Water Right that is material to the operation
of the Companies.  Subject to the available supply and to the terms and
conditions of the applicable decrees, the Companies’ Water Rights provide a
dependable, legal and physical snowmaking, irrigation, and domestic water supply
for the operation of the Companies’ businesses.

 

(e)           As of the Closing Date, (i) the Companies own the Critical Assets
set forth on Schedule 8.11, and (ii) each Existing Critical Asset is owned by a
Restricted Subsidiary of Borrower.

 

8.12        Government Regulations.  No Company or Controlling Person is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

8.13        Transactions with Affiliates.  Except as set forth in Schedule 8.13
and except for other transactions which do not, in the aggregate, cost the
Restricted Companies more than $2,000,000 in any fiscal year, no Restricted
Company is a party to any transaction with any Affiliate (other than another
Restricted Company), except upon fair and reasonable terms not materially less
favorable than it could obtain or could become entitled to in an arm’s-length
transaction with a Person that was not its Affiliate.

 

8.14        Debt.  No Company is an obligor on any Debt, other than Permitted
Debt.

 

8.15        Material Agreements.  All Material Agreements to which any
Restricted Company is a party are in full force and effect, and no default or
potential default (a) exists on the part of any Restricted Company thereunder
that is a Material Adverse Event or (b) would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Paper.

 

8.16        Labor Matters.  There are no binding agreements of any type with any
labor union, labor organization, collective bargaining unit or employee group to
which any Company is bound, other than agreements which may be entered into
after the Closing Date which do not constitute a Material Adverse Event.  No
actual or threatened strikes, labor disputes, slow downs, walkouts, or other
concerted interruptions of operations by the employees of any Company that
constitute a Material Adverse Event exist.  Hours worked by and payment made to
employees of the Companies have not been in violation of the Fair Labor
Standards Act, as amended, or any other applicable Law dealing with labor
matters, other than any violations, individually or collectively, that are not a
Material Adverse Event.  All payments due from any Company for employee health
and welfare insurance have been paid or accrued as a liability on its books,
other than any nonpayments that are not, individually or collectively, a
Material Adverse Event.

 

8.17        Solvency.  On the Closing Date, on each Loan Date, and on each date
of an L/C Credit Extension, Borrower, and each Guarantor are, and after giving
effect to the requested Loan, will be, Solvent.

 

8.18        Intellectual Property.  Each Company owns (or otherwise holds rights
to use) all material Intellectual Property, licenses, permits, and trade names
necessary to continue to conduct its businesses as presently conducted by it and
proposed to be conducted by it immediately after the Closing Date.  To its
knowledge, each Company is conducting its business without

 

--------------------------------------------------------------------------------


 

infringement or claim of infringement of any license, patent, copyright, service
mark, trademark, trade name, trade secret, or other intellectual property right
of others, other than any infringements or claims that, if successfully asserted
against or determined adversely to any Company, would not, individually or
collectively, constitute a Material Adverse Event, and to the best of each
Company’s knowledge, no slogan or other advertising device, product, process,
method, substance, or part or other material now employed, or now contemplated
to be employed, by such Company infringes upon any rights held by any other
Person.  To the knowledge of any Company as of the date hereof, no infringement
or claim of infringement by others of any material Intellectual Property,
license, permit, trade name, or other intellectual property of any Company
exists, other than claims which will not result in a Material Adverse Event.

 

8.19        Full Disclosure.  Each material fact or condition relating to the
Loan Papers or the financial condition, business, or property of any Company has
been disclosed to Administrative Agent.  All reports, financial statements,
certificates, and other information furnished by any Company to Administrative
Agent in connection with the Loan Papers on or before the Closing Date was,
taken as a whole, true and accurate in all material respects or based on
reasonable estimates on the date the information is stated or certified.

 

8.20        Insurance.  The properties of the Companies are insured with
financially sound and reputable insurance companies not Affiliates of the
Companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Companies operate.

 

8.21        Compliance with Laws.  Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction, or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Event.

 

8.22        OFAC.   No Company, or, to the knowledge of any Company, any
director, officer, employee, agent or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entity that is
currently the target of any Sanctions, and no Company is located, organized or
resident in a Designated Jurisdiction.

 

8.23        Anti-Corruption Laws.   Each Company is in compliance in all
material respects with Anti-Corruption Laws applicable to such Company, and each
Company has instituted and maintains compliance policies and procedures
applicable to such Company with respect to applicable Anti-Corruption Laws.

 

8.24        Taxpayer Identification Number.   The true and correct U.S. taxpayer
identification number of Borrower and each Restricted Subsidiary is set forth on
Schedule 8.24.

 

8.25        EEA Financial Institution  Neither Borrower nor any Guarantor is an
EEA Financial Institution.

 

--------------------------------------------------------------------------------


 

SECTION 9         AFFIRMATIVE COVENANTS.  So long as Lenders are committed to
fund Loans and the L/C Issuers are committed to issue L/Cs under this Agreement,
and thereafter until the Obligation is paid in full, Borrower covenants and
agrees as follows:

 

9.1          Items to be Furnished.  Borrower shall cause the following to be
furnished to each Lender:

 

(a)           With respect to each fiscal year of the Companies, within 5
Business Days after the date required to be filed with the Securities and
Exchange Commission as part of the Companies’ periodic reporting, Financial
Statements showing the consolidated financial condition and results of
operations of the Companies as of, and for the year ended on, that last day,
accompanied by: (A) the unqualified opinion of a “Registered Public Accounting
Firm” (as such term is specified in the Securities Laws) of
nationally-recognized standing, based on an audit using generally accepted
auditing standards and applicable Securities Laws, that the Financial Statements
were prepared in accordance with GAAP and present fairly, in all material
respects, the consolidated financial condition and results of operations of the
Companies, (B) any management letter prepared by the accounting firm delivered
in connection with its audit, (C) a certificate from the accounting firm to
Administrative Agent indicating that during its audit it obtained no knowledge
of any Default or Potential Default, or if it obtained knowledge, the nature and
period of existence thereof, and (D) a Compliance Certificate with respect to
the Financial Statements.

 

(b)           With respect to each fiscal quarter of the Companies (other than
the last fiscal quarter of each fiscal year), within 5 Business Days after the
date required to be filed with the Securities and Exchange Commission as part of
the Companies periodic reportings, Financial Statements showing the consolidated
financial condition and results of operations of the Companies for such fiscal
quarter and for the period from the beginning of the current fiscal year to the
last day of such fiscal quarter, accompanied by a Compliance Certificate with
respect to the Financial Statements.

 

(c)           Promptly after receipt, a copy of each interim or special audit
report, management letter, and recommendations issued by independent accountants
with respect to any Company or its financial records.

 

(d)           Notice, promptly after any Company knows or has reason to know, of
(i) the existence and status of any Litigation that, if determined adversely to
any Company, would be a Material Adverse Event, (ii) any change in any material
fact or circumstance represented or warranted by any Restricted Company in
connection with any Loan Paper, (iii) the receipt by any Company of notice of
any violation or alleged violation of any Environmental Law or ERISA (which
individually or collectively with other violations or allegations is reasonably
likely to constitute a Material Adverse Event), (iv) a Default or Potential
Default, specifying the nature thereof and what action the Restricted Companies
have taken, are taking, or propose to take, (v) any breach or nonperformance of,
or default under, a Material Agreement of a Restricted Company that is
reasonably likely to result in a Material Adverse Event, (vi) any material
change in accounting policies or financial reporting practices by any Restricted
Company, (vii) the occurrence of any Internal Control Event, or (viii) the
occurrence of any event pursuant to which any “person” or

 

--------------------------------------------------------------------------------


 

“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent, or other fiduciary or administrator of any such plan) is granted or
otherwise obtains or receives the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time, directly or indirectly, 5% or more of the equity securities of VRI
entitled to vote for members of the board of directors or equivalent governing
body of VRI on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right).  Each notice pursuant to Section 9.1(d)(iv) shall describe with
particularity any and all provisions of this Agreement and any other Loan Paper
that have been breached.

 

(e)           Promptly after filing, copies of all material reports or filings
filed by or on behalf of any Company with any securities exchange or the
Securities and Exchange Commission (including, without limitation, copies of
each Form 10-K, Form 10-Q, and Form S-8 filed by, or on behalf of, VRI with the
Securities and Exchange Commission within 15 days after filing).

 

(f)            Documents required to be delivered pursuant to Section 9.1(a) and
(b) and Section 9.1(e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 1, or (ii) on which
such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided, that: (x) Borrower shall deliver paper copies
of such documents to Administrative Agent or any Lender that requests Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by Administrative Agent or such Lender, and (y) Borrower shall
notify Administrative Agent and each Lender (by telecopier or electronic mail)
of the posting of any such documents and provide to Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance Borrower shall be
required to provide paper copies of the Compliance Certificates required by
Section 9.1(a) and (b) to Administrative Agent.  Except for such Compliance
Certificates, Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Borrower with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Borrower hereby acknowledges that (a) Administrative Agent may, but shall not be
obligated to, make available to Lenders and L/C Issuers materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on DebtDomain, IntraLinks,
SyndTrak or another similar electronic system (the “Platform”), and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with

 

--------------------------------------------------------------------------------


 

respect to such Persons’ securities.  Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized
Administrative Agent, Joint Lead Arrangers, the L/C Issuers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 15.15); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Administrative Agent and Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

(g)           Subject to the confidentiality provisions set forth in
Section 15.15, promptly upon reasonable request by Administrative Agent or any
Lender (through Administrative Agent), information (not otherwise required to be
furnished under the Loan Papers) respecting the business affairs, assets, and
liabilities of the Companies (including, but not limited to, seasonal operating
statistics, annual budgets, etc.) and opinions, certifications, and documents in
addition to those mentioned in this Agreement.

 

(h)           With respect to the post-closing items set forth on Schedule 7.1,
if any, deliver, or cause to be delivered, to Administrative Agent, all
agreements, documents, instruments, or other items listed on Schedule 7.1 on or
prior to the date specified for delivery thereof on Schedule 7.1.

 

9.2          Use of Proceeds.  Borrower will use all of the proceeds of
(a) Revolving Loans, L/Cs, and L/C Borrowings for working capital, to make
advances and other investments permitted by Section 10.8, to make acquisitions
permitted under Section 10.11, to make capital expenditures permitted under
Section 10.18, and for other general corporate purposes, and (b) Term Loans to
redeem the 2019 VRI Subordinated Notes and the Vail Bonds and to consummate the
Whistler Acquisition.  No part of the proceeds of any L/C draft or drawing, any
L/C Borrowing, or any Loan will be used, directly or indirectly, for a purpose
that violates any Law, including without limitation, the provisions of
Regulation U.

 

9.3          Books and Records.  Each Company will maintain books, records, and
accounts necessary to prepare financial statements in accordance with GAAP and
in material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over such Company.

 

9.4          Inspections.  Upon reasonable request, and subject to the
confidentiality provisions set forth in Section 15.15, each Company will allow
Administrative Agent (or its Representatives) to inspect any of its properties,
to review reports, files, and other records, and to make and take away copies,
to conduct tests or investigations, and to discuss any of its affairs,
conditions, and finances with its other creditors, directors, officers,
employees, or representatives from time to time, during reasonable business
hours; provided that when a Default exists, Administrative Agent or any Lender
(or any of their respective representatives or independent

 

--------------------------------------------------------------------------------


 

contractors) may do any of the foregoing at the expense of Borrower at any time
during normal business hours and with two (2) Business Days advance notice.  Any
of Lenders (or their Representatives) may accompany Administrative Agent during
such inspections.

 

9.5          Taxes.  Each Restricted Company will promptly pay when due any and
all Taxes, other than Taxes which are being contested in good faith by lawful
proceedings diligently conducted, against which reserve or other provision
required by GAAP has been made; provided, however, that all such Taxes shall, in
any event, be paid prior to any levy for execution in respect of any Lien on any
property of a Restricted Company.

 

9.6          Payment of Obligations.  Each Company will pay (or renew and
extend) all of its obligations at such times and to such extent as may be
necessary to prevent a Material Adverse Event (except for obligations, other
than Funded Debt, which are being contested in good faith by appropriate
proceedings).

 

9.7          Maintenance of Existence, Assets, and Business.

 

(a)           Except as otherwise permitted by Section 10.11, each Company will
(i) maintain its organizational existence and good standing in its state of
organization and its authority to transact business in all other states where
failure to maintain its authority to transact business is a Material Adverse
Event; (ii) maintain all Water Rights, licenses, permits (including, without
limitation, the Forest Service Permits), and franchises necessary for its
business where failure to maintain is a Material Adverse Event; (iii) preserve
or renew all of its Intellectual Property, the non-preservation of which could
reasonably be expected to result in a Material Adverse Event; and (iv) keep all
of its assets that are useful in and necessary to its business in good working
order and condition (ordinary wear and tear excepted) and make all necessary
repairs and replacements.

 

(b)           Subject to dispositions permitted pursuant to Section 10.10
hereof, each Existing Critical Asset owned by any Company shall be owned by
either a Wholly Owned Restricted Subsidiary of Borrower or a Restricted
Subsidiary of Borrower, so long as (i) such Restricted Subsidiary has provided a
Guaranty and Pledge Agreement in accordance with the provisions set forth in
Sections 6.1, 6.2, 9.10, or 9.11 herein, as the case may be, (ii) the stock or
other equity interests in such Restricted Subsidiary owned by a Restricted
Company (other than stock in the Northstar Subsidiaries and Grand Teton Lodge
Company) have been pledged to Administrative Agent, for the benefit of Lenders,
pursuant to a Pledge Agreement, and (iii) such Restricted Subsidiary has
otherwise complied with the terms and provisions set forth in the Loan Papers,
including, without limitation, Section 10.16 herein; provided, that Unrestricted
Subsidiaries may own Additional Critical Assets, so long as on the date an
Unrestricted Subsidiary acquires an Additional Critical Asset, (x) the EBITDA of
all Unrestricted Subsidiaries holding Additional Critical Assets does not exceed
10% of Adjusted EBITDA, on a consolidated basis, for the most-recently-ended
four fiscal quarters, and (y) the aggregate fair market value of such assets and
all other Additional Critical Assets owned by Unrestricted Subsidiaries (in each
case as determined on the applicable acquisition date, without giving subsequent
effect to increases or decreases in value), does not exceed 10% of Total Assets
as of the last day of the most-recently-ended fiscal quarter.

 

--------------------------------------------------------------------------------


 

(c)           No Restricted Company party to a Pledge Agreement will change its
name in any manner (except by registering additional trade names), unless such
Restricted Company shall have given Administrative Agent prior notice thereof. 
Borrower shall promptly notify Administrative Agent of any change in name of any
other Company (except the registering of additional tradenames).

 

9.8          Insurance.  Each Company will maintain with financially sound,
responsible, and reputable insurance companies or associations (or, as to
workers’ compensation or similar insurance, with an insurance fund or by
self-insurance authorized by the jurisdictions in which it operates) insurance
concerning its properties and businesses against casualties and contingencies
and of types and in amounts (and with co-insurance and deductibles) as is
customary in the case of similar businesses.  At Administrative Agent’s request,
each Company will deliver to Administrative Agent certificates of insurance for
each policy of insurance and evidence of payment of all premiums.

 

9.9          Environmental Laws.  Each Company will (a) conduct its business so
as to comply in all material respects with all applicable Environmental Laws and
shall promptly take required corrective action to remedy any non-compliance with
any Environmental Law, except where failure to comply or take action would not
be a Material Adverse Event, and (b) establish and maintain a management system
designed to ensure compliance with applicable Environmental Laws and minimize
material financial and other risks to each Company arising under applicable
Environmental Laws or as the result of environmentally related injuries to
Persons or property, except where failure to comply would not be a Material
Adverse Event.  Borrower shall deliver reasonable evidence of compliance with
the foregoing covenant to Administrative Agent within 30 days after any written
request from Required Lenders, which request shall be made only if Required
Lenders reasonably believe that a failure to comply with the foregoing covenant
would be a Material Adverse Event.

 

9.10        Subsidiaries.  The Companies may create or acquire additional
Subsidiaries (including Unrestricted Subsidiaries); provided that (a) each
Person organized under the Laws of the United States (or any state thereof) that
becomes a Restricted Subsidiary after the Closing Date (whether as a result of
an acquisition permitted under Section 10.11, creation, the failure of such
Subsidiary to meet the requirements of an “Unrestricted Subsidiary” as set forth
in the definition thereof, or otherwise) shall execute and deliver to
Administrative Agent a Guaranty within 30 days after becoming a Restricted
Subsidiary, (b) except as otherwise provided in Section 6.2, each Restricted
Company organized under the Laws of the United States (or any state thereof)
that becomes the holder of the capital stock or equity interest of each Person
that becomes a Restricted Subsidiary after the Closing Date (whether as a result
of an acquisition permitted under Section 10.11, creation, the failure of such
Subsidiary to meet the requirements of an “Unrestricted Subsidiary” as set forth
in the definition thereof, or otherwise) shall execute and deliver to
Administrative Agent a Pledge Agreement, together with any related Security
Documents reasonably required by Administrative Agent, pledging such capital
stock or equity interests required to be pledged by it under this Agreement
within 30 days after such Person becomes a Subsidiary, (c) Borrower shall
deliver to Administrative Agent a revised Schedule 8.2 reflecting such new
Subsidiary within 30 days after it becomes a Subsidiary, and (d) no Default or
Potential Default exists or arises after giving pro forma effect to the
creation, acquisition, or addition of such Subsidiary; provided, that for
purposes of determining compliance, (x) Debt of each Subsidiary created or
acquired shall be deemed to have been incurred on the date of such acquisition
or

 

--------------------------------------------------------------------------------


 

creation, and (y) Adjusted EBITDA for the most-recently-ended four fiscal
quarters shall include on a pro forma basis for such period the EBITDA of each
Restricted Subsidiary created or acquired.

 

9.11        Designation and Re-designation of Subsidiaries.

 

(a)           Borrower may designate any Subsidiary as an Unrestricted
Subsidiary and may re-designate any Restricted Subsidiary as an Unrestricted
Subsidiary; provided, that (i) Borrower shall deliver to Administrative Agent a
revised Schedule 8.2 reflecting the designation of such Subsidiary as an
Unrestricted Subsidiary or the re-designation of such Restricted Subsidiary as
an Unrestricted Subsidiary within 30 days after it becomes an Unrestricted
Subsidiary, (ii) such Subsidiary otherwise meets (or would meet concurrently
with the effectiveness of such re-designation) the requirements of an
“Unrestricted Subsidiary” as set forth in the definition thereof, and (iii) no
Default or Potential Default exists or will arise after giving pro forma effect
to such designation or re-designation; provided, that for purposes of
determining compliance (x) with Section 10.8 hereof, all outstanding loans,
advances, and investments in such designated or re-designated Subsidiary shall
be deemed to have been made on (and shall be valued as of) the date of such
designation or re-designation, as applicable, and (y) Adjusted EBITDA for the
most-recently-ended four fiscal quarters shall exclude on a pro forma basis for
such period the EBITDA of such designated or re-designated Subsidiary.  Subject
to Section 15.9(g), Administrative Agent shall execute documentation reasonably
required to release any Restricted Subsidiary which is re-designated by Borrower
as an Unrestricted Subsidiary from its Guaranty.

 

(b)           Borrower may re-designate any Unrestricted Subsidiary as a
Restricted Subsidiary; provided, that (i) such Subsidiary shall have complied
with Section 9.10 hereof, (ii) Borrower shall deliver to Administrative Agent a
revised Schedule 8.2 reflecting the re-designation of such Unrestricted
Subsidiary as a Restricted Subsidiary within 30 days after it becomes a
Restricted Subsidiary, (iii) after giving effect to such re-designation, such
Subsidiary is in compliance with Section 10.16, and (iv) no Default or Potential
Default exists or will arise after giving pro forma effect to such
re-designation; provided, that for purposes of determining compliance, (x) all
existing Debt of, and loans, advances, or investments made by, such
re-designated Subsidiary shall be deemed to have been incurred on the date of
such re-designation, and (y) Adjusted EBITDA for the most-recently-ended four
fiscal quarters shall include on a pro forma basis for such period the EBITDA of
such re-designated Subsidiary.

 

9.12        Keepwell Requirements.

 

Each Qualified ECP Guarantor, jointly and severally, absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Guarantor to honor all of its obligations
under this Agreement or any other Loan Paper in respect of Swap Obligations
(provided, that each Qualified ECP Guarantor shall only be liable under this
Section 9.12 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.12, or otherwise
under this Agreement or any other Loan Paper, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under

 

--------------------------------------------------------------------------------


 

this Section shall remain in full force and effect until the full and final
payment of the Obligations (other than contingent Obligations for which no claim
has been made), termination of the Commitments of all Lenders and L/C Issuers,
and termination of all L/Cs (or cash collateralization thereof as acceptable to
the applicable L/C Issuer). Each Qualified ECP Guarantor intends that this
Section 9.12 constitute, and this Section 9.12 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

9.13        Anti-Corruption Laws.

 

Each Company will comply in all material respects with Anti-Corruption Laws
applicable to such Company, and each Company will maintain compliance policies
and procedures applicable to such Company with respect to applicable
Anti-Corruption Laws.

 

SECTION 10       NEGATIVE COVENANTS.  So long as Lenders are committed to fund
Loans and the L/C Issuers are committed to issue L/Cs under this Agreement, and
thereafter until the Obligation is paid in full, Borrower covenants and agrees
as follows:

 

10.1        Taxes.  No Company shall use any portion of the proceeds of any Loan
to pay the wages of employees, unless a timely payment to or deposit with the
U.S. of all amounts of Tax required to be deducted and withheld with respect to
such wages is also made.

 

10.2        Payment of Obligations.  No Company shall voluntarily prepay
principal of, or interest on, or tender for, repurchase, redeem, repay, defease,
or discharge, Subordinated Debt or High-Yield Debt;  provided, that Borrower or
VRI may:

 

(a)           tender for, repurchase (including, without limitation, in open
market transactions or private negotiated transactions), redeem, defease, or
discharge Subordinated Debt or High-Yield Debt, so long as (i) on and as of the
date of each such redemption, no Default or Potential Default then exists or
arises, and (ii) Borrower has delivered to Administrative Agent a certificate
reflecting Availability and Unrestricted Cash in an aggregate amount of at least
$150,000,000 immediately after giving effect to such tender, repurchase,
redemption, defeasance or discharge; and

 

(b)           repay Subordinated Debt or High-Yield Debt (i) with the proceeds
of a Term Loan or an Incremental Term Loan, or (ii) in connection with the
concurrent issuance of (A) Subordinated Debt, so long as (1) on and as of the
date of such refinancing, no Default or Potential Default then exists or arises,
(2) the Subordinated Debt issued in connection with such refinancing
(“Replacement Subordinated Debt”) satisfies the requirements for permitted
Subordinated Debt as set forth in the Loan Papers, including, without
limitation, the requirements imposed by the definition of “Subordinated Debt” in
Section 1.1 and by Section 10.16, and (3) such Replacement Subordinated Debt has
a final maturity date later than the final maturity date of the Debt so
refinanced, or (B) High-Yield Debt, so long as on and as of the date of such
refinancing, no Default or Potential Default then exists or arises and such High
Yield Debt has a final maturity date later than the final maturity date of the
Debt so refinanced.

 

--------------------------------------------------------------------------------


 

10.3        Employee Plans.  Except where, individually or in the aggregate, a
Material Adverse Event would not result or a Lien on the assets of any Company
or the Companies securing liability of any Company or the Companies
(individually or when aggregated with any liability of the Companies
contemplated elsewhere in this Section and in Section 8.8 and Section 8.9 herein
that is reasonably likely to be secured by Liens) in excess of the Threshold
Amount is likely to result, no Company or any ERISA Affiliate shall permit any
of the events or circumstances described in Section 8.10 to exist or occur.

 

10.4        Debt.  No Company shall create, incur or suffer to exist any Debt,
other than Permitted Debt.

 

10.5        Liens.  No Company shall create, incur, or suffer or permit to be
created or incurred or to exist any Lien upon any of its assets, other than
Permitted Liens.

 

10.6        Transactions with Affiliates.  Except for transactions which do not,
in the aggregate, cost the Restricted Companies more than $2,000,000 in any
fiscal year, no Restricted Company shall enter into or suffer to exist any
transaction with any Affiliate (other than another Restricted Company), or
guaranty, obtain any letter of credit or similar instrument in support of, or
create, incur, or suffer to exist any Lien upon any of its assets as security
for, any Debt or other obligation of any Affiliate (other than Debts or other
obligations of another Restricted Company) unless (a) such transaction is an
advance or equity contribution to an Unrestricted Subsidiary permitted by
Sections 10.8(j) or 10.8(l) or to a Person (other than a Company) in which a
Restricted Company has made an investment permitted by Section 10.8(m), (b) such
transaction is described in Section 10.9 or on Schedule 8.13, (c) such
transaction is an investment in employee residences permitted by
Section 10.8(n)(iii), or (d) such transaction is upon fair and reasonable terms
not materially less favorable than it could obtain or could become entitled to
in an arm’s-length transaction with a Person that was not its Affiliate;
provided, that any Restricted Company may enter into Permitted Recourse
Obligations or guarantees or other credit support permitted by clause (h)(ii) of
the definition of “Permitted Debt” in support of obligations of Unrestricted
Subsidiaries, so long as no Default or Potential Default then exists or arises.

 

10.7        Compliance with Laws and Documents.  No Company shall (a) violate
the provisions of any Laws or rulings of any Governmental Authority applicable
to it or of any Material Agreement to which it is a party if that violation
alone, or when aggregated with all other violations, would be a Material Adverse
Event, (b) violate the provisions of its organizational documents if such
violation would cause a Material Adverse Event, or (c) repeal, replace, or amend
any provision of its organizational documents if that action would be a Material
Adverse Event.

 

10.8        Loans, Advances and Investments.  No Restricted Company shall make
or suffer to exist any loan, advance, extension of credit or capital
contribution to, make any investment in, purchase or commit to purchase any
stock or other securities or evidences of Debt of, or interests in, any other
Person, or permit to exist Permitted Recourse Obligations constituting Debt,
other than:

 

(a)           expense accounts for and other loans or advances to its directors,
officers, and employees in the ordinary course of business in accordance with
applicable Law;

 

--------------------------------------------------------------------------------


 

(b)           marketable obligations issued or unconditionally guaranteed by the
U.S. or issued by any of its agencies and backed by the full faith and credit of
the U.S., in each case maturing within one year from the date of acquisition;

 

(c)           short-term investment grade domestic and eurodollar certificates
of deposit or time deposits that are fully insured by the Federal Deposit
Insurance Corporation or are issued by commercial banks organized under the Laws
of the U.S. or any of its states having combined capital, surplus, and undivided
profits of not less than $100,000,000 (as shown on its most recently published
statement of condition);

 

(d)           commercial paper and similar obligations rated “P-1” by Moody’s or
“A-1” by S&P;

 

(e)           readily marketable Tax-free municipal bonds of a domestic issuer
rated “A-2” or better by Moody’s or “A” or better by S&P, and maturing within
one year from the date of issuance;

 

(f)            mutual funds or money market accounts investing primarily in
items described in clauses (b) through (e) above;

 

(g)           demand deposit accounts maintained in the ordinary course of
business;

 

(h)           current trade and customer accounts receivable that are for goods
furnished or services rendered in the ordinary course of business and that are
payable in accordance with customary trade terms;

 

(i)            Financial Hedges existing on the date hereof which have
previously been approved by Administrative Agent and other Financial Hedges
entered into after the date hereof under terms reasonably acceptable to
Administrative Agent;

 

(j)            loans, advances, and investments of the Restricted Companies
existing on the Closing Date (i) in the Existing Housing Districts, Existing
Metro Districts, and Keystone/IntraWest LLC, which investments are identified on
part (a) of Schedule 10.8, and (ii) in Persons other than Restricted Companies,
Existing Housing Districts, Existing Metro Districts, and Keystone IntraWest
LLC, which loans and investments are identified on part (b) of Schedule 10.8;

 

(k)           additional loans, advances, and investments in Restricted
Companies, including, without limitation, investments in Persons that become
Restricted Subsidiaries upon transactions consummated in compliance with
Section 10.11 herein;

 

(l)            loans, advances, and investments in Similar Businesses
(including, without limitation, any loans, advances, and investments made in any
Unrestricted Subsidiaries in a Similar Business and the amount of any Permitted
Recourse Obligations constituting Debt and other credit support and contingent
obligations with respect to Debt of such Unrestricted Subsidiaries), so long as
(i) no Default or Potential Default exists or arises, and (ii) the aggregate
amount of all loans, advances, and investments made pursuant to this clause
(l) (determined with respect to each such loan and advance based on the value

 

--------------------------------------------------------------------------------


 

thereof on the date of determination, determined with respect to each such
investment based on the value thereof on the date made, and determined with
respect to each such Permitted Recourse Obligation constituting Debt and other
credit support and contingent obligation based on the maximum potential
financial exposure therefrom on the date of determination) does not exceed the
Investment Limit (Similar Businesses);

 

(m)          loans, advances, and investments in joint ventures in which a
Restricted Company has an Equity Interest (including, without limitation, credit
support and contingent obligations with respect to Debt of such joint ventures),
so long as (i) no Default or Potential Default exists or arises, and (ii) the
aggregate amount of all loans, advances, and investments made pursuant to this
clause (m) (determined with respect to each such loan and advance based on the
value thereof on the date of determination, determined with respect to each such
investment based on the value thereof on the date made, and determined with
respect to each such credit support and contingent obligation based on the
maximum potential financial exposure therefrom on the date of determination)
does not exceed the Investment Limit (Joint Ventures);

 

(n)           the following investments:

 

(i)            a capital contribution, in an amount not to exceed $650,000, in
Boulder/Beaver LLC;

 

(ii)           workers compensation reserve account, established pursuant to a
self-insurance permit from the Department of Labor or comparable agency in any
state in which the Companies’ businesses are located, invested exclusively in
items described in clauses (b) through (f) above; and

 

(iii)          loans and contributions to employees for investments in employee
residences as part of such employees’ compensation packages not to exceed
$10,000,000 in the aggregate;

 

(o)           so long as no Default or Potential Default exists or arises,
investments set forth on part (c) of Schedule 10.8, which investments are made
(i) as a result of the exercise of put options by the owners thereof, and
(ii) in accordance with the agreements set forth on part (c) of Schedule 10.8 as
in effect on the Closing Date;

 

(p)           short-term repurchase agreements with major banks and authorized
dealers, fully collateralized to at least 100% of market value by marketable
obligations issued or unconditionally guaranteed by the U.S. or issued by any of
its agencies and backed by the full faith and credit of the U.S.;

 

(q)           short-term variable rate demand notes that invest in tax-free
municipal bonds of domestic issuers rated “A-2” or better by Moody’s or “A” or
better by S&P that are supported by irrevocable letters of credit issued by
commercial banks organized under the laws of the U.S. or any of its states
having combined capital, surplus, and undivided profits of not less than
$100,000,000;

 

--------------------------------------------------------------------------------


 

(r)            so long as no Default or Potential Default exists or arises,
loans to Persons in which a Restricted Company does not have an Equity Interest,
so long as the aggregate amount of all loans made pursuant to this clause
(r) (determined with respect to each such loan based on the value thereof on the
date of determination) does not exceed $15,000,000;

 

(s)            Permitted Recourse Obligations not constituting Debt; provided,
that, for the avoidance of doubt, if an event or circumstance occurs that
triggers a direct payment liability or reimbursement obligation (as opposed to a
contingent or performance obligation) of any Restricted Company to a lender or
other party to whom such Permitted Recourse Obligation is owed, then such
Permitted Recourse Obligation will no longer be permitted pursuant to this
clause (s); and

 

(t)            loans, advances, and investments in Similar Businesses
(including, without limitation, any loans, advances, and investments made in any
Unrestricted Subsidiaries in a Similar Business and the amount of any Permitted
Recourse Obligations constituting Debt and other credit support and contingent
obligations with respect to Debt of such Unrestricted Subsidiaries) or joint
ventures in which a Restricted Company has an Equity Interest (including,
without limitation, credit support and contingent obligations with respect to
Debt of such joint ventures), so long as (i) no Default or Potential Default
exists or arises, (ii) Borrower has delivered to Administrative Agent a
certificate reflecting Availability and Unrestricted Cash in an aggregate amount
of at least $150,000,000 immediately after giving effect to such loan, advance,
or investment, and (iii) the Total Leverage Ratio is less than 3.75 to
1.00.1.00;

 

(q)           loans, advances, investments in the Whistler Acquisition
Subsidiaries required to consummate the Whistler Acquisition;

 

(q)           loans, advances, and investments in Unrestricted Subsidiaries as
contemplated by the Whistler Acquisition Agreement, in an equivalent amount to
any Distributions made by the Borrower and permitted pursuant to Section 10.9,
in order to enable an equivalent Distribution to be made to the holders of the
Equity Interests of Exchangeco or any successor entity thereto.

 

10.9        Distributions.  Except as set forth on Schedule 10.9, no Company
shall make any Distribution, except as follows:

 

(a)           VRI may make payments of approximately $100,000 accruing to
certain option holders;

 

(b)           any Company may make Distributions to a Restricted Company and any
Unrestricted Subsidiary may make Distributions ratably to the holders of its
Equity Interests or otherwise in accordance with the organizational documents of
such Unrestricted Subsidiary;

 

(c)           if VRI issues any Subordinated Debt which is subsequently
converted to preferred stock, VRI may, if no Default or Potential Default exists
(or would result therefrom), pay dividends on such stock at an annual rate which
is less than or equal to the annual rate of interest payable on such
Subordinated Debt prior to its conversion, so long as

 

--------------------------------------------------------------------------------


 

the terms on such preferred stock are no more favorable to the holders of the
preferred stock than the terms afforded to the holders of the Subordinated Debt
set forth in the indenture and other documents evidencing or executed in
connection with such Subordinated Debt;

 

(d)           VRI may make additional Distributions as follows:

 

(i)            if (A) no Default or Potential Default exists or arises,
(B) Borrower has delivered to Administrative Agent a certificate reflecting
Availability and Unrestricted Cash in an aggregate amount of at least
$150,000,000 immediately after giving effect to such Distribution, and (C) the
Total Leverage Ratio equals or exceeds 3.75 to 1.00, then VRI may make
Distributions in an amount, when aggregated with all other Distributions by VRI
from and after the Closing Date (including, without limitation, all
Distributions pursuant to this clause (d)(i), but excluding all Distributions
pursuant to clauses (d)(ii), (d)(iii) and (e) through (h) below), not to exceed
the sum of (v) $200,000,000, plus (w) 50% of Consolidated Net Income from and
after February 1, 2014 (determined as of the last day of the most-recently-ended
fiscal quarter of the Restricted Companies), minus (x) if Consolidated Net
Income from and after February 1, 2014 (determined as of the last day of the
most-recently-ended fiscal quarter of the Restricted Companies) is a deficit,
100% of such deficit, plus (y) 100% of the Restricted Companies’ net cash
proceeds from the issuance of Equity Interests by any Restricted Company from
and after the Closing Date, minus (z) the sum of repayments of Subordinated Debt
or High-Yield Debt pursuant to Section 10.2(a) (other than any such repayment in
connection with a refinancing of Subordinated Debt or High-Yield Debt permitted
under this Agreement);

 

(ii)           if (A) no Default or Potential Default exists or arises,
(B) Borrower has delivered to Administrative Agent a certificate reflecting
Availability and Unrestricted Cash in an aggregate amount of at least
$75,000,000 immediately after giving effect to such Distribution, and (C) the
Total Leverage Ratio is less than 3.75 to 1.00, then VRI may make Distributions
in an unlimited amount; and

 

(iii)          if no Default or Potential Default exists or arises, then VRI may
pay dividends in an amount not to exceed $40,000,000 in any fiscal quarter;

 

(e)           if no Default or Potential Default exists or arises, VRI may make
Distributions on Equity Interests (other than Disqualified Equity Interests)
payable solely in the form of common stock or other common equity interests of
VRI; provided, that VRI may make Distributions on Disqualified Equity Interests
in the form of additional Disqualified Equity Interests of the same type;

 

(f)            if no Default or Potential Default exists or arises, the
Companies may make Distributions to their respective employees, officers, or
directors in an aggregate amount not exceeding $2,000,000 in any twelve (12)
month period;

 

--------------------------------------------------------------------------------


 

(g)           so long as no Default or Potential Default exists or arises, the
redemption, repurchase, or other acquisition of Equity Interests of VRI in
exchange for, or out of the net cash proceeds of the substantially concurrent
sale (other than to a Subsidiary of VRI) of, Equity Interests of VRI (except for
any such redemption, repurchase, or acquisition effected through the concurrent
issuance of Disqualified Equity Interests of the same type); and

 

(h)           so long as no Default or Potential Default exists or arises, any
Restricted Company may make Distributions of net cash proceeds from Designated
Condominium Sales.

 

10.10      Sale of Assets.  No Restricted Company may sell, assign, lease,
transfer, or otherwise dispose of Critical Assets in an aggregate amount (taking
into account all dispositions after the Closing Date) in excess of 10% of Total
Assets (measured prior to giving effect to such sale, assignment, lease transfer
or disposal), if the ratio described in Section 11.1 would, on a pro forma basis
(taking the disposition into account), increase as a result of such disposition.

 

10.11      Acquisitions, Mergers, and Dissolutions.

 

(a)           A Restricted Company may not acquire all or any substantial
portion of the capital stock (or other equity or voting interests) of any other
Person, acquire all or any substantial portion of the assets of any other
Person, merge or consolidate with any other Person, or liquidate, wind up or
dissolve (or suffer any liquidation or dissolution), except as follows:

 

(i)            any Restricted Subsidiary may acquire all or any substantial
portion of the capital stock (or other equity or voting interests) issued by any
other Restricted Subsidiary, acquire all or any substantial portion of the
assets of any other Restricted Subsidiary, and merge or consolidate with any
other Restricted Subsidiary (and, in the case of such merger or consolidation
or, in the case of the conveyance or distribution of such assets, the
non-surviving or selling entity, as the case may be, may be liquidated, wound up
or dissolved), so long as:

 

(A)          with respect to a merger or consolidation, (1) if Borrower is a
party to such merger or consolidation, then Borrower is the surviving entity,
(2) if Borrower is not a party to such merger or consolidation, then (I) a
Restricted Subsidiary is the surviving entity, and (II) if the surviving entity
will own Critical Assets, then a Restricted Subsidiary of Borrower is the
surviving entity, and (3) the surviving entity delivers Guaranties and Security
Documents to the extent required under Section 9.10; and

 

(B)          to the extent Critical Assets are acquired by a Restricted
Subsidiary in connection with the foregoing transactions, such Restricted
Subsidiary must be in compliance with Section 9.7(b) after giving effect
thereto; and

 

(ii)           any Restricted Subsidiary may acquire all or any substantial
portion of the capital stock (or other equity or voting interests) issued by any

 

--------------------------------------------------------------------------------


 

Person (other than a Restricted Company), acquire all or any substantial portion
of the assets of any Person (other than a Restricted Company), or merge or
consolidate with any other Person (other than a Restricted Company) (and, in the
case of such merger or consolidation, the non-surviving entity may be
liquidated, wound up or dissolved), so long as:

 

(A)          with respect to a merger or consolidation, (1) if Borrower is a
party to such merger or consolidation, then Borrower is the surviving entity,
(2) if Borrower is not a party to such merger or consolidation, then (I) a
Restricted Subsidiary is the surviving entity, and (II) if the surviving entity
will own Critical Assets, then a Restricted Subsidiary of Borrower is the
surviving entity, and (3) the surviving entity delivers Guaranties and Security
Documents to the extent required under Section 9.10;

 

(B)          to the extent Critical Assets are acquired by a Restricted Company
in connection with the foregoing transactions, such Restricted Company must be
in compliance with Section 9.7(b) after giving effect thereto;

 

(C)          Borrower certifies in writing to Administrative Agent as follows
(with such calculations and other supporting evidence attached thereto as
Administrative Agent shall request):

 

(1)           the ratio of Net Funded Debt on the closing date of the
transaction to Adjusted EBITDA for the most-recently-ended four fiscal quarters,
after giving pro forma effect to the transaction, is less than or equal to 5.00
to 1.00,

 

(2)           such other Person is engaged in a business in which a Restricted
Company would be permitted to engage under Section 10.14,

 

(3)           as of the closing of any such transaction, the transaction has
been approved and recommended by the board of directors of the Person to be
acquired or from which such business is to be acquired,

 

(4)           as of the closing of any transaction, after giving effect to such
acquisition or merger, the acquiring party is Solvent and the Companies, on a
consolidated basis, are Solvent, and

 

(5)           as of the closing of any transaction, no Default or Potential
Default exists or shall occur as a result of, and after giving effect to, such
transaction, and

 

(D)          in respect of any such transaction for which the sum of the
Purchase Price exceeds $50,000,000, Borrower delivers to Administrative Agent
(1) at least 15 days prior to the closing date of the transaction, a

 

--------------------------------------------------------------------------------


 

written description of the transaction, including the funding sources, the
Purchase Price, calculations demonstrating pro forma compliance with the terms
and conditions of the Loan Papers after giving effect to the transaction
(including compliance with the Companies’ applicable financial covenants), and
estimates of any actual and identifiable cost synergies, and a draft of the
applicable purchase agreement or merger agreement (provided, however, that if a
draft of the applicable purchase agreement or merger agreement is not available
at least 15 days prior to the closing date of the transaction, then such draft
may be delivered as soon as available, but in any event no later than 5 days
prior to the closing date of the transaction), and (2) on or prior to the
closing date of the transaction, a copy of the executed purchase agreement or
executed merger agreement relating to the transaction (and, to the extent
available, all schedules and exhibits thereto).

 

(iii)          VRI, VHI and the Whistler Acquisition Subsidiaries may consummate
the Whistler Acquisition.

 

(b)           Any Company (other than VRI or Borrower) that does not own any
assets may be dissolved provided that Borrower gives Administrative Agent prior
written notice of such dissolution.

 

10.12      Assignment.  No Company shall assign or transfer any of its Rights or
cause to be delegated its duties or obligations under any of the Loan Papers.

 

10.13      Fiscal Year and Accounting Methods.  No Company shall change its
method of accounting (other than immaterial changes in methods or as required by
GAAP), nor, without first obtaining Administrative Agent’s written consent,
change its fiscal year.  In the event that any Company changes its fiscal year,
to the extent requested by Administrative Agent or Required Lenders, Borrower,
Administrative Agent, Required Lenders, and Guarantors agree to negotiate such
amendments to this Agreement and other Loan Papers as necessary to effect the
change of its fiscal year.

 

10.14      New Businesses.  No Restricted Company shall engage in any business,
except the businesses in which they are engaged on the Closing Date and any
other Similar Business; provided, however, that the foregoing shall not be
construed to prohibit the cessation by any Company of its business activities or
the sale or transfer of the business or assets of such Company to the extent not
otherwise prohibited by this Agreement.

 

10.15      Government Regulations.  No Company shall conduct its business in a
way that it becomes regulated under the Investment Company Act of 1940, as
amended.

 

10.16      Burdensome Agreements.  No Company shall enter into, incur, or permit
to exist any agreement or other arrangement (other than this Agreement or any
other Loan Paper) that prohibits, restricts, or imposes any condition upon
(a) the ability of any Restricted Company to create, incur, or permit to exist
any Lien upon any of its property or assets securing Debt, or (b) the ability of
any Restricted Company to pay dividends or other Distributions with respect to
any shares of its capital stock to Borrower or any Guarantor, to otherwise
transfer property or assets to

 

--------------------------------------------------------------------------------


 

Borrower or any Guarantor, to make or repay loans or advances to Borrower or any
other Guarantor, or to guarantee the Debt of Borrower; provided, that (x) 
clauses (a) and (b) above shall not apply to (A) restrictions and conditions
(1) imposed by Law, the Loan Papers, or any documentation for Debt constituting
“Permitted Debt” under clauses (d), (l), (n) (solely with respect to Debt
existing at the time of such acquisition, except to the extent entered into in
connection therewith or in contemplation thereof), or (q) of the definition
thereof, so long as such restrictions do not prevent, impede, or impair (I) the
creation of Liens and Guaranties in favor of Lenders under the Loan Papers or
(II) the satisfaction of the obligations of Borrower and Guarantors under the
Loan Papers, (2) contained in agreements relating to the sale of a Subsidiary or
other asset, so long as the sale of such Subsidiary or other asset is permitted
pursuant to this Agreement, and (3) contained in agreements set forth on
Schedule 10.16, (B) the Northstar Leases, and (C) the Canyons-Park City Lease as
in effect on the Closing Date, and (y) clause (a) above shall not apply to
customary provisions in leases and other agreements restricting the assignment
thereof or the granting of Liens on leased or licensed property.

 

10.17      Use of Proceeds.  Borrower shall not, and Borrower shall not permit
any other Restricted Company to, use any part of the proceeds of any Loan,
directly or indirectly, for a purpose which violates any Law, including, without
limitation, the provisions of Regulations U or X (as enacted by the Board of
Governors of the Federal Reserve System, as amended).

 

10.18      Capital Improvements.  The Restricted Companies may not make or
become legally obligated to make any expenditure in respect of the purchase or
other acquisition of any fixed or capital asset (excluding (a) normal
replacements and maintenance which are properly charged to current operations,
(b) such expenditures relating to real estate held for resale, and (c) for the
avoidance of doubt, such expenditures which are included as part of an
acquisition of all or any substantial portion of the capital stock (or other
equity or voting interests) of any other Person or all or any substantial
portion of the assets of any other Person, in each case as permitted by, and
made in accordance with, Section 10.11(b) (including the transactions
contemplated by the Canyons-Park City Lease)), except for capital expenditures
in the ordinary course of business not exceeding, in the aggregate for the
Restricted Companies during any fiscal year, an amount equal to 15% of Total
Assets (the “Capital Expenditures Basket”); provided, that, on any date of
determination in any fiscal year, any unused portion of the Capital Expenditures
Basket for the prior fiscal year can be used for capital expenditures during the
current fiscal year after the Capital Expenditures Basket for the current fiscal
year has been used in its entirety.

 

10.19      Subsidiaries.  (a) VRI shall have no direct Subsidiaries other than
Borrower and Gillett, (b) Gillett shall have no Subsidiaries, and VRI shall not
permit Gillett to have any Subsidiaries, and (c) Gillett shall not own any
Critical Assets, and VRI shall not permit Gillett to own any Critical Assets.

 

10.20      Sanctions.  Borrower shall not, and Borrower shall not permit any
other Restricted Company to, directly or indirectly, use the proceeds of any
Loan (a) to fund any activities of or business with any individual or entity
that, at the time of such funding, is a Sanctioned Person or is in any
Designated Jurisdiction, (b) in any other manner that will result in a violation
by Borrower, any Restricted Company or any individual or entity participating in
the transaction, whether as Lender, Joint Lead Arranger, Administrative Agent,
L/C Issuer, Swing Line Lender, or otherwise, of Sanctions, or (c) for any
purpose which would breach any Anti-Corruption Law.

 

--------------------------------------------------------------------------------


 

SECTION 11       FINANCIAL COVENANTS.  So long as Lenders are committed to fund
Loans and the L/C Issuers are committed to issue L/Cs under this Agreement, and
thereafter until the Obligation is paid and performed in full (except for
provisions under the Loan Papers expressly intended to survive payment of the
Obligation and termination of the Loan Papers), Borrower covenants and agrees to
comply with each of the following ratios.  Borrower shall calculate each such
ratio after giving effect to the provisions of Section 1.3 hereof.

 

11.1        Maximum Leverage Ratios.  As calculated as of the last day of each
fiscal quarter of the Restricted Companies, the Restricted Companies shall not
permit the ratio of (a) the unpaid principal amount of Net Funded Debt existing
as of such last day to (b) Adjusted EBITDA for the four fiscal quarters ending
on such last day to exceed 5.00 to 1.00.

 

11.2        Interest Coverage Ratio.  As calculated as of the last day of each
fiscal quarter of the Restricted Companies, the Restricted Companies shall not
permit the ratio of (a) Adjusted EBITDA for the four fiscal quarters ending on
such last day to (b) interest on Funded Debt (excluding amortization of deferred
financing costs and original issue discounts and provided that, with respect to
any Capital Lease permitted under this Agreement, interest attributable thereto
shall be limited to that portion of the lease payments that is characterized as
an interest expense under GAAP and paid in cash during the applicable period) in
such four fiscal quarters to be less than 2.00 to 1.00.

 

SECTION 12                     DEFAULT.  The term “Default” means the occurrence
of any one or more of the following events:

 

12.1        Payment of Obligation.  The failure or refusal of any Company to pay
(a) any principal payment contemplated by Sections 3.2(b) and 3.2(c) of this
Agreement after such payment becomes due and payable hereunder, (b) any
principal payment (other than those contemplated by Sections 3.2(b) and 3.2(c))
or interest payment contemplated to be made hereunder within 3 Business Days
after demand therefor by Administrative Agent, (c) any amount contemplated to be
paid hereunder in respect of fees, costs, expenses, or indemnities within 10
Business Days after demand therefor by Administrative Agent and (d) any amount
in respect of its reimbursement obligations in connection with any drawing under
an L/C (including, without limitation, any L/C Borrowing) within 3 Business Days
after demand therefor by Administrative Agent.

 

12.2        Covenants.  The failure or refusal of any Company to punctually and
properly perform, observe, and comply with:

 

(a)           Any covenant, agreement, or condition applicable to it contained
in Sections 9.2, 10 (other than Sections 10.1, 10.3, 10.6, and 10.7), or 11; or

 

(b)           Any other covenant, agreement, or condition applicable to it
contained in any Loan Paper (other than the covenants to pay the Obligation and
the covenants in clause (a) preceding), and such failure or refusal continues
for 30 days.

 

12.3        Debtor Relief.  Any Restricted Company (a) fails, or admits in
writing its inability, to pay its Debts generally as they become due,
(b) voluntarily seeks, consents to, or acquiesces in the benefit of any Debtor
Relief Law, (c) becomes a party to or is made the subject of

 

--------------------------------------------------------------------------------


 

any proceeding provided for by any Debtor Relief Law that could suspend or
otherwise adversely affect the Rights of Administrative Agent or any Lender
granted in the Loan Papers (unless, if the proceeding is involuntary, the
applicable petition is dismissed within 60 days after its filing), (d) becomes
subject to an order for relief granted under the Bankruptcy Reform Act of 1978,
as amended from time to time (other than as a creditor or claimant), or
(e) takes any action to authorize any of the foregoing actions set forth in
clauses (a) through (d) herein.

 

12.4        Judgments and Attachments.  Any Restricted Company fails, within 60
days after entry, to pay, bond, or otherwise discharge any judgment or order for
the payment of money in excess of $15,000,000 (individually or collectively) or
any warrant of attachment, sequestration, or similar proceeding against any
assets of any Restricted Company having a value (individually or collectively)
of $15,000,000, which is neither (a) stayed on appeal nor (b) diligently
contested in good faith by appropriate proceedings and adequate reserves have
been set aside on its books in accordance with GAAP.

 

12.5        Government Action.  Any Governmental Authority condemns, seizes, or
otherwise appropriates, or takes custody or control of all or any substantial
portion of the Critical Assets.

 

12.6        Misrepresentation.  Any material representation or warranty made or
deemed made by any Company in connection with any Loan Paper at any time proves
to have been materially incorrect when made.

 

12.7        Ownership.  There shall occur a Change of Control Transaction.

 

12.8        Default Under Other Agreements.  Subject to Section 12.9 below,
(a) any Restricted Company fails to pay when due (after lapse of any applicable
grace period) any recourse Debt in excess (individually or collectively) of
$15,000,000; or (b) any default exists under any agreement to which any
Restricted Company is a party, the effect of which is to cause, or to permit any
Person (other than a Restricted Company) to cause, any recourse obligation in
excess (individually or collectively) of $15,000,000 to become due and payable
by any Restricted Company before its stated maturity, except to the extent such
obligation is declared to be due and payable as a result of the sale of any
asset to which it relates.

 

12.9        Subordinated Debt.

 

(a)           (i) The occurrence of any “default,” “event of default,” or other
breach under or with respect to any Subordinated Debt, which “default,” “event
of default,” or other breach remains uncured (after lapse of any applicable cure
periods) on any date of determination; (ii) the trustee with respect to, or any
holder of, any Subordinated Debt shall effectively declare all or any portion of
such Debt or obligation thereunder due and payable prior to the stated maturity
thereof; or (iii) any obligations under the Subordinated Debt become due before
its stated maturity by acceleration of the maturity thereof.

 

(b)           The payment directly or indirectly (including, without limitation,
any payment in respect of any sinking fund, defeasance, redemption, or payment
of any dividend or distribution) by any Company of any amount of any
Subordinated Debt in a manner or at a time during which such payment is not
permitted under the terms of the

 

--------------------------------------------------------------------------------


 

Loan Papers or under any instrument or document evidencing or creating the
Subordinated Debt, including, without limitation, any subordination provisions
set forth therein, or if an event shall occur, including, without limitation, a
“Change of Control” as defined in any agreement evidencing or creating the
Subordinated Debt, and (i) such event results in the ability of the trustee or
the holders of any such Debt or obligation to request or require (or any Company
shall automatically be so required) to redeem or repurchase such Debt or
obligation, or (ii) any Company shall initiate notice of redemption to holders
of the Subordinated Debt or obligation, in connection with a redemption of any
Debt or obligation arising under such agreements or instruments.

 

12.10      Validity and Enforceability of Loan Papers.  Except in accordance
with its terms or as otherwise expressly permitted by this Agreement, any Loan
Paper at any time after its execution and delivery ceases to be in full force
and effect in any material respect or is declared to be null and void or its
validity or enforceability is contested by any Company party thereto or any
Company denies that it has any further liability or obligations under any Loan
Paper to which it is a party.

 

12.11      Employee Plans.  Except where the occurrence or existence,
individually or in the aggregate, is not a Material Adverse Event or, in any
event, likely to result in a Lien on the assets of any Company or the Companies
securing liability for any Company or the Companies (individually or when
aggregated with any liability of the Companies contemplated by Section 8.8 and
Section 8.9 herein that is reasonably likely to be secured by Liens) in excess
of the Threshold Amount, (a) an Employee Plan or Multiemployer Plan, as
applicable, has any “unpaid minimum required contribution” (as described in
section 4971(c)(4) of the Code), whether or not waived, or any “accumulated
funding deficiency” (as defined in section 302 of ERISA or section 412 of the
Code), (b) a Company or an ERISA Affiliate incurs liability under ERISA to the
PBGC in connection with any Employee Plan (other than required insurance
premiums paid when due), (c) a Company or an ERISA Affiliate withdraws in whole
or in part from participation in a Multiemployer Plan, (d) a Company, an ERISA
Affiliate, or a Multiemployer Plan to which a Company or any ERISA Affiliate
contributes to or has contributed to, receives notice concerning the
determination that the Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, (e) a Company or an
ERISA Affiliate engages in any “prohibited transaction” (as defined in section
406 of ERISA or section 4975 of the Code), or (f) a “reportable event” (as
defined in section 4043 of ERISA) occurs with respect to an Employee Plan,
excluding events for which the notice requirement is waived under applicable
PBGC regulations.

 

SECTION 13                     RIGHTS AND REMEDIES.

 

13.1        Remedies Upon Default.

 

(a)           If a Default exists under Section 12.3, the commitment to extend
credit under this Agreement automatically terminates, the entire unpaid balance
of the Obligation automatically becomes due and payable without any action of
any kind whatsoever, and Borrower must provide cash collateral in an amount
equal to the then-existing L/C Exposure.

 

--------------------------------------------------------------------------------


 

(b)           If any Default exists, subject to the terms of Section 14.5,
Administrative Agent may (with the consent of, and must, upon the request of,
Required Lenders), do any one or more of the following:  (i) if the maturity of
the Obligation has not already been accelerated under Section 13.1(a), declare
the entire unpaid balance of all or any part of the Obligation immediately due
and payable, whereupon it is due and payable; (ii) terminate the Commitments of
Lenders; (iii) reduce any claim to judgment; (iv) demand Borrower to provide
cash collateral in an amount equal to the L/C Exposure then existing; and
(v) exercise any and all other legal or equitable Rights afforded by the Loan
Papers, the Laws of the State of New York, or any other applicable jurisdiction.

 

13.2        Company Waivers.  To the extent permitted by Law, each Company
waives presentment and demand for payment, protest, notice of intention to
accelerate, notice of acceleration and notice of protest and nonpayment, and
agrees that its liability with respect to all or any part of the Obligation is
not affected by any renewal or extension in the time of payment of all or any
part of the Obligation, by any indulgence, or by any release or change in any
security for the payment of all or any part of the Obligation.

 

13.3        Performance by Administrative Agent.  If any covenant, duty, or
agreement of any Company is not performed in accordance with the terms of the
Loan Papers, Administrative Agent may, while a Default exists, at its option
(but subject to the approval of Required Lenders), perform, or attempt to
perform that covenant, duty, or agreement on behalf of that Company (and any
amount expended by Administrative Agent in its performance or attempted
performance is payable by the Companies, jointly and severally, to
Administrative Agent on demand, becomes part of the Obligation, and bears
interest at the Default Rate from the date of Administrative Agent’s expenditure
until paid).  However, Administrative Agent does not assume and shall never
have, except by its express written consent, any liability or responsibility for
the performance of any covenant, duty, or agreement of any Company.

 

13.4        Not in Control.  None of the covenants or other provisions contained
in any Loan Paper shall, or shall be deemed to, give Administrative Agent, the
L/C Issuers, or Lenders the Right to exercise control over the assets
(including, without limitation, real property), affairs, or management of any
Company; the power of Administrative Agent, the L/C Issuers, and Lenders is
limited to the Right to exercise the remedies provided in this Section 13.

 

13.5        Course of Dealing.  The acceptance by Administrative Agent or
Lenders of any partial payment on the Obligation shall not be deemed to be a
waiver of any Default then existing.  No waiver by Administrative Agent, the L/C
Issuers, Required Lenders, Required Revolver Lenders, Required Term Loan Lenders
or Lenders of any Default shall be deemed to be a waiver of any other
then-existing or subsequent Default.  No delay or omission by Administrative
Agent, the L/C Issuers, Required Lenders, Required Revolver Lenders, Required
Term Loan Lenders or Lenders in exercising any Right under the Loan Papers will
impair that Right or be construed as a waiver thereof or any acquiescence
therein, nor will any single or partial exercise of any Right preclude other or
further exercise thereof or the exercise of any other Right under the Loan
Papers or otherwise.

 

13.6        Cumulative Rights.  Notwithstanding anything to the contrary
provided herein, all Rights available to Administrative Agent, the L/C Issuers,
Required Lenders, Required Revolver Lenders, Required Term Loan Lenders and
Lenders under the Loan Papers are

 

--------------------------------------------------------------------------------


 

cumulative of and in addition to all other Rights granted to Administrative
Agent, the L/C Issuers, Required Lenders, Required Revolver Lenders, Required
Term Loan Lenders and Lenders at Law or in equity, whether or not the Obligation
is due and payable and whether or not Administrative Agent, the L/C Issuers,
Required Lenders, Required Revolver Lenders, Required Term Loan Lenders or
Lenders have instituted any suit for collection, foreclosure, or other action in
connection with the Loan Papers.

 

13.7        Enforcement.  Notwithstanding anything to the contrary contained
herein or in any other Loan Paper, the authority to enforce rights and remedies
hereunder and under the other Loan Papers against the Companies or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, Administrative Agent in accordance with Section 13.1 for the benefit of all
the Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) Administrative Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Papers, (b) the L/C Issuers or the
Swing Line Lenders from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Paper, (c) any Lender from exercising
setoff rights in accordance with Section 15.13 (subject to the terms of
Section 3.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Company under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Paper, then (i) Required Lenders shall have the rights otherwise
ascribed to Administrative Agent pursuant to Section 13.1 and (ii) in addition
to the matters set forth in clauses (b), (c), and (d) of the preceding proviso
and subject to Section 3.12, any Lender may, with the consent of Required
Lenders, enforce any rights and remedies available to it and as authorized by
Required Lenders.

 

13.8        Application of Proceeds.  Any and all proceeds ever received by
Administrative Agent or Lenders from the exercise of any Rights pertaining to
the Obligation shall be applied to the Obligation according to Section 3.10.

 

13.9        Diminution in Value of Collateral.  Neither Administrative Agent nor
any Lender has any liability or responsibility whatsoever for any diminution in
or loss of value of any Collateral or other collateral ever securing payment or
performance of all or any part of the Obligation (other than diminution in or
loss of value caused by its gross negligence or willful misconduct).

 

13.10      Certain Proceedings.  The Companies will promptly execute and
deliver, or cause the execution and delivery of, all applications, certificates,
instruments, registration statements and all other documents and papers
Administrative Agent, the L/C Issuers, Required Lenders, Required Revolver
Lenders, Required Term Loan Lenders or Lenders reasonably request in connection
with the obtaining of any consent, approval, registration, qualification,
permit, license, or authorization of any Governmental Authority or other Person
necessary or appropriate for the effective exercise of any Rights under the Loan
Papers.  Because Borrower agrees that Administrative Agent’s, the L/C Issuers’,
Required Lenders’, Required Revolver Lenders’, Required Term Loan Lenders’ and
Lenders’ remedies at Law for failure of the Companies to comply with the
provisions of this paragraph would be inadequate and that failure would not be

 

--------------------------------------------------------------------------------


 

adequately compensable in damages, Borrower agrees that the covenants of this
paragraph may be specifically enforced.

 

SECTION 14                     ADMINISTRATIVE AGENT.

 

14.1        Appointment and Authority.  Each Lender and each L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as Administrative
Agent hereunder and under the other Loan Papers and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto.  The provisions of
this Article are solely for the benefit of Administrative Agent, Lenders, and
the L/C Issuers, and neither Borrower nor any other Company have rights as a
third party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Papers (or any
other similar term) with reference to Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

14.2        Delegation of Duties.  Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Paper by or through any one or more sub-agents appointed in good faith by
Administrative Agent.  Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

 

14.3        Rights as a Lender.  The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity.  Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to Lenders.  Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Restricted Company or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Restricted Company or such Affiliate) and acknowledge that Administrative Agent
shall be under no obligation to provide such information to them.

 

14.4        Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document, or other
writing (including any electronic message, Internet, or

 

--------------------------------------------------------------------------------


 

intranet website posting, or other distribution) believed by it to be genuine
and to have been signed, sent, or otherwise authenticated by the proper Person. 
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of an L/C, that by
its terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer,
Administrative Agent may presume that such condition is satisfactory to such
Lender or the applicable L/C Issuer unless Administrative Agent shall have
received notice to the contrary from such Lender or the applicable L/C Issuer
prior to the making of such Loan or the issuance of such L/C.  Administrative
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants, and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants, or experts.

 

14.5        Exculpatory Provisions.  Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Papers, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Potential Default has occurred and is
continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Papers that Administrative
Agent is required to exercise as directed in writing by Required Lenders,
Required Revolver Lenders or Required Term Loan Lenders, as applicable (or such
other number or percentage of Lenders as shall be expressly provided for herein
or in the other Loan Papers), provided, that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Paper or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Papers, have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders, Required Revolver
Lenders or Required Term Loan Lenders, as applicable (or such other number or
percentage of Lenders as shall be necessary, or as Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 15.9 and 13.1), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.  Administrative Agent shall be deemed not to have
knowledge of any Default or Potential Default unless and until notice describing
such Default or Potential Default is given to Administrative Agent by Borrower,
a Lender, or an L/C Issuer.

 

--------------------------------------------------------------------------------


 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty, or representation made in or in
connection with this Agreement or any other Loan Paper, (ii) the contents of any
certificate, report, or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms or conditions set forth herein or
therein or the occurrence of any Default or Potential Default, (iv) the
validity, enforceability, effectiveness, or genuineness of this Agreement, any
other Loan Paper, or any other agreement, instrument, or document, or (v) the
satisfaction of any condition set forth in Section 7 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to
Administrative Agent.

 

14.6        Resignation or Removal as Administrative Agent.  (a) Administrative
Agent may at any time give notice of its resignation to Lenders, the L/C
Issuers, and Borrower.  Upon receipt of any such notice of resignation, Required
Lenders shall have the right to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States, and shall be consented to by Borrower at all times other
than during the existence of a Default or Potential Default (which consent of
Borrower shall not be unreasonably withheld).  If no such successor shall have
been so appointed by Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may,
after consultation with Borrower, on behalf of Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that if Administrative Agent shall notify Borrower and Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to Borrower
and such Person remove such Person as Administrative Agent and, in consultation
with Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Papers (except that in the case of any collateral security held by
Administrative Agent on behalf of Lenders or the L/C Issuers under any of the
Loan Papers, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent or
collateral agent is appointed), and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications, and determinations provided to be made by, to, or
through Administrative Agent shall instead be made by or to each Lender and the
applicable L/C Issuer directly, until such time as Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges, and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 4.1(g) and other than any rights to indemnity
payments or other amounts owed to the

 

--------------------------------------------------------------------------------


 

retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Papers (if not already discharged therefrom as
provided above in this Section).  The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Papers,
the provisions of this Section 14 and Section 15.4 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents, and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all L/Cs outstanding as of the effective date of its resignation as an L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.3(c).  If Bank of America resigns as
a Swing Line Lender, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.4(c).  Upon the appointment
by Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges, and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Papers, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the L/Cs, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such L/Cs.

 

14.7        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.  Each Lender
and each L/C Issuer also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Paper, or any
related agreement or any document furnished hereunder or thereunder.

 

14.8        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Restricted Company, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

--------------------------------------------------------------------------------


 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Exposure, and all
other Obligation that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Lenders and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements, and advances of Lenders and Administrative Agent, and
their respective agents and counsel and all other amounts due Lenders,
Administrative Agent and the L/C Issuers, as applicable, under Sections 5.3,
5.4, and 15.4) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator, or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements, and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 5.4 and 15.4.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligation
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

14.9                        Collateral and Guaranty Matters.  (a) Upon the
occurrence and continuance of a Default, Lenders agree to promptly confer in
order that Required Lenders or Lenders, as the case may be, may agree upon a
course of action for the enforcement of the Rights of Lenders; and
Administrative Agent shall be entitled to refrain from taking any action
(without incurring any liability to any Person for so refraining) unless and
until Administrative Agent shall have received instructions from Required
Lenders.  All Rights of action under the Loan Papers and all Rights to the
Collateral, if any, hereunder may be enforced by Administrative Agent and any
suit or proceeding instituted by Administrative Agent in furtherance of such
enforcement shall be brought in its name as Administrative Agent without the
necessity of joining as plaintiffs or defendants any other Lender, and the
recovery of any judgment shall be for the benefit of Lenders subject to the
expenses of Administrative Agent. In actions with respect to any property of any
Restricted Company, Administrative Agent is acting for the ratable benefit of
each Lender.  Any and all agreements to subordinate (whether made heretofore or
hereafter) other indebtedness or obligations of any Restricted Company to the
Obligation shall be construed as being for the ratable benefit of each Lender.

 

(b)           Each Lender authorizes and directs Administrative Agent to enter
into the Security Documents for the benefit of Lenders.  Except to the extent
unanimity is required hereunder, (i) each Lender agrees that any action taken by
Required Lenders in accordance with the provisions of the Loan Papers, and the
exercise by Required Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all Lenders, (ii) each Revolver Lender agrees that any action
taken by Required Revolver Lenders in accordance with the provisions of

 

--------------------------------------------------------------------------------


 

the Loan Papers, and the exercise by Required Revolver Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all Revolver Lenders,
and (iii) each Term Loan Lender agrees that any action taken by Required Term
Loan Lenders in accordance with the provisions of the Loan Papers, and the
exercise by Required Term Loan Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all Term Loan Lenders.

 

(c)           Administrative Agent is hereby authorized on behalf of all
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Security Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to the Security Documents.

 

(d)           Administrative Agent shall have no obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by any Restricted Company or is cared for, protected, or insured or has been
encumbered or that the Liens granted to Administrative Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected, or enforced, or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the Rights granted or
available to Administrative Agent in this Section 14.9 or in any of the Security
Documents; it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given Administrative
Agent’s own interest in the Collateral as one of Lenders and that Administrative
Agent shall have no duty or liability whatsoever to any Lender, other than to
act without gross negligence or willful misconduct.

 

(e)           Lenders irrevocably authorize Administrative Agent (or in the case
of Bond Rights, the L/C Issuers), at its option and in its discretion, (i) to
release any Lien on any property granted to or held by Administrative Agent
under any Loan Paper (A) upon termination of the Total Commitment and payment in
full of all Obligation (other than contingent indemnification obligations) and
the expiration or termination of all L/Cs, (B) as permitted under Section 9.11,
(C) constituting property being sold or disposed of as permitted under
Section 10.10, if Administrative Agent determines that the property being sold
or disposed is being sold or disposed in accordance with the requirements and
limitations of Section 10.10 and Administrative Agent concurrently receives all
mandatory prepayments with respect thereto, if any, or (D) if approved,
authorized, or ratified in writing by Required Lenders, subject to Section 15.9,
unless such Liens are held under any Bond Document; (ii) to release (or
authorize the release by the applicable L/C Issuer of) any Collateral held by
Administrative Agent (or the applicable L/C Issuer) under or pursuant to any
Bond Document upon the reimbursement of any Bond Purchase Drawing in accordance
with Section 2.3(i) herein; and (iii) to release any Restricted Company from its
Guaranty (A) upon full payment of the Obligation, (B) as permitted under
Section 9.11, (C) in connection with the sale of disposition of the stock (or
other equity interest) issued by such Restricted Company permitted under
Section 10.10, if Administrative Agent determines that the disposition or sale
is in accordance with the requirements and limitations of Section 10.10 and
Administrative Agent concurrently receives all mandatory

 

--------------------------------------------------------------------------------


 

prepayments with respect thereto, if any, or (D) if approved, authorized, or
ratified in writing by Required Lenders, subject to Section 15.9.  Upon request
by Administrative Agent at any time, Required Lenders will confirm in writing
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 14.9.

 

(f)            In furtherance of the authorizations set forth in this
Section 14.9, each Lender and each L/C Issuer hereby irrevocably appoints
Administrative Agent its attorney-in-fact, with full power of substitution, for
and on behalf of and in the name of each such Lender and each such L/C Issuer,
(i) to enter into Security Documents (including, without limitation, any
appointments of substitute trustees under any Security Document), (ii) to take
action with respect to the Collateral and Security Documents to perfect,
maintain, and preserve Lenders’ and the L/C Issuers’ Liens, as applicable, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any Collateral to the extent authorized in clause
(e) hereof.  This power of attorney shall be liberally, not restrictively,
construed so as to give the greatest latitude to Administrative Agent’s power,
as attorney, relative to the Collateral matters described in this Section 14.9. 
The powers and authorities herein conferred on Administrative Agent may be
exercised by Administrative Agent through any Person who, at the time of the
execution of a particular instrument, is an officer of Administrative Agent. 
The power of attorney conferred by this Section 14.9(f) is granted for valuable
consideration and is coupled with an interest and is irrevocable so long as the
Obligation, or any part thereof, shall remain unpaid, Lenders are obligated to
make any Loans, or the L/C Issuers are obligated to issue L/Cs, under the Loan
Papers.

 

14.10      Financial Hedges  To the extent any Lender or any Affiliate of a
Lender issues a Financial Hedge in accordance with the requirements of the Loan
Papers and accepts the benefits of the Liens in the Collateral arising pursuant
to the Security Documents, such Lender (for itself and on behalf of any such
Affiliates) agrees (a) to appoint Administrative Agent, as its nominee and
agent, to act for and on behalf of such Lender or Affiliate thereof in
connection with the Security Documents and (b) to be bound by the terms of this
Section 14; whereupon all references to “Lender” in this Section 14 and in the
Security Documents shall include, on any date of determination, any Lender or
Affiliate of a Lender that is party to a then-effective Financial Hedge which
complies with the requirements of the Loan Papers.  Additionally, if the
Obligation owed to any Lender or Affiliate of a Lender consists solely of Debt
arising under a Financial Hedge (such Lender or Affiliate being referred to in
this Section 14.10 as an “Issuing Lender”), then such Issuing Lender (by
accepting the benefits of any Security Documents) acknowledges and agrees that
pursuant to the Loan Papers and without notice to or consent of such Issuing
Lender: (w) Liens in the Collateral may be released in whole or in part; (x) all
Guaranties may be released; (y) any Security Document may be amended, modified,
supplemented, or restated; and (z) all or any part of the Collateral may be
permitted to secure other Debt.

 

14.11      Bond L/Cs and Bond Documents.  In addition to the authorizations set
forth in Section 14.9, each Lender and each L/C Issuer hereby authorize
Administrative Agent or the L/C Issuers, as the case may be, to execute and
deliver all certificates, documents, agreements, and instruments required to be
delivered after the Closing Date pursuant to or in connection with any Bond L/C
and Bond Documents executed in connection therewith, and to take such actions as
Administrative Agent or the L/C Issuers, as the case may be, deems necessary in
connection

 

--------------------------------------------------------------------------------


 

therewith.  This authorization shall be liberally, not restrictively, construed
so as to give the greatest latitude to Administrative Agent’s or the applicable
L/C Issuer’s authority, as the case may be, relative to the Bonds, Bond L/Cs,
and Bond Documents.  The powers and authorities herein conferred on
Administrative Agent and the L/C Issuers may be exercised by Administrative
Agent or the applicable L/C Issuer, as the case may be, through any Person who,
at the time of the execution of a particular instrument, is an officer of
Administrative Agent or such L/C Issuer, as applicable.

 

14.12      No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the co-syndication agents, co-documentation agents,
joint lead arrangers, or joint bookrunners listed on the cover page hereof shall
have any powers, duties, or responsibilities under this Agreement or any of the
other Loan Papers, except in its capacity, as applicable, as Administrative
Agent, a Lender, or an L/C Issuer hereunder.

 

SECTION 15                     MISCELLANEOUS.

 

15.1        Headings.  The headings, captions, and arrangements used in any of
the Loan Papers are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify, or modify the terms of the Loan Papers, nor
affect the meaning thereof.

 

15.2        Nonbusiness Days; Time.  Any payment or action that is due under any
Loan Paper on a non-Business Day may be delayed until the next-succeeding
Business Day (but interest shall continue to accrue on any applicable payment
until payment is in fact made) unless the payment concerns a LIBOREurocurrency
Rate Loan, in which case if the next-succeeding Business Day is in the next
calendar month, then such payment shall be made on the next-preceding Business
Day.

 

15.3        Notices and Other Communications; Facsimile Copies.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, or sent by telecopier
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)            if to Borrower, Administrative Agent, either L/C Issuer, or
either Swing Line Lender, to the address, telecopier number, electronic mail
address, or telephone number specified for such Person on Schedule 1; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address, or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to Borrower).

 

--------------------------------------------------------------------------------


 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by Administrative Agent,
provided, that the foregoing shall not apply to notices to any Lender or either
L/C Issuer pursuant to Section 2 if such Lender or such L/C Issuer, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Section 2 by electronic communication.  Administrative Agent
or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that approval of such procedures may be
limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail, or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses
(i) and (ii), if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE
PLATFORM.  In no event shall Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to Borrower, any Lender,
either L/C Issuer, or any other Person for losses, claims, damages, liabilities,
or expenses of any kind (whether in tort, contract, or otherwise) arising out of
Borrower’s or Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities, or expenses are determined by a court

 

--------------------------------------------------------------------------------


 

of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to Borrower,
any Lender, either L/C Issuer, or any other Person for indirect, special,
incidental, consequential, or punitive damages (as opposed to direct or actual
damages).

 

(d)           Change of Address, Etc.  Each of Borrower, Administrative Agent,
the L/C Issuers, and the Swing Line Lenders may change its address, telecopier,
or telephone number for notices and other communications hereunder by notice to
the other parties hereto.  Each other Lender may change its address, telecopier,
or telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, the L/C Issuers, and the Swing Line Lender.  In
addition, each Lender agrees to notify Administrative Agent from time to time to
ensure that Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number, and electronic mail address to which
notices and other communications may be sent, and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its securities for purposes
of United States Federal or state securities laws.

 

(e)           Reliance by Administrative Agent, L/C Issuers, and Lenders. 
Administrative Agent, the L/C Issuers, and Lenders shall be entitled to rely and
act upon any notices (including telephonic notices, Loan Notices and Swing Line
Loan Notices) purportedly given by or on behalf of Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete, or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  Borrower shall indemnify Administrative Agent, the L/C Issuers, each
Lender, and the Related Parties of each of them from all losses, costs,
expenses, and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower.  All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

15.4                        Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by Administrative Agent and its Affiliates
(including the reasonable fees, charges, and disbursements of counsel for
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery, and administration of this Agreement and the other Loan Papers, or any
amendments, modifications, or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuers in connection with the

 

--------------------------------------------------------------------------------


 

issuance, amendment, renewal, or extension of any L/C or any demand for payment
thereunder, and (iii) all out-of-pocket expenses incurred by Administrative
Agent, any Lender, or the L/C Issuers (including the fees, charges, and
disbursements of any counsel for Administrative Agent, any Lender, or the L/C
Issuers), and shall pay all fees and time charges for attorneys who may be
employees of Administrative Agent, any Lender, or the L/C Issuers, in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Papers, including its rights under this Section, or
(B) in connection with the Loans made or L/Cs issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring, or
negotiations in respect of such Loans or L/Cs.

 

(b)           Indemnification by Borrower.  Borrower shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender, and the L/C
Issuers, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, and related expenses
(including the fees, charges, and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Company arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Loan Paper, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Papers, (ii) any
Loan or L/C or the use or proposed use of the proceeds therefrom (including any
refusal by either L/C Issuer to honor a demand for payment under an L/C if the
documents presented in connection with such demand do not strictly comply with
the terms of such L/C), (iii) any actual or alleged presence or release of
Hazardous Substances on or from any property owned or operated by Borrower or
any other Company, or any liability under Environmental Laws related in any way
to the or any other Company, or (iv) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, whether brought by a third
party or by Borrower or any other Company, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, or (y) result from a claim
brought by Borrower or any other Company against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan Paper,
if Borrower or another Restricted Company has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  Without limiting the provisions of Section 4.1(c), this
Section 15.4 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

--------------------------------------------------------------------------------


 

(c)           Reimbursement by Lenders.  To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), the L/C Issuers, or any Related Party of any of the foregoing, each
Lender severally agrees to pay to Administrative Agent (or any such sub-agent),
the L/C Issuers, or such Related Party, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability, or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent) or any L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for Administrative Agent (or any such sub-agent) any L/C Issuer in connection
with such capacity.  The obligations of Lenders under this subsection (c) are
subject to the provisions of Section 2.2(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, each of Borrower and any Related Party of Borrower
that is a party to a Loan Paper from time to time shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential, or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Paper, or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or L/C, or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic, or other information transmission systems in connection with this
Agreement or the other Loan Papers or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of Administrative Agent, either L/C Issuer and either Swing Line
Lender, the replacement of any Lender, the termination of the Total Commitment,
and the repayment, satisfaction, or discharge of all the other Obligation.

 

15.5        Exceptions to Covenants; Conflict with Agreement.  The Companies may
not take or fail to take any action that is permitted as an exception to any of
the covenants contained in any Loan Paper if that action or omission would
result in the breach of any other covenant contained in any Loan Paper.  Any
conflict or ambiguity between the terms and provisions of this Agreement and the
terms and provisions in any other Loan Paper is controlled by the terms and
provisions of this Agreement.

 

15.6        Governing Law.

 

(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN PAPERS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION

 

--------------------------------------------------------------------------------


 

(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN PAPER (EXCEPT, AS TO ANY OTHER LOAN
PAPER, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  BORROWER AND EACH OTHER COMPANY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE AGENT, ANY
LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN PAPER OR THE TRANSACTIONS RELATING
HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN PAPER SHALL AFFECT ANY
RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER OR EITHER L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN PAPER AGAINST BORROWER OR ANY OTHER COMPANY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  BORROWER AND EACH OTHER COMPANY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
PAPER IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR

 

--------------------------------------------------------------------------------


 

NOTICES IN SECTION 15.3.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

15.7        Severability.  If any provision of this Agreement or the other Loan
Papers is held to be illegal, invalid, or unenforceable, (a) the legality,
validity, and enforceability of the remaining provisions of this Agreement and
the other Loan Papers shall not be affected or impaired thereby, and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid, or unenforceable provisions with valid provisions the economic effect
of which comes as close as possible to that of the illegal, invalid, or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

15.8        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN PAPER OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN PAPERS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

15.9        Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Paper, and no consent to any departure by any
Restricted Company therefrom, shall be effective unless in writing signed by
Required Lenders, Borrower, and other applicable Restricted Companies, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver, or
consent shall:

 

(a)           waive any condition set forth in Section 7.1 without the written
consent of each Lender;

 

(b)           waive any condition set forth in Section 7.2 as to any Loan under
the Revolver Facility or the Term Loan Facility without the written consent of
the Required Revolver Lenders or the Required Term Loan Lenders, as the case may
be;

 

(c)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 13.1) without the written consent of
such Lender;

 

(d)           postpone any date fixed by this Agreement or any other Loan Paper
for any payment of principal, interest, fees, or other amounts due to Lenders
(or any of them)

 

--------------------------------------------------------------------------------


 

hereunder or under any other Loan Paper without the written consent of each
Lender directly affected thereby;

 

(e)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees (other than fees covered by the Fee
Letters) or other amounts payable hereunder or under any other Loan Paper
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of Required Lenders shall be necessary to amend
the definition of “Default Rate” or to waive any obligation of Borrower to pay
interest or L/C Fees (as described in Section 5.3(a)) at the Default Rate;

 

(f)            amend, waive, modify, supplement, or otherwise change Sections
3.10, 3.11, or 3.12 in a manner that would alter the sharing of payments
required thereby without the written consent of each Lender adversely affected
thereby;

 

(g)           change any provision of this Section, the definition of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive, or otherwise modify any Rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

(h)           change the definition of “Required Revolver Lenders” without the
written consent of each Revolver Lender;

 

(i)            change the definition of “Required Term Loan Lenders” without the
written consent of each Term Loan Lender;

 

(j)            waive compliance with, amend, or release (in whole or in part)
the Guaranty of VRI or the Guaranties of all or substantially all of the
Restricted Subsidiaries without the consent of each Lender;

 

(k)           release all or substantially all of the Collateral without the
consent of each Lender, except that Administrative Agent or the applicable L/C
Issuer, as applicable, may release Collateral in accordance with
Section 14.9(e) herein; or

 

(l)            amend the definition of “Alternative Currency” without the
written consent of each L/C Issuer directly affected thereby;

 

and, provided further, that (i) no amendment, waiver, or consent shall affect
the Rights or duties of an L/C Issuer under this Agreement or any L/C Agreement
relating to any L/C issued or to be issued by it unless signed by the L/C Issuer
issuing such L/C in addition to Lender required above; (ii) no amendment,
waiver, or consent shall, unless in writing and signed by the applicable Swing
Line Lender in addition to Lenders required above, affect the rights or duties
of such Swing Line Lender under this Agreement; (iii) no amendment, waiver, or
consent shall, unless in writing and signed by Administrative Agent in addition
to Lenders required above, affect the rights or duties of Administrative Agent
under this Agreement or any other Loan Paper; and (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver, or consent hereunder (and any amendment,

 

--------------------------------------------------------------------------------


 

waiver or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of Administrative Agent, Borrower, Guarantors
and lenders providing the Incremental Term Loan Facility (i) to add one or more
Incremental Term Loan Facilities to this Agreement (subject to the limitations
in Section 2.5), and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Papers with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by Administrative Agent, lenders
providing the Incremental Term Loan Facility to participate in any required vote
or action required to be approved by Required Lenders or by any other number,
percentage, or class of Lenders hereunder; provided, that any amendment pursuant
to clause (ii) shall be consistent with the terms of this Agreement in effect on
the Closing Date or otherwise approved by Required Lenders.

 

15.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Papers constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 7.1, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

15.11      Successors and Assigns; Participation.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (h) of this Section, (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted

 

--------------------------------------------------------------------------------


 

hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C Exposure
and in Swing Line Loans) at the time owing to it); provided, that any such
assignment shall be subject to the following conditions:

 

(i)           Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless Administrative Agent and, so long
as no Default has occurred and is continuing, Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)         Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

--------------------------------------------------------------------------------


 

(A)          the consent of Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) a Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided, that Borrower shall be
deemed to have consented to any assignment under the Term Loan Facility or the
Incremental Term Loan Facility unless it shall object thereto by written notice
to Administrative Agent within ten (10) Business Days after having received
written notice thereof;

 

(B)          the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

(C)          the consent of each L/C Issuer and each Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required only for
assignments of Commitments in respect of Revolver Loans and L/C Exposure.

 

(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.

 

(v)          No Assignment to Certain Persons.  No such assignment shall be made
(A) to Borrower or any of Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

 

(vi)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of

 

--------------------------------------------------------------------------------


 

all Loans and participations in L/C and Swing Line Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.1, 4.4, 4.5, and 15.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

 

(c)           Register.  Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of Borrower (and such agency being solely for tax
purposes), shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Exposure owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and Borrower, Administrative Agent
and Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, Borrower, or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Exposure and Swing Line Loans) owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties

 

--------------------------------------------------------------------------------


 

hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, Lenders, and the L/C Issuers shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Sections 15.4 without regard to the
existence of any participation.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 15.9 that affects such Participant. 
Subject to subsection (e) of this Section, Borrower agrees that each Participant
shall be entitled to the benefits of Sections 4.1, 4.4, or 4.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 4.1(e) shall be delivered to the Lender who
sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 4.6 and 15.14 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 4.1 or 4.4, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive.  Each Lender that sells a participation agrees, at Borrower’s request
and expense, to use reasonable efforts to cooperate with Borrower to effectuate
the provisions of Section 4.6 with respect to any Participant.  To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 15.13 as though it were a Lender, provided such Participant agrees to be
subject to Section 3.12 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Papers (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Paper) to any Person except to the extent that such disclosure is necessary to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank; provided, that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

--------------------------------------------------------------------------------


 

(h)          Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or any Swing Line Lender assigns all of its Commitment and Loans
pursuant to subsection (b) above, such L/C Issuer or such Swing Line Lender may,
upon 30 days’ notice to Borrower and Lenders, resign as an L/C Issuer or a Swing
Line Lender, or both.  In the event of any such resignation as an L/C Issuer or
a Swing Line Lender, Borrower shall be entitled to appoint from among Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by Borrower to appoint any such successor shall affect the resignation
of such L/C Issuer or such Swing Line Lender.  If an L/C Issuer resigns, it
shall retain all the rights, powers, privileges, and duties of an L/C Issuer
hereunder with respect to all L/C outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Exposure with respect thereto
(including the right to require Lenders to make Base Rate Loans or fund risk
participations in unreimbursed amounts pursuant to Section 2.3(c)). If a Swing
Line Lender resigns, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.4(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges, and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the L/Cs, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the resigning L/C Issuer to effectively assume the
obligations of such resigning L/C Issuer with respect to such L/Cs.

 

15.12      Payments Set Aside.  To the extent that any payment by or on behalf
of Borrower or any other obligor on the Obligation under any Loan Paper is made
to Administrative Agent, either L/C Issuer, or any Lender, or Administrative
Agent, either L/C Issuer, or any Lender exercises its Right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
(including pursuant to any settlement entered into by Administrative Agent, such
L/C Issuer, or such Lender in its discretion) to be repaid to a trustee,
receiver, or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of Lenders and the L/C Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligation and the
termination of this Agreement.

 

15.13      Right of Setoff.  If a Default shall have occurred and be continuing,
each Lender, the L/C Issuers, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
applicable L/C Issuer, or any such Affiliate to or for the credit or the account
of Borrower or any other

 

--------------------------------------------------------------------------------


 

Company against any and all of the obligations of Borrower or such other Company
now or hereafter existing under this Agreement or any other Loan Paper to such
Lender or the applicable L/C Issuer, irrespective of whether or not such Lender
or the applicable L/C Issuer shall have made any demand under this Agreement or
any other Loan Paper and although such obligations of Borrower or such other
Company may be contingent or unmatured or are owed to a branch or office of such
Lender or the applicable L/C Issuer different from the branch or office holding
such deposit or obligated on such indebtedness.  The rights of each Lender, each
L/C Issuer, and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the applicable L/C Issuer, or their respective Affiliates may have. 
Each Lender and each L/C Issuer agrees to notify Borrower and Administrative
Agent promptly after any such setoff and application, provided, that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

15.14      Replacement of Lenders.  Under any circumstances set forth in this
Agreement providing that Borrower shall have the right to replace a Lender as a
party to this Agreement, including, without limitation, if any Lender requests
compensation under Section 4.4, or if Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.1, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then Borrower may, at its sole expense and effort, upon
notice to such Lender and Administrative Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 15.11), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 4.1 and 4.4), and obligations under this Agreement and the related Loan
Papers to an assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided, that:

 

(a)           Borrower shall have paid to Administrative Agent the assignment
fee specified in Section 15.11(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Borrowings, accrued
interest thereon, accrued fees, and all other amounts payable to it hereunder
and under the other Loan Papers (including any amounts under Section 4.5) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 4.4 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws;

 

(e)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

15.15      Confidentiality.  Each of Administrative Agent, Lenders, and the L/C
Issuers agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees, and agents, including accountants, legal
counsel, and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Paper or any action or proceeding
relating to this Agreement or any other Loan Paper or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap, derivative or other transaction
under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating Borrower or its Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of Borrower, (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this section or (y) becomes available to Administrative Agent, any Lender,
either L/C Issuer, or any of their respective Affiliates on a nonconfidential
basis from a source other than Borrower, or (j) to any direct or indirect
contractual counterparty in Financial Hedges or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 15.15).  For purposes of this section, “Information” means all
information received from any Restricted Company relating to any Restricted
Company or any of their respective businesses, other than any such information
that is available to Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Restricted Company, provided that, in the case
of information received from a Restricted Company after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Each of Administrative Agent, Lenders, and the L/C
Issuers acknowledges that (a) the Information may include material non-public
information concerning any Company, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information, and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

15.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver, or other modification hereof or of any other Loan Paper),
Borrower acknowledges and agrees that:

 

--------------------------------------------------------------------------------


 

(i)(A) arranging and other services regarding this Agreement provided by
Administrative Agent, the Joint Lead Arrangers and the Lenders, are arm’s-length
commercial transactions between Borrower and its Affiliates, on the one hand,
and Administrative Agent, the Joint Lead Arrangers and the Lenders, on the other
hand, (B) Borrower has consulted its own legal, accounting, regulatory, and tax
advisors to the extent it has deemed appropriate, and (C) Borrower is capable of
evaluating, and understands and accepts, the terms, risks, and conditions of the
transactions contemplated hereby and by the other Loan Papers; (ii)(A) each of
Administrative Agent, the Joint Lead Arrangers and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent, or fiduciary for Borrower or any of its Affiliates, or any other Person
and (B) neither Administrative Agent nor any Joint Lead Arranger or Lender has
any obligation to Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Papers; and (iii) Administrative Agent, Joint Lead
Arrangers, the Lender and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of Borrower
and its Affiliates, and neither Administrative Agent, nor Joint Lead Arrangers,
nor any Lender has any obligation to disclose any of such interests to Borrower
or its Affiliates.  To the fullest extent permitted by law, Borrower hereby
waives and releases any claims that it may have against Administrative Agent,
Joint Lead Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

15.17      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify, and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act. Borrower shall,
promptly following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

15.18      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Paper or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Potential Default at the time of any Loan or L/C Credit Extension,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any L/C shall remain
outstanding.

 

15.19                 Execution of Assignments and Certain Other Documents.

 

The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Loan

 

--------------------------------------------------------------------------------


 

Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by Administrative Agent, or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary e Administrative Agent is under no obligation to agree to
accept electronic signatures in any form or in any format unless expressly
agreed to by Administrative Agent pursuant to procedures approved by it.

 

15.20      ENTIRE AGREEMENT.THIS AGREEMENT AND THE OTHER LOAN PAPERS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.  This Agreement supersedes all
prior written agreements and understandings relating to the subject matter
hereof and may be supplemented only by documents delivered in accordance with
the terms hereof.

 

15.21      Restatement of Existing Agreement.  The parties hereto agree that, on
the Closing Date, after all conditions precedent set forth in Section 7.1 have
been satisfied or waived: (a) the Obligation (as defined in this Agreement)
represents, among other things, the restatement, renewal, amendment, extension,
and modification of the “Obligation” (as defined in the Existing Agreement);
(b) this Agreement is intended to, and does hereby, restate, renew, extend,
amend, modify, supersede, and replace the Existing Agreement in its entirety;
(c) the Notes, if any, executed pursuant to this Agreement amend, renew, extend,
modify, replace, restate, substitute for, and supersede in their entirety (but
do not extinguish the Debt arising under) the promissory notes issued pursuant
to the Existing Agreement, which existing promissory notes shall be returned to
Administrative Agent promptly after the Closing Date, marked “canceled and
replaced”; (d) each Confirmation of Pledge Agreement executed pursuant to this
Agreement ratifies and confirms (but does not extinguish or impair the
collateral security created or evidenced by) the “Pledge Agreement” executed and
delivered by the “Debtor” named therein pursuant to the Original Agreement and
all subsequent amendments and restatements thereof (including, without
limitation, the Existing Agreement); (e) the Confirmation of Guaranty executed
pursuant to this Agreement ratifies and confirms (but does not extinguish or
impair the “Guaranteed Debt” guaranteed by) the “Guaranty” executed and
delivered pursuant to the Original Agreement and all subsequent amendments and
restatements thereof (including, without limitation, the Existing Agreement);
and (f) the entering into and performance of their respective obligations under
the Loan Papers and the transactions evidenced hereby do not constitute a
novation nor shall they be deemed to have terminated, extinguished, or
discharged the “Debt” under the Existing Agreement, the Security Documents, the
Guaranty, or the other Loan Papers (or the collateral security therefore), all
of which Debt and Collateral shall continue under and be governed by this
Agreement and the other Loan Papers, except as expressly provided otherwise
herein.

 

15.22      Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Paper in
one currency into another currency, the rate of exchange used shall be that at
which in accordance with normal banking

 

--------------------------------------------------------------------------------


 

procedures Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of Borrower in respect of any such sum due from it to
Administrative Agent or any L/C Issuer hereunder or under the other Loan Papers
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by
Administrative Agent or such L/C Issuer, as the case may be, of any sum adjudged
to be so due in the Judgment Currency, Administrative Agent or such L/C Issuer,
as the case may be, may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency.  If the amount of the
Agreement Currency so purchased is less than the sum originally due to
Administrative Agent or any L/C Issuer from Borrower in the Agreement Currency,
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify Administrative Agent or such L/C Issuer, as the case may be,
against such loss.  If the amount of the Agreement Currency so purchased is
greater than the sum originally due to Administrative Agent or any L/C Issuer in
such currency, Administrative Agent or such L/C Issuer, as the case may be,
agrees to return the amount of any excess to Borrower (or to any other Person
who may be entitled thereto under applicable law).

 

15.23      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Remainder of Page Intentionally Blank.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Lenders and Commitments

 

Lender

 

Revolver Commitment

 

Commitment Percentage
(Revolver Facility)

 

Term Loan
Commitment

 

Commitment Percentage
(Term Loan Facility)

 

Bank of America, N.A.

 

$

107,500,000

 

26.875000000

%

$

202,187,500

 

26.958333333

%

U.S. Bank National Association

 

$

107,500,000

 

26.875000000

%

$

202,187,500

 

26.958333333

%

Wells Fargo Bank, National Association

 

$

100,000,000

 

25.000000000

%

$

197,187,500

 

26.291666667

%

SunTrust Bank

 

$

45,000,000

 

11.250000000

%

$

74,375,000

 

9.916666667

%

BOKF, N.A. DBA Colorado State Bank & Trust

 

$

20,000,000

 

5.000000000

%

$

37,031,250

 

4.937500000

%

Bank of the West

 

$

20,000,000

 

5.000000000

%

$

37,031,250

 

4.937500000

%

Totals

 

$

400,000,000

 

100

%

$

750,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

ANNEX D

 

Unrestricted Subsidiaries:

 

Vail Holdings Finance B.V.

1089881 B.C. Ltd.

1068877 B.C. Ltd.

Whistler Blackcomb Holdings Inc.

Whistler Blackcomb Amalco

Blackcomb Skiing Enterprises Limited Partnership

Whistler Mountain Resort Limited Partnership

Subsidiaries of Blackcomb Skiing Enterprises Limited Partnership or Whistler
Mountain Resort Limited Partnership

 

--------------------------------------------------------------------------------